Black Creek Diversified Property Fund Inc Form 10-Q [q310q2017.htm]


Exhibit 10.7



--------------------------------------------------------------------------------



LOAN AGREEMENT
Dated as of September 6, 2017
Between
DPF 655 MONTGOMERY LP,
as Borrower
and
MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC,
as Agent
and
THE LENDERS NAMED HEREIN,
as Lenders



--------------------------------------------------------------------------------









 

--------------------------------------------------------------------------------








 
TABLE OF CONTENTS
 
 
 
 
 
 
 
 
 
Page
 
ARTICLE I.
 
 
 
 
 
DEFINITIONS; PRINCIPLES OF CONSTRUCTION
 
 
 
 
Section 1.1.
Definitions
1
Section 1.2.
Principles of Construction
27
 
 
 
 
ARTICLE II.
 
 
 
 
 
THE LOAN
 
 
 
 
Section 2.1.
The Loan
28
Section 2.2.
Interest Rate
28
Section 2.3.
Loan Payments; Extension of Maturity Date
32
Section 2.4.
Prepayments
33
Section 2.5.
Withholding Taxes
34
Section 2.6.
Non-Confidentiality of Tax Treatment
39
Section 2.7.
Future Advances
39
 
 
 
 
ARTICLE III.
 
 
 
 
 
REPRESENTATIONS AND WARRANTIES
 
 
 
 
Section 3.1.
Borrower Representations
42
Section 3.2.
Survival of Representations
62
 
 
 
 
ARTICLE IV.
 
 
 
 
 
BORROWER COVENANTS
 
 
 
 
Section 4.1.
Borrower Affirmative Covenants
62
Section 4.2.
Borrower Negative Covenants
76
 
 
 
 
ARTICLE V.
 
 
 
 
 
INSURANCE, CASUALTY AND CONDEMNATION
 
 
 
 
Section 5.1.
Insurance
79
Section 5.2.
Casualty and Condemnation.
84
Section 5.3.
Delivery of Net Proceeds.
85
 
 
 



-i-
 

--------------------------------------------------------------------------------





 
ARTICLE VI.
 
 
 
 
 
RESERVE FUNDS
 
Section 6.1.
[Intentionally Omitted].
89
Section 6.2.
Tax Funds.
89
Section 6.3.
Insurance Funds.
90
Section 6.4.
Capital Expenditure Funds.
91
Section 6.5.
Rollover Funds.
92
Section 6.6.
Lease Termination Funds.
94
Section 6.7.
Cash Trap Funds.
95
Section 6.8.
Interest Reserve Funds.
95
Section 6.9.
Application of Reserve Funds.
96
 
 
 
 
ARTICLE VII.
 
 
 
 
 
PROPERTY MANAGEMENT AND LEASING AGREEMENTS
 
 
 
 
Section 7.1.
The Management Agreement.
97
Section 7.2.
Prohibition Against Termination or Modification of Management Agreement.
98
Section 7.3.
Replacement of Manager.
98
 
 
 
 
ARTICLE VIII.
 
 
 
 
 
PERMITTED TRANSFERS
 
 
 
 
Section 8.1.
Permitted Transfers of Equity Interests.
98
 
 
 
 
ARTICLE IX.
 
 
 
 
 
SALE OF LOAN OR COMPONENTS
 
 
 
 
Section 9.1.
Sale of Loan or Components.
101
Section 9.2.
Cooperation Costs and Expenses.
102
Section 9.3.
Servicing Expenses.
102
Section 9.4.
Mezzanine Option.
103
 
 
 
 
ARTICLE X.
 
 
 
 
 
DEFAULTS
 
 
 
 
Section 10.1.
Event of Default.
104
Section 10.2.
Remedies.
107
Section 10.3.
Right to Cure Defaults.
108
Section 10.4.
Remedies Cumulative.
108
 
 
 
 
 
 



ii


 

--------------------------------------------------------------------------------





 
ARTICLE XI.
 
 
 
 
 
MISCELLANEOUS
 
 
 
 
Section 11.1.
Successors and Assigns.
109
Section 11.2.
Lender’s Discretion.
109
Section 11.3.
Governing Law.
109
Section 11.4.
Modification, Waiver in Writing.
111
Section 11.5.
Delay Not a Waiver.
111
Section 11.6.
Notices.
111
Section 11.7.
Trial by Jury.
112
Section 11.8.
Headings.
112
Section 11.9.
Severability.
112
Section 11.10.
Preferences.
113
Section 11.11.
Waiver of Notice.
113
Section 11.12.
Remedies of Borrower.
113
Section 11.13.
Expenses; General Indemnity; Mortgage Tax Indemnity; ERISA Indemnity.
113
Section 11.14.
Schedules Incorporated.
116
Section 11.15.
Offsets, Counterclaims and Defenses.
116
Section 11.16.
No Joint Venture or Partnership; No Third Party Beneficiaries.
116
Section 11.17.
Publicity.
117
Section 11.18.
Waiver of Marshalling of Assets.
117
Section 11.19.
Waiver of Offsets/Defenses/Counterclaims.
117
Section 11.20.
Conflict; Construction of Documents; Reliance.
117
Section 11.21.
Brokers and Financial Advisors.
118
Section 11.22.
Exculpation.
118
Section 11.23.
Prior Agreements.
122
Section 11.24.
[Intentionally Omitted].
122
Section 11.25.
Joint and Several Liability.
122
Section 11.26.
Creation of Security Interest.
122
Section 11.27.
Assignments and Participations.
123
Section 11.28.
[Intentionally Omitted].
125
Section 11.29.
Set-Off.
125
Section 11.30.
Acknowledgment and Consent to Bail-In of EEA Financial .Institutions.
125
 
 
 
 
ARTICLE XII.
 
 
 
 
 
AGENT
 
 
 
 
Section 12.1.
Appointment and Authorization of Agent; Removal and Resignation of Agent.
126
Section 12.2.
Reliance on Agent.
126
Section 12.3.
Administrative Fee.
127



iii


 

--------------------------------------------------------------------------------





Section 12.4.
Agent as a Lender.
127
 
 
 
SCHEDULES
 
 
 
 
 
Schedule I
–
Rent Roll
 
Schedule II
–
[Intentionally Omitted]
 
Schedule III
–
Organizational Chart
 
Schedule IV
–
[Intentionally Omitted]
 
Schedule V
–
Ratable Shares
 
 
 
 
Schedule 3.1.17
–
Insurance Rep Exceptions
 
Schedule 3.1.22
–
Leasing Rep Exceptions
 



iv


 

--------------------------------------------------------------------------------






LOAN AGREEMENT
THIS LOAN AGREEMENT, dated as of September 6, 2017 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), is between DPF 655 MONTGOMERY LP, a Delaware limited partnership,
having an address at c/o Black Creek Diversified Property Fund Inc., 518 17th
Street, 17th Floor, Denver, Colorado 80202(together with its permitted
successors and permitted assigns, “Borrower”) and MORGAN STANLEY MORTGAGE
CAPITAL HOLDINGS LLC, a New York limited liability company (“MSMCH”), having an
office at 1585 Broadway, New York, New York 10036, as administrative agent
(including any of its successors and assigns, “Agent”) for MORGAN STANLEY BANK,
N.A., a national banking association having an office at 1585 Broadway, New
York, New York 10036, and the other Lenders signatory hereto (collectively,
together with such other co-lenders as may exist from time to time, “Lender” or
“Lenders”).
All capitalized terms used herein shall have the respective meanings set forth
in Article I hereof.
W I T N E S E T H:
WHEREAS, Borrower desires to obtain the Loan from Lenders; and
WHEREAS, Lenders are willing to make the Loan to Borrower, subject to and in
accordance with the conditions and terms of this Agreement and the other Loan
Documents.
NOW, THEREFORE, in consideration of the covenants set forth in this Agreement,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree, represent and warrant
as follows:
ARTICLE I.
DEFINITIONS; PRINCIPLES OF CONSTRUCTION
Section 1.1.    Definitions. For all purposes of this Agreement, except as
otherwise expressly provided:
“Acceptable Person” shall mean a Person that (a) has never been convicted of a
felony, (b) has never been convicted for a violation of Prescribed Laws and are
not Embargoed Persons, (c) has not, within the past seven (7) years, been the
subject of a proceeding under the Bankruptcy Code except any involuntary
proceedings that have been discharged and (d) has no outstanding judgments which
would have a material adverse effect on such Person’s ability to perform its
obligations, if any, under the Loan Documents.
“Act” shall have the meaning set forth in Section 3.1.24(cc)(v).
“Action for Partition” shall have the meaning set forth in Section 4.2.1.




--------------------------------------------------------------------------------





“Administrative Fee” shall have the meaning set forth in Section 12.5.
“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, owns more than forty percent (40%) of such Person or is in Control
of, is Controlled by or is under common Control with such Person or is a
director or officer of such Person or of an Affiliate of such Person.
“Affiliated Manager” shall mean any managing agent of the Property in which
Borrower, Guarantor, any SPE Party (if any) or any Affiliate of such entities
has, directly or indirectly, any legal, beneficial or economic interest.
“Agent” shall mean Morgan Stanley Mortgage Capital Holdings LLC, a New York
limited liability company, together with its permitted successors and assigns
acting in its capacity as administrative agent to the Lenders hereunder and
under the other Loan Documents.
“Agent’s Register” shall have the meaning set forth in Section 11.27(e).
“Agreement Concerning Interests” shall have the meaning set forth in the
definition of Reciprocal Easement Agreement herein.
“ALTA” shall mean American Land Title Association, or any successor thereto.
“Alteration Threshold” shall mean two percent (2%) of the Total Advanced Loan
Amount.
“Annual Budget” shall mean the operating and capital budget for the Property
setting forth Borrower’s good faith estimate of Operating Income, Operating
Expenses, and Capital Expenditures for the applicable Fiscal Year.
“Applicable Interest Rate” shall mean [___]% per annum for the initial Interest
Period and thereafter either (i) the LIBOR Interest Rate plus the Spread with
respect to any period when the Loan is a LIBOR Loan or (ii) the Substitute Rate
plus the Substitute Spread with respect to any period when the Loan is a
Substitute Rate Loan.
“Applicable Lenders” shall mean, at any time, a Lender or Lenders owed more than
sixty-six and two-thirds percent (66⅔%) of the then aggregate unpaid principal
amount of the Loan, after subtracting the interest or interests owned by any
Defaulting Lender(s), Agent and Affiliates of Agent.
“Applicable Lending Office” shall mean the “lending office” of each Lender (or
of an Affiliate of such Lender) designated for such Lender on the signature page
hereof or such other office of Lender (or an Affiliate of Lender) as each Lender
may from time to time specify to Borrower in writing as the office by which the
Loan is to be made and/or maintained by such Lender.


2
 

--------------------------------------------------------------------------------





“Approved Annual Budget” shall have the meaning set forth in Section 4.1.6(e).
“Approved Independent Manager/Director Provider” shall mean each of CT
Corporation, Corporation Service Company, National Registered Agents, Inc.,
Wilmington Trust Company, Stewart Management Company and Lord Securities
Corporation or, if none of those companies is then providing professional
independent directors and managers on commercially reasonable terms, another
nationally-recognized company reasonably approved by Agent, in each case that is
not an Affiliate of the Borrower Parties and that provides professional
independent directors and other corporate services in the ordinary course of its
business.
“Assignee” shall mean any Person who has been assigned all or any portion of a
Lender’s rights under this Agreement.
“Assignment and Acceptance” shall have the meaning set forth in Section 11.27.
“Assignment of Leases” shall mean that certain first priority Assignment of
Leases and Rents, dated as of the date hereof, from Borrower, as assignor, to
Agent, as assignee, as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time.
“Assignment of Management Agreement” shall mean, individually and/or
collectively, as the context may require, (i) that certain Assignment of
Management Agreement, dated the date hereof, among Borrower, Agent and DPF
Manager, and (ii) that certain Assignment of Management Agreement, dated the
date hereof, among Borrower, Agent, DPF Manager, and CBRE Manager, as each of
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time.
“Assignment of Rate Protection Agreement” shall mean that certain Assignment of
Interest Rate Protection Agreement, dated as of the date hereof, between
Borrower and Agent in connection with the Loan, and acknowledged by the
Counterparty to the applicable Interest Rate Protection Agreement.
“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of the Property.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


3
 

--------------------------------------------------------------------------------





“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.
“Bankruptcy Event” shall mean with respect to any Person (a) such Person filing
a voluntary petition under the Bankruptcy Code, or any other Federal, state,
local or foreign bankruptcy or insolvency law; (b) the filing of an involuntary
petition against such Person under the Bankruptcy Code, or any other Federal,
state, local or foreign bankruptcy or insolvency law, or soliciting or causing
to be solicited petitioning creditors for any involuntary petition against such
Person; (c) such Person filing an answer consenting to or otherwise acquiescing
in or joining in any involuntary petition filed against it, by any other Person
under the Bankruptcy Code, or any other Federal, state, local or foreign
bankruptcy or insolvency law; (d) such Person consenting to or acquiescing in or
joining in an application for the appointment of a custodian, receiver, trustee,
or examiner for such Person or any portion of its property; (e) such Person
making an assignment for the benefit of creditors, or admitting, in writing or
in any legal proceeding, its insolvency or inability to pay its debts as they
become due; or (f) there is substantive consolidation of such Person with any
other Person in connection with any federal or state bankruptcy proceeding.
“Basic Carrying Costs” shall mean the sum of the following costs associated with
the Property for the relevant Fiscal Year or payment period: (a) Taxes and (b)
Insurance Premiums.
“BI/Rent Loss Proceeds” shall have the meaning set forth in Section 5.2.3.
“Borrower” shall have the meaning set forth in the introductory paragraph of
this Agreement.
“Borrower Party” shall mean Borrower, Guarantor, or any director, officer,
partner, member, or agent acting on behalf of Borrower or any Affiliate of
Borrower.
“Breakage Costs” shall have the meaning set forth in Section 2.2.3(f).
“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday on which national or state-chartered banks (if any Lender is a
state-chartered bank) are not open for general business in (a) the State of New
York, (b) the state where the servicing offices of the Servicer are located
(which as of the date hereof is North Carolina), or (c) after a Securitization,
the state where the corporate trust office of the Trustee is located; provided
that, Agent shall give Borrower written notice of any change in address with
respect to clauses (b) and (c).
“Capital Expenditure Funds” shall have the meaning set forth in Section 6.4.1.
“Capital Expenditures” for any period shall mean amounts expended for
replacements and alterations to the Property which are required to be
capitalized according to GAAP.


4
 

--------------------------------------------------------------------------------





“Capital Expenditures Future Advance” shall have the meaning set forth in
Section 2.7.
“Capital Expenditures Work” shall mean any labor performed or materials
installed in connection with any Capital Expenditure.
“Capped LIBOR Rate” shall mean (i) during the first two (2) years of the initial
term of the Loan, three percent (3%), and (ii) during the third (3rd) year of
the initial term of the Loan and each Extension Term, the strike price such that
the Debt Service Coverage Ratio is equal to 1.10x. For the purposes of this
definition only, “Debt Service Coverage Ratio” shall mean a ratio, as reasonably
determined by Lender, equal to Net Operating Income divided by the aggregate
annual Debt Service on the Loan assuming LIBOR is equal to the strike rate under
the Interest Rate Protection Agreement for, as applicable, the third (3rd) year
of the initial term or the applicable Extension Term.
“Cash Management Account” shall have the meaning set forth in the Cash
Management Agreement.
“Cash Management Agreement” shall mean that certain Cash Management Agreement of
even date herewith among Agent, Borrower, Manager and Cash Management Bank.
“Cash Management Bank” shall mean Wells Fargo Bank, N.A. or any successor
permitted pursuant to the terms and provisions of the Cash Management Agreement.
“Cash Sweep Event Period” shall have the meaning set forth in the Cash
Management Agreement.
“Cash Trap Funds” shall have the meaning set forth in Section 6.7.1.
“Casualty” shall mean the occurrence of any casualty, damage or injury, by fire
or otherwise, to the Property or any part thereof.
“Casualty Consultant” shall have the meaning set forth in Section 5.3.2(c).
“Casualty Retainage” shall have the meaning set forth in Section 5.3.2(d).
“CBRE Manager” shall mean CBRE, Inc., a California corporation.
“Central Bank Pledge” shall have the meaning set forth in Section 11.26.
“Closing Date” shall mean the date of this Agreement.
“Code” shall mean the Internal Revenue Code of 1986, as amended, and as it may
be further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.


5
 

--------------------------------------------------------------------------------





“Co-Lender Agreement” shall mean any co-lender agreement entered into among
Agent, Lender and any other holder of a Note in connection with the Loan.
“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.
“Control” shall mean, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management,
policies or activities of such Person, whether through ownership of voting
securities, by contract or otherwise.
“Constituent Members” shall have the meaning set forth in Section 3.1.24(ee)(i).
“Counterparty” shall mean (a) the counterparty under the Interest Rate
Protection Agreement or (b) solely with respect to any credit support for the
Person under the foregoing clause (a) not meeting the Minimum Counterparty
Rating (and not to describe the actual counterparty to an Interest Rate
Protection Agreement), a Person that guarantees such counterparty’s obligations
under the Interest Rate Protection Agreement or otherwise provides to such
counterparty credit support reasonably acceptable to Agent, provided, however,
that such guarantor shall be deemed the “Counterparty” for purposes of
satisfying the Minimum Counterparty Ratings for so long as the long-term credit
rating issued by the Rating Agencies to such guarantor is better than the
long-term credit rating of the actual counterparty under the Interest Rate
Protection Agreement that does not meet the Minimum Counterparty Ratings.
“DACA” shall mean that certain Blocked Account Control Agreement (With Lockbox
Services), dated as of the date hereof, by and among Borrower, Agent and DACA
Bank.
“DACA Bank” shall mean U.S. Bank National Association or any successor thereto
pursuant to the terms and provisions of the DACA.
“Debt” shall mean the outstanding principal amount of the Loan together with all
interest accrued and unpaid thereon and all other sums (including the Spread
Maintenance Premium, if any) due to Agent or any Lender in respect of the Loan
under the Note, this Agreement, the Mortgage, the Environmental Indemnity or any
other Loan Document, including, without limitation, reasonable costs, fees and
expenses (including reasonable attorneys’ fees) payable to Agent or any Lender
to the extent specifically provided under the terms of the Loan Documents.
“Debt Service” shall mean, with respect to any particular period of time,
scheduled principal and interest payments under the Note with respect to the
Total Advanced Loan Amount then outstanding.


6
 

--------------------------------------------------------------------------------





“Debt Yield” shall mean, as of the last day of the most recently completed
calendar quarter, the quotient (expressed as a percentage) obtained by dividing
(a) Net Operating Income as of such date by (b) the outstanding principal amount
of the Total Advanced Loan Amount as of such date.
“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.
“Default Rate” shall mean a rate per annum equal to the lesser of (a) the
Maximum Legal Rate or (b) five percent (5%) above the Applicable Interest Rate.
“Defaulting Lender” means any Lender that is a “defaulting lender” under the
Co-Lender Agreement, including any Lender that has failed to make its pro rata
share, if any, of any Future Advance on the date such Future Advance is to be
made hereunder, subject to any notice and cure periods contained in the
Co-Lender Agreement.
“Deposit Account” shall mean the account established pursuant to the DACA.
“Determination Date” shall mean, with respect to each Interest Period, the date
that is two (2) London Business Days prior to the commencement date of such
Interest Period; provided, however, that Agent shall have the right to change
the Determination Date to any other day upon prior written notice to Borrower;
provided that, such change shall not be effective until such time as the
Interest Rate Protection Agreement is amended or replaced to reflect such new
Determination Date, and, provided further, that Borrower shall obtain such
amendment or replacement of the Interest Rate Protection Agreement as soon as
reasonably practicable after notice of such change in Determination Date, but in
no event more than ten (10) Business Days after receipt of such notice. If
requested by Agent, Borrower shall promptly execute an amendment to this
Agreement in form reasonably acceptable to Borrower to evidence such change.
“Black Creek Fund” shall mean Black Creek Diversified Property Fund Inc. f/k/a
Dividend Capital Diversified Property Fund Inc., a Maryland corporation.
“Black Creek Operating Partnership” shall mean Black Creek Diversified Operating
Partnership LP f/k/a Dividend Capital Total Realty Operating Partnership LP, a
Delaware limited partnership.
“Dominion” shall mean DBRS, Inc.
“DPF Manager” shall mean DPF Property Management LLC, a Delaware limited
liability company.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution


7
 

--------------------------------------------------------------------------------





Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
financial institution established in an EEA Member Country which is a subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any of (a) a commercial bank, savings and loan
association, investment bank, insurance company, trust company, pension plan,
pension fund, or REIT organized under the laws of the United States, or any
State thereof, who has (i) total assets in excess of $600,000,000 and (ii) a
combined capital and surplus of at least $250,000,000; (b) a commercial bank
organized under the laws of any other country which is a member of the
Organization of Economic Cooperation and Development (“OECD”), or a political
subdivision of any such country, who has (i) total assets in excess of
$600,000,000 and (ii) a combined capital and surplus of at least $250,000,000,
provided that such bank is acting through a branch or agency located in the
country in which it is organized or another country which is also a member of
OECD; (c) a life insurance company organized under the laws of any State of the
United States, or organized under the laws of any country and licensed as a life
insurer by any State within the United States and having (i) total assets of at
least $600,000,000 and (ii) a combined capital and surplus of at least
$250,000,000; (d) a nationally recognized investment banking company, investment
company, money management firm, sovereign wealth fund, “qualified institutional
buyer” within the meaning of Rule 144A issued by the Securities and Exchange
Commission or an institutional “accredited investor” within the meaning of
Regulation D of the Securities Act in the business of making loans organized
under the laws of any State of the United States, and licensed or qualified to
conduct such business under the laws of any such State who has, in each case,
(i) total assets of at least $600,000,000 and (ii) a net worth of at least
$250,000,000 and is actively engaged in the business of making or acquiring
commercial real estate loans similar to the Loan; (e) a Lender or an Affiliate
of a Lender (other than, in either event, a Defaulting Lender); or (f) a
Permitted Investment Fund; provided, however, that a Lender shall not be
released from its continuing obligations hereunder after any assignment to an
Affiliate of such Lender (unless such Affiliate qualifies as an Eligible
Assignee under any other subsection of this definition). Notwithstanding
anything contained in this definition of “Eligible Assignee” to the contrary,
under no circumstances shall any Person be an Eligible Assignee if such Person
or an Affiliate of such Person is or was a Defaulting Lender or is (1) then
actively engaged in any material suit, action or other proceeding as a party
adverse to the Agent, any Lender or an Affiliate of the Agent or a Lender, (2)
the Borrower, the Guarantor or an Affiliate of the Borrower or Guarantor,
unless, in each case, consented to by Agent, (3) any mezzanine lender pursuant
to Section 9.4 or any Affiliate of such mezzanine lender (unless such


8
 

--------------------------------------------------------------------------------





mezzanine lender purchases the Loan pursuant to the related intercreditor
agreement), or (4) such Person is the subject of a Bankruptcy Event and/or a
Bail-In Action.
“Embargoed Person” shall have the meaning set forth in Section 3.1.40.
“Employee Benefit Plan” shall mean any employee benefit plan as defined in
Section 3(3) of ERISA, including, without limitation, any employee welfare
benefit plan (as defined in Section 3(1) of ERISA), any employee pension benefit
plan (as defined in Section 3(2) of ERISA), and any plan which is both an
employee welfare benefit plan and an employee pension benefit plan, and in
respect of which the Borrower, Guarantor or any of their respective ERISA
Affiliates is (or, if such Employee Benefit Plan were terminated, would under
Section 4062 or Section 4069 of ERISA be deemed to be) an “employer” as defined
in Section 305 of ERISA.
“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement dated as of the date hereof executed by Borrower and Guarantor in
connection with the Loan for the benefit of Agent for the ratable benefit of
Lenders.
“Equipment” shall have the meaning set forth in the granting clause of the
Mortgage.
“ERISA” shall have the meaning set forth in Section 4.2.11.
“ERISA Affiliate” shall mean any Person that for purposes of Title IV of ERISA
is a member of the Borrower’s or Guarantor’s “controlled group”, or under common
control with the Borrower or Guarantor, within the meaning of Section 414 of the
Code.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” shall have the meaning set forth in Section 10.1.
“Excess Cash Flow” shall have the meaning ascribed to such term in the Cash
Management Agreement.
“Excluded Taxes” shall mean any of the following taxes imposed on or with
respect to a recipient: (a) taxes that are imposed on a recipient’s net income
(and franchise taxes imposed in lieu thereof or in addition thereto), in each
case, (i) imposed by the jurisdiction under the laws of which such recipient is
organized or in which the principal office is located or, in the case of any
Lender, in which its Applicable Lending Office is located or (ii) imposed as a
result of a present or former connection between the recipient and the
jurisdiction imposing such tax (unless such taxes are imposed solely as a result
of the recipient having executed, delivered or performed its obligations or
received payments under, or enforced, this Agreement or any of the other Loan
Documents), (b) taxes that are branch profits taxes imposed by the United States
or any other jurisdiction described in clause (a) above, (c) in the case of any
Lender, any U.S. federal withholding taxes resulting from any law in effect on
the date such Lender becomes a party to this Agreement (or designates a new


9
 

--------------------------------------------------------------------------------





lending office), except to the extent that such Lender (or its assignor, if any)
was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from any Loan Party with respect to
such withholding taxes pursuant to Section 2.5(a), (c) any taxes attributable to
Lender’s (or other relevant recipient’s) failure to comply with Section 2.5(e),
(d) any withholding taxes imposed pursuant to FATCA and (e) any penalties,
interest and additions with respect to any of the foregoing.
“Exculpated Parties” shall have the meaning set forth in Section 11.22.
“Extension Term” shall have the meaning set forth in Section 2.3.3.
“Extraordinary Expense” shall have the meaning set forth in Section 4.1.6(e).
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, and any agreements
entered into pursuant to Section 1471(b)(1) of the Code or any intergovernmental
agreements entered into in connection with the foregoing.
“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during the term of the Loan.
“Fitch” shall mean Fitch, Inc.
“Fixtures” shall have the meaning set forth in the granting clause of the
Mortgage.
“Full Recourse Liability” shall have the meaning set forth in Section 11.22.
“Future Advance” shall have the meaning set forth in Section 2.7.
“Future Advance Date” shall have the meaning set forth in Section 2.7.
“Future Advance Option” shall have the meaning set forth in Section 2.7.
“Future Advance Outside Date” shall mean March 6, 2020.
“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the accounting profession), or in such
other statements by such entity as may be in general use by significant segments
of the U.S. accounting profession.


10
 

--------------------------------------------------------------------------------





“Governmental Authority” shall mean any court, board, agency, commission, office
or authority of any nature whatsoever or any governmental unit (federal, state,
county, district, municipal, city, foreign or otherwise) whether now or
hereafter in existence.
“Ground Lease” shall mean that certain Ground Lease dated July 31, 1981, by and
between Bank of America, NT&SA and Gertrude Ann Caldwell as Co-Trustees and Bank
of America, NT&SA, Trustee, as original landlord, and Crow-Spieker #99, as
original tenant, as assigned to Borrower, as tenant, from 655 MW Tower, LLC, a
Delaware limited liability company, pursuant to that certain Assignment of
Ground Lease, entered into as of November 7, 2013, and recorded in the official
records of San Francisco County, California on November 12, 2013 as Document
2013-J782545-00, as each of the same may be amended, modified or assigned from
time to time in accordance with this Agreement.
“Ground Lease Estoppel” shall mean that certain Ground Lessor Estoppel Agreement
dated July 31, 2017 given by the ground lessor under the Ground Lease for the
benefit of Agent, each Lender and Borrower.
“Ground Lease Parcel Fee Interest” shall mean the fee interest in the portion of
the Property encumbered by the Ground Lease.
“Ground Lease Parcel Fee Interest Acquisition” shall have the meaning set forth
in Section 4.1.20(h).
“Ground Lease Put” shall mean the right of the ground lessor under the Ground
Lease to require Borrower to purchase the Ground Lease Parcel Fee Interest
pursuant to Section 18.03 of the Ground Lease.
“Ground Lease ROFR” shall mean Borrower’s right of first refusal with respect to
the purchase of the Ground Lease Parcel Fee Interest pursuant to Section 18.02
of the Ground Lease.
“Ground Rent” shall mean any rent, additional rent or other charge payable by
the tenant under the Ground Lease, without duplication of any required deposits
into the other Reserve Funds required of Borrower pursuant to the terms and
provisions hereof.
“Guarantor” shall mean Black Creek Diversified Property Fund Inc. f/k/a Dividend
Capital Diversified Property Fund Inc., a Maryland corporation.
“Guaranty” shall mean that certain Guaranty of Recourse Obligations dated as of
the date hereof from Guarantor for the benefit of Agent for the ratable benefit
of Lenders.
“Improvements” shall have the meaning set forth in the granting clause of the
Mortgage.


11
 

--------------------------------------------------------------------------------





“Indebtedness” shall mean, for any Person, without duplication: (a) all
indebtedness of such Person for borrowed money, for amounts drawn under a letter
of credit, or for the deferred purchase price of property for which such Person
or its assets is liable, (b) all unfunded amounts under a loan agreement, letter
of credit, or other credit facility for which such Person would be liable if
such amounts were advanced thereunder, (c) all amounts required to be paid by
such Person as a guaranteed payment to partners or a preferred or special
dividend, including any mandatory redemption of shares or interests, (d) all
indebtedness guaranteed by such Person, directly or indirectly, (e) all
obligations under leases that constitute capital leases for which such Person is
liable, (f) all obligations of such Person under interest rate swaps, caps,
floors, collars and other interest hedge agreements, in each case whether such
Person is liable contingently or otherwise, as obligor, guarantor or otherwise,
or in respect of which obligations such Person otherwise assures a creditor
against loss, (g) obligations secured by any Liens, whether or not the
obligations have been assumed (other than the Permitted Encumbrances), and (h)
any property-assessed clean energy loans or similar indebtedness, including,
without limitation, if such loans or indebtedness are made or otherwise provided
by any Governmental Authority and/or secured or repaid (directly or indirectly)
by any taxes or similar assessments (a “PACE Transaction”).
“Independent Manager/Director” shall have the meaning set forth in Section
3.1.24(dd).
“Initial Loan Amount” shall mean $98,600,000.00.
“Insurance Funds” shall have the meaning set forth in Section 6.3.1.
“Insurance Premiums” shall mean the premiums due under the Policies or the
portion thereof paid by Borrower to an Affiliate for its pro rata share of the
same under blanket policies.
“Interest Bearing Account” shall mean an account held by Agent or the Servicer
on its behalf where the funds on deposit therein are invested in Permitted
Investments and all interest or income earned thereon shall be added to the
principal balance of such account.
“Interest Period” shall mean (a) for the first interest period hereunder, (i) if
the Closing Date occurs on or before the sixth (6th) day of a calendar month,
the period commencing on the Closing Date and ending on (and including) the
sixth (6th) day of the calendar month in which the Closing Date occurs, and (ii)
if the Closing Date occurs on or after the seventh (7th) day of a calendar
month, the period commencing on the Closing Date and ending on (and including)
the sixth (6th) day of the following calendar month and (b) for each interest
period thereafter commencing September 7, 2017, the period commencing on the
seventh (7th) day of each calendar month and ending on (and including) the sixth
(6th) day of the following calendar month. Each Interest Period as set forth in
clause (b) above shall be a full month and shall not be shortened by reason of
any payment of the Loan prior to the expiration of such Interest Period.
Notwithstanding


12
 

--------------------------------------------------------------------------------





anything to the contrary contained herein, no Interest Period shall extend
beyond the Maturity Date except to calculate interest at the Default Rate (if
applicable).
“Interest Rate Protection Agreement” shall mean one or more interest rate caps
(together with the schedules relating thereto) in form and substance reasonably
satisfactory to Agent, with a confirmation from the Counterparty in the form
reasonably satisfactory to Agent, between Borrower and, subject to Section
4.1.18, a Counterparty with a Minimum Counterparty Rating, and all amendments,
restatements, replacements, supplements and modifications thereto.
“Interest Reserve Funds” shall have the meaning set forth in Section 6.8.1.
“Interest Reserve True-Up Deposit” shall have the meaning set forth in Section
6.8.1.
“KBRA” shall mean Kroll Bond Rating Agency, Inc.
“Lease” shall mean any lease (excluding the Ground Lease), sublease or
subsublease, letting, license, concession or other agreement (whether written or
oral and whether now or hereafter in effect) pursuant to which any Person is
granted a possessory interest in, or right to use or occupy all or any portion
of any space in the Property, and every modification, amendment or other
agreement relating to such lease, sublease, subsublease, or other agreement
entered into in connection with such lease, sublease, subsublease, or other
agreement and every guarantee of the performance and observance of the
covenants, conditions and agreements to be performed and observed by the other
party thereto.
“Lease Termination Fee” shall have the meaning set forth in Section 6.6.1.
“Lease Termination Funds” shall have the meaning set forth in Section 6.6.1.
“Leasing Commission/Allowance Release Conditions” shall have the meaning set
forth in Section 6.5.2(b).
“Leasing Commissions” shall mean the leasing commissions required to be paid by
Borrower to Manager pursuant to the terms and provisions of the Management
Agreement (if any) or to any leasing agent pursuant to a leasing agreement
entered into in accordance with the terms and provisions hereof or reasonably
approved by Agent) for procuring Leases with respect to the Property.
“Leasing Costs” shall mean tenant improvement costs and allowances, landlord
work costs, Leasing Commissions, soft costs, space planning costs, reasonable
legal fees and related tenant capital costs incurred by Borrower and approved by
Agent, in Agent’s reasonable discretion.
“Leasing Costs Future Advance” shall have the meaning set forth in Section 2.7.


13
 

--------------------------------------------------------------------------------





“Legal Requirements” shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting Borrower or the
Property or any part thereof or the construction, use, alteration or operation
thereof, or any part thereof, whether now or hereafter enacted and in force,
including, without limitation, the Americans with Disabilities Act of 1990, and
all permits, licenses and authorizations and regulations of any Governmental
Authority relating thereto, and all covenants, agreements, restrictions and
encumbrances contained in any instruments, either of record or known to
Borrower, at any time in force affecting the Property or any part thereof,
including, without limitation, any which may (a) require repairs, modifications
or alterations in or to the Property or any part thereof, or (b) in any material
way limit the use and enjoyment thereof.
“Lender” shall have the meaning set forth in the introductory paragraph of this
Agreement.
“Lender Indemnitee” shall have the meaning set forth in Section 11.13(b).
“Lender’s Notice” shall have the meaning set forth in Section 2.2.3(b).
“LIBOR” shall mean, with respect to each Interest Period, the rate (expressed as
a percentage per annum and rounded upward, as necessary, to the next nearest
1/1000 of 1%) equal to the rate reported for deposits in U.S. dollars, for a
one-month period, that appears on Reuters Screen LIBOR01 Page (or the successor
thereto) as of 11:00 a.m., London time, on the related Determination Date;
provided that, (i) if such rate does not appear on Reuters Screen LIBOR01 Page
as of 11:00 a.m., London time, on such Determination Date, Agent shall request
the principal London office of any four major reference banks in the London
interbank market selected by Agent to provide such bank’s offered quotation
(expressed as a percentage per annum) to prime banks in the London interbank
market for deposits in U.S. dollars for a one month period as of 11:00 a.m.,
London time, on such Determination Date for the amounts for a comparable loan at
the time of such calculation and, if at least two such offered quotations are so
provided, LIBOR shall be the arithmetic mean of such quotations, and (ii) if
fewer than two such quotations in clause (i) are so provided, Agent shall
request any three major banks in New York City selected by Agent to provide such
bank’s rate (expressed as a percentage per annum) for loans in U.S. dollars to
leading European banks for a one-month period as of approximately 11:00 a.m.,
New York City time on the applicable Determination Date for the amounts for a
comparable loan at the time of such calculation and, if at least two such rates
are so provided, LIBOR shall be the arithmetic mean of such rates. Agent’s
computation of LIBOR shall be conclusive and binding on Borrower for all
purposes, absent manifest error. Notwithstanding anything to the contrary set
forth herein, in no event shall LIBOR ever be less than 0.0%.
“LIBOR Interest Rate” shall mean with respect to each Interest Period, the
quotient of (a) LIBOR applicable to the Interest Period divided by (b) a
percentage equal to one hundred percent (100%) minus the Reserve Requirement
applicable to the Interest Period.


14
 

--------------------------------------------------------------------------------





“LIBOR Loan” shall mean, at any time in which the Applicable Interest Rate is
calculated at the LIBOR Interest Rate plus the Spread in accordance with the
provisions of Article II hereof.
“Licenses” shall have the meaning set forth in Section 3.1.18.
“Lien” shall mean any mortgage, deed of trust, lien, pledge, hypothecation,
assignment, security interest, PACE Transaction or any other encumbrance, charge
or transfer of, or any agreement to enter into or create any of the foregoing,
on or affecting the Property or any portion thereof or any direct interest in
Borrower, including, without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, the filing of any financing statement, and
mechanic’s, materialmen’s and other similar liens and encumbrances.
“LLC Agreement” shall have the meaning set forth in Section 3.1.24(cc).
“Loan” shall mean the loan in the maximum principal amount of up to One Hundred
Ten Million Six Hundred Thousand and No/100 Dollars ($110,600,000) made by
Lenders to Borrower pursuant to this Agreement.
“Loan Bifurcation” shall have the meaning set forth in Section 9.1(b)(vii).
“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Mortgage, the Cash Management Agreement, the DACA, the Environmental Indemnity,
the Guaranty, the Assignment of Leases, the Assignment of Management Agreement,
the Assignment of Rate Protection Agreement, the Payment Guaranty, and any other
document pertaining to the Property as well as all other documents now or
hereafter executed and/or delivered in connection with the Loan, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.
“Loan Party(ies)” shall mean, individually and/or collectively, as the context
may require, Borrower, Guarantor, and each of their respective Affiliates that
have executed any Loan Document.
“London Business Day” shall mean any day other than a Saturday, Sunday or any
other day on which commercial banks in London, England or New York, New York are
not open for business.
“Loss Liability” shall have the meaning set forth in Section 11.22.
“Losses” shall mean liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses and disbursements of any kind
or nature whatsoever (including, without limitation, the reasonable fees and
disbursements of counsel related thereto).


15
 

--------------------------------------------------------------------------------





“Major Lease” shall mean (a) any Lease which, individually or when aggregated
with any other Lease with the same Tenant or any Affiliate of such Tenant,
assuming the exercise of all fixed expansion rights and other preferential
rights to lease additional space at the Property (as distinguished from right of
first offer rights) covers more than 25,000 rentable square feet or more of the
Property, (b) any Lease which contains any option, offer, right of first refusal
or other similar entitlement to acquire all or any portion of the Property
(which such rights shall be deemed to be exclusive of any rights under any Lease
to extend the term thereof or to lease additional space at the Property), (c)
any Lease entered, or to be entered, into during the continuance of an Event of
Default, (d) any Lease with an Affiliate of Borrower or (e) any instrument
guaranteeing or providing credit support for any Lease meeting the requirements
of clauses (a) - (d) above.
“Management Agreement” shall mean, individually and/or collectively, as the
context may require, (i) that certain Property Management Agreement entered into
by and between Borrower and DPF Manager pursuant to which DPF Manager is to
provide management and other services with respect to the Property and (ii) that
certain Property Sub-Management Agreement entered into by and between DPF
Manager and CBRE Manager (as successor in interest to CAC Real Estate Management
Co., Inc.), as amended by that certain First Amendment to Property
Sub-Management Agreement, pursuant to which CBRE Manager is to provide
management and other services with respect to the Property or any replacement
management agreement entered into in accordance with the Loan Documents.
“Manager” shall mean, individually and/or collectively, as the context may
require, (i) DPF Manager and (ii) CBRE Manager, as sub-manager, or, if the
context requires, a Qualified Manager managing the Property in accordance with
the terms and provisions of this Agreement pursuant to a replacement management
agreement.
“Material Action” shall mean to file any insolvency, or reorganization case or
proceeding, to institute proceedings to have Borrower or an SPE Party be
adjudicated bankrupt or insolvent, to institute proceedings under any applicable
insolvency law, to seek any relief under any law relating to relief from debts
or the protection of debtors, to consent to the filing or institution of
bankruptcy or insolvency proceedings against Borrower or an SPE Party to file a
petition seeking, or consent to, reorganization or relief with respect to
Borrower under any applicable federal or state law relating to bankruptcy or
insolvency, to seek or consent to the appointment of a receiver, liquidator,
assignee, trustee, sequestrator, custodian, or any similar official of or for
Borrower or an SPE Party or a substantial part of its property, to make any
assignment for the benefit of creditors of Borrower or an SPE Party or to take
action in furtherance of any of the foregoing.
“Material Adverse Effect” shall mean a material adverse effect on (a) the
Property, (b) the business, profits, operations or condition (financial or
otherwise) of Borrower, Guarantor or the Property, (c) the enforceability,
validity, perfection or priority of the lien of the Mortgage or the other Loan
Documents, or (d) the ability of Borrower to perform its obligations under this
Agreement, the Note or the other Loan Documents.


16
 

--------------------------------------------------------------------------------





“Material Agreements” shall mean each contract and agreement relating to the
ownership, management, development, use, operation, leasing, maintenance, repair
or improvement of the Property, other than the Management Agreement, the Ground
Lease and the Leases, as to which there is an obligation of Borrower to pay more
than $250,000.00 per annum; provided that, no agreement shall be a Material
Agreement if the term thereof does not extend beyond one year or such agreement
is cancelable on thirty (30) days or less notice without requiring the payment
of termination fees or payments of any kind (other than amounts previously
earned and then due and payable in accordance with the terms of such agreement).
“Maturity Date” shall mean the Monthly Payment Date in September, 2020, as such
date may be extended pursuant to the terms and provisions of Section 2.3.3
hereof, or such other date on which the final payment of principal of the Note
becomes due and payable as therein or herein provided, whether at such stated
maturity date, by declaration of acceleration, or otherwise.
“Maximum Legal Rate” shall mean the maximum non-usurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.
“Member” shall have the meaning set forth in Section 3.1.24(cc)(i).
“Minimum Counterparty Rating” shall mean a long term unsecured rating of not
less than “A-” from S&P or a short-term unsecured debt rating of not less than
"A-1" by S&P and a long term unsecured credit rating from Moody’s of not less
than “A3”. Notwithstanding the foregoing, SMBC Capital Markets, Inc. shall be
deemed to satisfy these requirements, so long as any guarantor of SMBC Capital
Markets Inc. (1) guaranties the obligations of SMBC Capital Markets Inc.
pursuant to a guaranty of Interest Rate Protection Agreement reasonably
acceptable to Agent and (2) maintains long-term unsecured debt ratings or
short-term unsecured debt rating, as applicable, that satisfy the rating
requirements of S&P and Moody's set forth in the immediately preceding sentence
of this definition.
“Minimum Disbursement Amount” shall mean $25,000.00.
“Monthly Payment Date” shall mean the seventh (7th) calendar day of every
calendar month occurring during the term of the Loan or if such date is not a
Business Day, the immediately preceding Business Day.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Morningstar” shall mean Morningstar Credit Ratings, LLC.


17
 

--------------------------------------------------------------------------------





“Mortgage” shall mean that certain first priority Fee and Leasehold Deed of
Trust, Assignment of Leases and Rents and Security Agreement, dated the date
hereof, executed and delivered by Borrower to, or for the benefit of, Agent as
security for the Loan and encumbering the Property, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
“MSBNA” shall mean Morgan Stanley Bank, N.A.
“MSMCH” shall have the meaning set forth in the introductory paragraph of this
Agreement.
“Net Operating Income” shall mean (a) (i) annualized Operating Income based on
in-place base Rents in connection with executed Leases with Tenants based on the
most recent rent roll (provided that, Rents due under any Leases which have only
one (1) month of free rent for each remaining year of the related Lease term
shall be deemed in-place base Rents), but excluding Rents relating to (A) any
Tenant that is in bankruptcy and has not assumed its Lease, (B) any Tenant that
has less than ninety (90) days remaining under its Lease and has not extended or
renewed their Lease by written notice to Borrower, (C) any Tenant that has
failed to extend or renew in accordance with an option in its Lease for which
the notice period has expired, (D) Leases which have more than one (1) month of
free rent remaining for each remaining year of the related Lease term (unless
the amount of such excess “free rent” is reserved with Agent), or (E) any
Tenants that are sixty (60) or more days delinquent in the payment of base rent,
plus (ii) projected expense reimbursements under executed Leases for the
succeeding twelve (12) month period based on the terms of the applicable Lease
(to the extent such amounts are recurring in nature and properly included as
Operating Income), plus (iii) actual amounts received by Borrower from the
ownership and operation of the Property to the extent such amounts are recurring
in nature and properly included as Operating Income during such period, less (b)
budgeted Operating Expenses for the succeeding twelve (12) month period
(provided that, if at the time of such calculation Borrower delivers an updated
estimate of Operating Expenses for the succeeding twelve (12) month period,
which updated estimate is reasonably approved by Agent (the “Approved Op Ex
Estimate”), Agent shall use the Approved Op Ex Estimate for this calculation in
lieu of the budgeted Operating Expenses). Agent shall reasonably confirm
Borrower’s calculation of Net Operating Income based upon information provided
to Agent by Borrower pursuant to Section 4.1.6. Notwithstanding the foregoing or
anything herein to the contrary, the Rents payable under the WeWork Lease shall
be included in the calculation of Net Operating Income.
“Net Proceeds” shall mean: (a) the net amount of all insurance proceeds payable
as a result of a Casualty to the Property, after deduction of reasonable costs
and expenses (including, but not limited to, reasonable attorneys’ fees), if
any, in collecting such insurance proceeds or (b) the net amount of the Award,
after deduction of reasonable costs and expenses (including, but not limited to,
reasonable attorneys’ fees), if any, in collecting such Award.
“Net Proceeds Deficiency” shall have the meaning set forth in Section 5.3.2(f).


18
 

--------------------------------------------------------------------------------





“New Non-Consolidation Opinion” shall mean a bankruptcy substantive
non-consolidation opinion, provided by outside counsel, meeting Rating Agency
Criteria and otherwise reasonably acceptable to Agent.
“Non-Consolidation Opinion” shall mean that certain bankruptcy non-consolidation
opinion letter dated the Closing Date delivered by Richards, Layton & Finger LLP
in connection with the Loan.
“Non-Dividend Limited Partner” shall mean any Person that (i) owns less than a
five percent (5%) interest in Black Creek Operating Partnership, (ii) is not an
Affiliate of Borrower or SPE Party, and (iii) does not Control Borrower or SPE
Party.
“Non-Excluded Taxes” shall mean (a) Section 2.5 Taxes, other than Excluded
Taxes, imposed on or with respect to any payment made by or on account of any
Loan Party under any Loan Document, and (b) to the extent not otherwise
described in clause (a), Other Taxes.
“Non-U.S. Lender” shall have the meaning set forth in Section 2.5(e)(i).
“Note” shall have the meaning set forth in Section 2.1.3.
“Notice” shall have the meaning set forth in Section 11.6.
“OFAC” shall have the meaning set forth in Section 3.1.40.
“Officer’s Certificate” shall mean a certificate delivered to Agent by Borrower
which is signed by an authorized officer of Borrower (or an authorized officer
of Borrower’s general partner or managing member, if applicable).
“Operating Expenses” shall mean all expenses, computed in accordance with GAAP
or other sound and prudent accounting principles approved by Agent, of whatever
kind and from whatever source, relating to the ownership, operation, repair,
maintenance and management of the Property that are incurred on a regular
monthly or other periodic basis, including, without limitation (and without
duplication), Taxes, Insurance Premiums, management fees (whether or not
actually paid) equal to the greater of actual management fees and two and
one-half percent (2.5%) of Operating Income, costs attributable to the ordinary
operation, repair and maintenance of the systems for heating, ventilation and
air conditioning, advertising expenses, license fees, utilities, payroll and
related taxes, computer processing charges, operating equipment or other lease
payments, ground lease payments, bond assessments and other similar costs.
Operating Expenses shall not include Debt Service, Capital Expenditures, Tenant
Improvement costs, Tenant Improvement Allowances, Leasing Commissions, or other
expenses which are paid from Reserve Funds or other escrows required by the Loan
Documents, any payment or expense for which Borrower was or is to be reimbursed
from proceeds of the Loan or insurance or by any third party, federal, state or
local income taxes, any non-cash charges such as depreciation and amortization,


19
 

--------------------------------------------------------------------------------





and any item of expense otherwise includable in Operating Expenses which is paid
directly by any Tenant except real estate taxes paid directly to any taxing
authority by any Tenant. Agent shall reasonably confirm Borrower’s calculation
of Operating Expenses based upon information provided to Agent by Borrower
pursuant to Section 4.1.6.
“Operating Income” shall mean all revenue derived from the ownership and
operation of the Property from whatever source, including, without limitation,
rental income reflected in a current rent roll for all Tenants paying rent
pursuant to Leases which are in full force and effect (whether denominated as
basic rent, additional rent, escalation payments, electrical payments or
otherwise and, provided further, that any Leases which have only one (1) month
of free rent for each remaining year of the related Lease term shall be deemed
paying rent), common area maintenance, real estate tax recoveries, utility
recoveries, other miscellaneous expense recoveries, other required
pass-throughs, business interruption, rent loss or other similar insurance
proceeds and other miscellaneous income. Operating Income shall not include: (a)
insurance proceeds (other than proceeds of rent loss, business interruption or
other similar insurance allocable to the applicable period), (b) condemnation
proceeds (other than condemnation proceeds arising from a temporary taking or
the use and occupancy of all or part of the applicable Property allocable to the
applicable period), (c) proceeds of any financing, sale, exchange or transfer of
the Property or any part thereof or interest therein, (d) capital contributions
or loans to Borrower or an Affiliate of Borrower, (e) any item of income
otherwise includable in Operating Income but paid directly by any Tenant to a
Person other than Borrower, (f) any other extraordinary, non-recurring revenues,
(g) payments paid by or on behalf of any Tenant under a Lease which is the
subject of any proceeding or action relating to its bankruptcy, reorganization
or other arrangement pursuant to the Bankruptcy Code or any similar federal or
state law or which has been adjudicated a bankrupt or insolvent unless such
Lease has been affirmed by the trustee in such proceeding or action pursuant to
a final, non-appealable order of a court of competent jurisdiction, (h)
[intentionally omitted], (i) payments paid by or on behalf of any Tenant under a
Lease in whole or partial consideration for the termination of any Lease, (j)
sales tax rebates from any Governmental Authority, (k) sales, use and occupancy
taxes on receipts required to be accounted for by Borrower to any Governmental
Authority, (l) refunds and uncollectible accounts, (m) interest income from any
source other than the Reserve Funds required pursuant to this Agreement or the
other Loan Documents, (n) unforfeited security deposits, utility and other
similar deposits, (o) any disbursements to Borrower from the Reserve Funds or
(p) payments made to Borrower pursuant to the Interest Rate Protection
Agreement. Agent shall reasonably confirm Borrower’s calculation of Operating
Income based upon information provided to Agent by Borrower pursuant to Section
4.1.6. Notwithstanding the foregoing or anything herein to the contrary, the
Rents payable under the WeWork Lease shall be included in the calculation of
Operating Income.
“Organizational Documents” shall mean (a) that certain Amended and Restated
Limited Partnership Agreement of Borrower, dated September 6, 2017, and entered
into by SPE Party and DPF 655 Montgomery Holdings LP, a Delaware limited
partnership, and (b) that certain


20
 

--------------------------------------------------------------------------------





Amended and Restated Limited Liability Company Agreement of SPE Party, dated
September 6, 2017, and entered into by DPF 655 Montgomery Holdings LP, a
Delaware limited partnership.
“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes, and any other charges, including, without limitation, vault
charges and license fees for the use of vaults, chutes and similar areas
adjoining the Property, now or hereafter levied or assessed or imposed against
the Property or any part thereof.
“Other Taxes” shall have the meaning set forth in Section 2.5(b).
“PACE Transaction” shall have the meaning ascribed to such term in the
definition of “Indebtedness”.
“Participant” shall mean any Person that has purchased a participation in the
Loan pursuant to Section 11.27.
“Patriot Act” shall have the meaning set forth in Section 3.1.41(a).
“Payment Guaranty” shall mean that certain Payment Guaranty dated as of the date
hereof from Guarantor for the benefit of Agent for the ratable benefit of
Lenders.
“Permitted Encumbrances” shall mean, collectively, (a) the Liens and security
interests created by the Loan Documents, (b) all Liens, encumbrances and other
matters disclosed in the Title Insurance Policy, including, without limitation,
the Ground Lease and all liabilities and obligations thereunder, (c) Liens, if
any, for Taxes imposed by any Governmental Authority not yet due or delinquent
(but excluding any Lien securing any PACE Transaction or similar indebtedness
with respect to Borrower and/or the Property, including, without limitation, if
such loans or indebtedness made or otherwise provided by any Governmental
Authority and/or secured or repaid (directly or indirectly) by any taxes or
similar assessments), and (d) such other title and survey exceptions as Agent
has approved or may approve in writing in Agent’s sole discretion.
“Permitted Equipment Leases” shall mean equipment leases or other similar
instruments entered into with respect to the Equipment and/or the Personal
Property provided, that, in each case, such equipment leases or similar
instruments (a) are entered into on commercially reasonable terms and conditions
in the ordinary course of Borrower’s business and (b) relate to Equipment and/or
Personal Property which is (i) used in connection with the operation and
maintenance of the Property in the ordinary course of Borrower’s business and
(ii) readily replaceable without material interference or interruption to the
operation of the Property.
“Permitted Investment Fund” shall mean an investment fund, investment trust,
limited liability company, limited partnership or general partnership where a
Permitted Manager acts as general partner, managing member, fund manager,
investment manager or asset manager and at least fifty percent (50%) of the
interests in such investment vehicle are owned, directly or


21
 

--------------------------------------------------------------------------------





indirectly, by one or more Eligible Assignees, and in which case the investment
vehicle or the Permitted Manager is actively engaged in the business of making,
acquiring or holding a portion of commercial real estate loans similar to the
Loan.
“Permitted Investments” shall mean one of the following elected in writing by
Agent: (i) direct obligations of the United States of America, or any agency
thereof, or obligations fully guaranteed as to payment of principal and interest
by the United States of America, or any agency thereof, provided such
obligations are backed by the full faith and credit of the United States of
America, and provided, however, that any such investment must have a
predetermined fixed dollar amount of principal due at maturity that cannot vary
or change; (ii) deposit accounts with an FDIC-insured bank or trust company
organized under the laws of the United States of America or any state thereof;
(iii) short term certificates of deposits which are time deposits and rated (1)
A-1 or better by Standard & Poor’s Ratings Group or P-1 or better by Moody’s
Investors Services, Inc. and (2) A and F1 or better by Fitch for securities
maturing not more than 30 days from the date of acquisition thereof and AA- and
F1+ by Fitch for securities maturing more than 30 days from the date of
acquisition thereof, (3) in each case under (1) and (2) maturing not more than
ninety (90) days from the date of acquisition thereof, and (4) are negotiable
and have a ready secondary market in which such investment can be disposed of;
and (iv) shares of a money market fund that is subject to regulation under the
Investment Company Act of 1940 and complies with the requirements of Rule 2a-7
thereunder.
“Permitted Manager” shall mean an asset manager or investment manager with total
assets under management of at least $600,000,000 and that provides asset or
investment management services with respect to commercial real estate loans.
“Permitted Non-Controlling Pledge” shall mean the pledge of any Person’s
interests in any Restricted Party (other than a pledge of a direct interest in
Borrower and/or any SPE Party) which is provided to secure any debt facility of
such Person or other obligation or liability, whether or not of such Person;
provided, that (i) such pledged interests do not represent a Controlling
interest in Borrower or any SPE Party, and (ii) the aggregate percentage of
indirect interests in Borrower or any SPE Party pledged pursuant to Permitted
Non-Controlling Pledges, at any one time, shall not exceed a forty-nine percent
(49%) indirect interest in Borrower.
“Permitted Pledge” shall mean, any one or more of the following: (i) a Permitted
Sponsor Pledge, and/or (ii) a Permitted Non-Controlling Pledge.
“Permitted REIT Guarantor” shall have the meaning set forth in Section 8.1.
“Permitted REIT Transfer” shall have the meaning set forth in Section 8.1.
“Permitted REIT Transferee” shall have the meaning set forth in Section 8.1.


22
 

--------------------------------------------------------------------------------





“Permitted Sponsor Pledge” shall mean the pledge of any Person’s direct or
indirect interest in DPF 655 Montgomery Holdings LP or any owner, member,
shareholder or partner of DPF 655 Montgomery Holdings LP, or a portion thereof;
provided that, (i) such pledge is to secure a loan or line of credit secured by
all or substantially all of the assets of such Person in addition to the direct
or indirect ownership interests held by such Person in DPF 655 Montgomery
Holdings LP and (ii) the repayment of the debt or obligations such pledge
secures is not specifically tied solely to the cash flow of the Property (as
opposed to, for example, the cash flow from a group of properties).
“Permitted Transfer” shall mean any equity interest transfer permitted in
accordance with Section 8.1.
“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, any other
entity, any federal, state, county or municipal government or any bureau,
department or agency thereof and any fiduciary acting in such capacity on behalf
of any of the foregoing.
“Personal Property” shall have the meaning set forth in the granting clause of
the Mortgage.
“Pfandbrief Pledge” shall have the meaning set forth in Section 11.26.
“Policy” or “Policies” shall have the meaning specified in Section 5.1.1(b).
“Prepayment Date” shall mean the date on which the Loan is prepaid in accordance
with the terms hereof.
“Prepayment Release Date” shall mean September 6, 2018.
“Prescribed Laws” shall mean, collectively, (a) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107 56) (The USA PATRIOT Act), (b) Executive
Order No. 13224 on Terrorist Financing, effective September 24, 2001, and
relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism, (c) the International
Emergency Economic Power Act, 50 U.S.C. §1701 et seq. and (d) all other Legal
Requirements relating to economic sanctions, money laundering, bank secrecy and
terrorism.
“Prior Mortgage Loan” shall mean that certain mortgage loan in the original
principal amount of Sixty Five Million and No/100 Dollars ($65,000,000.00) made
by Citigroup Global Markets Realty Corp., a New York corporation, to MW Tower,
LLC, as assigned to and assumed by Borrower pursuant to that certain Loan
Assumption and Modification Agreement dated as of November 7, 2013.


23
 

--------------------------------------------------------------------------------





“Property” shall mean Borrower’s rights under the Ground Lease, the parcel of
real property with respect to the portion of the Property owned by Borrower in
fee, the parcel of real property demised and leased to Borrower under the Ground
Lease, the Improvements thereon and all personal property owned by Borrower and
encumbered by the Mortgage, together with all rights pertaining to such property
and Improvements, all as more particularly described in the Granting Clauses of
the Mortgage.
“Publicly Registered Restricted Party” shall have the meaning set forth in
Section 8.1(I) hereof.
“Publicly Traded Restricted Party” shall have the meaning set forth in Section
8.1(I) hereof.
“Qualified Manager” shall mean, to the extent not subject to a Bankruptcy Event
and to the extent not previously removed by Borrower or Agent pursuant to the
Loan Documents, (a) Manager, provided there is no material adverse change in the
applicable Manager’s financial condition, general business standing, reputation
or management abilities from the respective levels thereof as of the Closing
Date; (b) a reputable and experienced management organization (which may be an
Affiliate of Borrower), approved by Agent in its reasonable discretion, which
management organization shall possess experience in managing properties similar
in size, scope, use and value as the Property and shall not be subject to a
Bankruptcy Event; or (c) a reputable and experienced professional management
organization managing Class A office properties located in the San Francisco
metropolitan area, which includes (i) not less than 10 properties (exclusive of
the Property) of similar or higher quality to the Property and (ii) not less
than 5,000,000 square feet (exclusive of the Property), which professional
management organization shall have at least fifteen (15) years of experience
managing office properties located in the San Francisco metropolitan area.
“Ratable Share” , “ratable” or “ratably” shall mean, with respect to any Lender,
such Lender’s percentage interest in the aggregate outstanding principal balance
of the Loan (including such interests in the Loan that are participated) as of
the date of determination. Each Lender’s Ratable Share as of the date hereof is
set forth on Schedule V hereof. Schedule V shall be revised upon the delivery of
any Assignment and Acceptance Agreement.
“Rating Agency” shall mean, prior to a Securitization, each of Dominion, Fitch,
S&P, Moody’s, KBRA, Morningstar and any other nationally-recognized statistical
rating agency designated by Agent (and any successor to any of the foregoing),
and following a Securitization, the rating agencies that actually rate the bonds
in the Securitization transaction.
“Rating Agency Criteria” shall mean the then-current criteria utilized by one or
more of the Rating Agencies in connection with the Securitization of loans that
are similar to the Loan, including, without limitation, in size, relative cash
flow, relative leverage (of the mortgage loan and total debt), asset type and
geographic location.


24
 

--------------------------------------------------------------------------------





“Reciprocal Easement Agreement” shall mean (i) that certain
Montgomery-Washington Tower – Declaration Establishing Reciprocal Easements and
Covenants Running with the Land, dated October 12, 1983 and recorded on November
8, 1983 in Book D600, Page 1310 of the Official Records of the City and County
of San Francisco, (ii) as affected by that certain Agreement Concerning
Interests in Ground Lease, dated October 12, 1983 and recorded on November 8,
1983 as Instrument No. D419667 in Book D600, Page 1509 of the Official Records
of the City and County of San Francisco (the “Agreement Concerning Interests”),
as the Agreement Concerning Interests is further affected by (a) that certain
First Amendment to Declaration of Covenants and Restrictions Establishing Plan
of Condominium Ownership, dated December 12, 1983 and recorded in Book D617,
Page 339 of the Official Records of the City and County of San Francisco, and
(b) that certain Second Amendment to Declaration of Covenants and Restrictions
Establishing Plan of Condominium Ownership, dated August 15, 1984 and recorded
August 17, 1984 in Book D717, Page 901 of the Official Records of the City and
County of San Francisco, (iii) as amended by that certain First Amendment to
Declaration Establishing Reciprocal Easements and Covenants Running with the
Land and Amendment of Plan of Condominium Ownership, dated February 12, 1985 and
recorded on December 2, 1985 in Book D973, Page 545 of the Official Records of
the City and County of San Francisco, (iv) as further amended by that certain
Second Amendment to Montgomery-Washington Tower – Declaration Establishing
Reciprocal Easements and Covenants Running with the Land, dated April 16th, 1990
and recorded on April 24, 1990 as Instrument No. E537851 in Book F110, Page 933
of the Official Records of the City and County of San Francisco, and (v) as
further amended by that certain Third Amendment to Montgomery-Washington Tower –
Declaration Establishing Reciprocal Easements and Covenants Running with the
Land, dated September 7, 2013 and recorded on November 12, 2013 as Instrument
No. 2013-J782544-00 in Book L022, Page 0758 of the Official Records of the City
and County of San Francisco.
“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System from time to time in effect, including any successor or other
Regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
“Rents” shall mean all rents, moneys payable as damages or in lieu of rent
(including any disbursements from Reserve Funds representing amounts payable
during a Tenant’s free rent period), rent equivalents, royalties (including,
without limitation, all oil and gas or other mineral royalties and bonuses),
income, receivables, receipts, revenues, deposits (including, without
limitation, security, utility and other deposits), accounts, cash, issues,
profits, charges for services rendered, proceeds from any Interest Rate
Protection Agreement and other consideration of whatever form or nature received
by or paid to or for the account of or benefit of Borrower or its agents or
employees from any and all sources arising from or attributable to the Property.


25
 

--------------------------------------------------------------------------------





“Reserve Funds” shall mean, collectively, the Insurance Funds, the Tax Funds,
the Capital Expenditure Funds, the Rollover Funds, the Lease Termination Funds,
the Interest Reserve Funds and the Cash Trap Funds.
“Reserve Requirements” shall mean with respect to any Interest Period, the
maximum rate of all reserve requirements (including, without limitation, all
basic, marginal, emergency, supplemental, special or other reserves and taking
into account any transitional adjustments or other schedule changes in reserve
requirements during the Interest Period) which are imposed under Regulation D
(and applicable to any Lender) on eurocurrency liabilities (or against any other
category of liabilities which includes deposits by reference to which LIBOR is
determined or against, any category of extensions of credit or other assets
which includes loans by a non-United States office of a depository institution
to United States residents or loans which charge interest at a rate determined
by reference to such deposits) during such Interest Period and which are
applicable to member banks of the Federal Reserve System with deposits exceeding
one billion dollars, but without benefit or credit of proration, exemptions or
offsets that might otherwise be available from time to time under Regulation D.
The determination of the Reserve Requirements shall be based on the assumption
that the applicable Lender funded one hundred percent (100%) of the Loan in the
interbank eurodollar market. In the event of any change in the rate of such
Reserve Requirements under Regulation D during the applicable Interest Period,
or any variation in such requirements based upon amounts or kinds of assets or
liabilities, or other factors, including, without limitation, the imposition of
Reserve Requirements, or differing Reserve Requirements, on one or more but not
all of the holders of the Loan or any participation therein, Agent may use any
reasonable averaging and/or attribution methods which it deems appropriate and
practical for determining the rate of such Reserve Requirements which shall be
used in the computation of the Reserve Requirements. Agent’s reasonable
computation of same shall be final absent manifest error.
“Restoration” shall have the meaning set forth in Section 5.2.1.
“Restoration Threshold” shall mean two percent (2%) of the Total Advanced Loan
Amount.
“Restricted Party” shall mean Borrower, each SPE Party (if any), Guarantor, or
any shareholder, partner, member or non-member manager, or any direct or
indirect legal or beneficial owner of any of the foregoing.
“Rollover Funds” shall have the meaning set forth in Section 6.5.1.
“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.
“Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
mortgage, grant, bargain, encumbrance, pledge, assignment, grant of any options
with respect to, or any other


26
 

--------------------------------------------------------------------------------





transfer or disposition (directly or indirectly, voluntarily or involuntarily,
by operation of law or otherwise, and whether or not for consideration or of
record) of a legal or beneficial interest.
“Section 2.5 Certificate” shall have the meaning set forth in Section
2.5(e)(i)(C).
“Section 2.5 Taxes” shall have the meaning set forth in Section 2.5(a).
“Secondary Market Transactions” shall have the meaning set forth in Section
9.1(a).
“Securitization” shall mean the inclusion of the Loan or any portion thereof in
a single asset securitization or a pooled loan securitization.
“Servicer” shall have the meaning set forth in Section 9.3.
“Servicing Agreement” shall have the meaning set forth in Section 9.3.
“Severed Loan Documents” shall have the meaning set forth in Section 10.2(c).
“Short Interest” shall have the meaning set forth in Section 2.4.1(c).
“Single Member Delaware LLC” shall mean a single member limited liability
company formed under Delaware law which (a) has and shall have either two
natural persons or one entity that is not a member of the company, that has
signed its limited liability company agreement and that, under the terms of such
limited liability company agreement becomes a member of the company immediately
prior to the withdrawal or dissolution of the last remaining member of the
company, (b) complies with the terms and provisions of Section 3.1.24(cc)
hereof, and (c) otherwise meets the Rating Agency Criteria.
“SPE Party” shall mean, if Borrower is a limited partnership or a limited
liability company (other than a Single Member Delaware LLC), each general
partner or managing member of Borrower.
“Sponsor” shall mean Guarantor.
“Special Member” shall have the meaning set forth in Section 3.1.24(cc)(i).
“Spread” shall mean two and seventy-five hundredths percent (2.75%).
“Spread Maintenance Premium” shall mean, in connection with a prepayment of all
or any portion of the outstanding principal balance of the Loan during the
period commencing with the date hereof and ending (but including) the Prepayment
Release Date pursuant to the terms hereof, an amount equal to the present value,
discounted at LIBOR on the most recent Determination Date with respect to any
period when the Loan is a LIBOR Loan (or, with respect to any period when the
Loan is a Substitute Rate Loan, discounted at an interest rate that Agent
believes, in its


27
 

--------------------------------------------------------------------------------





reasonable judgment, would equal LIBOR on such Determination Date if LIBOR was
then available) of all future installments of interest which would have been due
hereunder through and including the end of the Interest Period in which the
Prepayment Release Date occurs, on the portion of the outstanding principal
balance of the Loan being prepaid as if interest accrued on such portion of the
principal balance being prepaid at an interest rate per annum equal to the
Spread plus the greater of (x) LIBOR and (y) 0% with respect to any period when
the Loan is a LIBOR Loan (or, with respect to any period when the Loan is a
Substitute Rate Loan, an interest rate that Agent reasonably believes, in its
judgment, would equal LIBOR on such Determination Date if LIBOR was then
available). The Spread Maintenance Premium shall be reasonably calculated by
Agent and shall be final absent manifest error.
“State” shall mean the State or Commonwealth in which the Property or any part
thereof is located.
“Substitute Rate” shall have the meaning set forth in Section 2.2.3(b).
“Substitute Rate Loan” shall mean the Loan at any time in which the Applicable
Interest Rate is calculated at the Substitute Rate plus the Substitute Spread in
accordance with the provisions of Article I hereof.
“Substitute Spread” shall have the meaning set forth in Section 2.2.3(b).
“Survey” shall mean a survey of the Property prepared by a surveyor licensed in
the State and reasonably satisfactory to Agent and the company or companies
issuing the Title Insurance Policy, and containing a certification of such
surveyor reasonably satisfactory to Agent.
“Tax Funds” shall have the meaning set forth in Section 6.2.1.
“Taxes” shall mean all real estate and personal property taxes, payments in lieu
of taxes, assessments, water rates or sewer rents, now or hereafter levied or
assessed or imposed against the Property or part thereof, together with all
interest and penalties thereon. In no event shall any PACE Transaction be
considered Taxes for purposes of this Agreement.
“Tenant” shall mean any Person obligated by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) under any Lease now
or hereafter affecting all or any part of the Property.
“Tenant Improvement Allowance” shall mean the amount required to be paid by
Borrower to a Tenant under a Lease on account of or in lieu of work performed by
such Tenant in the applicable space demised under such Lease.
“Tenant Improvement Release Conditions” shall have the meaning set forth in
Section 6.5.2(a).


28
 

--------------------------------------------------------------------------------





“Tenant Improvements” shall mean the improvements and/or other work affecting
any space at the Property required to be constructed and paid for by Borrower
pursuant to applicable Leases for such space.
“Termination Space” shall have the meaning set forth in Section 6.6.1.
“Terrorism Insurance” shall have the meaning set forth in Section 5.1.1(xi).
“Title Date-Down Endorsement” shall mean an endorsement to Agent’s Title
Insurance Policy, in form and substance reasonably acceptable to Agent, which
re-dates the Title Insurance Policy to be as of the date of the applicable
Future Advance, increases the amount insured thereby to reflect such (and all
prior) Future Advances and continues to insure the first lien-priority of the
Mortgage without any additional exceptions, other than Permitted Encumbrances
and any additional exceptions approved by Lender in its sole and reasonable
discretion.
“Title Insurance Policy” shall mean an ALTA mortgagee title insurance policy in
the form reasonably acceptable to Agent issued with respect to the Property and
insuring the lien of the Mortgage.
“Total Advanced Loan Amount” shall mean (1) the sum of (a) the Initial Loan
Amount, (b) the amount of any previously funded Future Advances, and (c) if
applicable, any then requested Future Advance Amount, less (2) the amount of any
partial prepayments previously made, which Total Advanced Loan Amount shall not
exceed $110,600,000.00; provided that, notwithstanding anything herein to the
contrary, but subject to any applicable adjustments referenced in clause (2)
above, on and after the Future Advance Outside Date, the Total Advanced Loan
Amount shall be $110,600,000.00.
“Traded Security” shall have the meaning set forth in Section 8.1(e).
“TRIPRA” shall have the meaning set forth in Section 5.1.1(xi).
“Trustee” shall mean any trustee holding the Loan in a Securitization.
“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State.
“Updated Information” shall have the meaning set forth in Section 9.1(b)(i).
“WeWork Condition” shall have the meaning set forth in Section 6.8.2.
“WeWork Lease” shall mean that certain Office Lease, dated May 19 2017, by and
between Borrower, as lessor, and WeWork Tenant, as lessee, together with that
certain Guaranty of Lease, dated May 19, 2017, by and between Borrower, as
lessor, and WeWork Companies Inc., a Delaware corporation, as guarantor.


29
 

--------------------------------------------------------------------------------





“WeWork Premises” shall mean that portion of the Property demised as of the date
hereof to WeWork Tenant pursuant to the WeWork Lease.
“WeWork Tenant” shall mean 655 Montgomery St Tenant LLC, a New York limited
liability company.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.2.    Principles of Construction. All references to sections and
schedules are to sections and schedules in or to this Agreement unless otherwise
specified. Any reference in this Agreement or in any other Loan Document to any
Loan Document shall be deemed to include references to such documents as the
same may hereafter be amended, modified, supplemented, extended, replaced and/or
restated from time to time (and, in the case of any note or other instrument, to
any instrument issued in substitution therefor). Unless otherwise specified, the
words “hereof”, “herein”, and “hereunder” and words of similar import when used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. Unless otherwise specified, all meanings
attributed to defined terms herein shall be equally applicable to both the
singular and plural forms of the terms so defined.
ARTICLE II.
THE LOAN
Section 2.1.    The Loan.
2.1.1.    Agreement to Lend and Borrow. Subject to and upon the terms and
conditions set forth herein, Lenders severally, and not jointly, agree to make
the Loan to Borrower and Borrower shall accept the Loan from Lenders on the
Closing Date.
2.1.2.    Disbursement to Borrower. Borrower may request and receive multiple
borrowings hereunder in respect of the Loan, as more particularly set forth in
Section 2.7 hereof, pursuant to and in accordance with Section 2.7 and any
amount borrowed and repaid hereunder in respect of the Loan may not be
re-borrowed.
2.1.3.    The Note. The Loan shall be evidenced by that certain Promissory Note
of even date herewith, in the stated principal amount of up to One Hundred Ten
Million Six Hundred Thousand and No/100 Dollars ($110,600,000) executed by
Borrower and payable to the order of Morgan Stanley Bank, N.A., in evidence of
the Loan (as the same may hereafter be amended, supplemented, restated, severed,
increased, extended or consolidated from time to time, the “Note”) and shall be
repaid in accordance with the terms of this Agreement and the Note.


30
 

--------------------------------------------------------------------------------





2.1.4.    Use of Proceeds. Borrower shall use proceeds of the Loan to (a) pay
and discharge any existing loans relating to the Property and certain corporate
debt as disclosed to Lender, (b) pay all past due Basic Carrying Costs, if any,
in respect of the Property, (c) fund the Reserve Funds (if any), (d) pay costs
and expenses incurred in connection with the closing of the Loan, as approved by
Agent, (e) fund any working capital requirements of the Property and (f) retain
the balance, if any, for such purposes as Borrower shall determine, including,
but not limited to, distributions to Borrower’s partners or members, as
applicable.
Section 2.2.    Interest Rate.
2.2.1.    Applicable Interest Rate. Except as herein provided with respect to
interest accruing at the Default Rate, interest on the outstanding principal
balance of the Loan shall accrue from (and including) the Closing Date through
the end of the Interest Period that ends on the date immediately prior to the
Maturity Date at the Applicable Interest Rate. Interest on the outstanding
principal balance of the Loan existing on the commencement of an Interest Period
shall accrue for the entire Interest Period and shall be owed by Borrower for
the entire Interest Period regardless of whether any principal portion of the
Loan is repaid prior to the expiration of such Interest Period. Notwithstanding
anything to the contrary contained herein, no Interest Period shall extend
beyond the Maturity Date except to calculate interest at the Default Rate (if
applicable).
2.2.2.    Interest Calculation. Interest on the outstanding principal balance of
the Loan shall be calculated by multiplying (a) the actual number of days
elapsed in the Interest Period for which the calculation is being made by (b) a
daily rate based on a three hundred sixty (360) day year (that is, the
Applicable Interest Rate or the Default Rate, as then applicable to the Note,
expressed as an annual rate divided by 360) by (c) the outstanding principal
balance.
2.2.3.    Determination of Interest Rate.
(a)    Any change in the rate of interest hereunder due to a change in the
Applicable Interest Rate shall become effective as of the first day on which
such change in the Applicable Interest Rate shall become effective. Each
determination by Agent of the Applicable Interest Rate shall be conclusive and
binding for all purposes, absent manifest error.
(b)    In the event that any Lender shall have reasonably determined (which
determination shall be conclusive and binding upon Borrower absent manifest
error) that by reason of circumstances affecting the interbank eurodollar
market, (i) adequate and reasonable means do not exist for ascertaining LIBOR or
(ii) LIBOR does not fairly and accurately reflect the costs to such Lender of
making or maintaining the Loan, then Agent shall, by written notice to Borrower
and Lenders (“Lender’s Notice”), which notice shall set forth in reasonable
detail such circumstances, establish the Applicable Interest Rate at such
Lender’s then customary spread (the “Substitute Spread”), taking into account
the size of the Loan and the creditworthiness of Borrower, above a published
index used for variable rate loans as reasonably determined by such Lender (the
“Substitute Rate”).


31
 

--------------------------------------------------------------------------------





(c)    If, pursuant to the terms of this Agreement, the Loan has been converted
to a Substitute Rate Loan and Agent shall determine (which determination shall
be conclusive and binding upon Borrower absent manifest error) that the event(s)
or circumstance(s) which resulted in such conversion shall no longer be
applicable, Agent shall give notice thereof to Borrower and Lenders, and the
Substitute Rate Loan shall automatically convert to a LIBOR Loan on the
effective date set forth in such notice. Notwithstanding any provision of this
Agreement to the contrary, in no event shall Borrower have the right to elect to
convert a LIBOR Loan to a Substitute Rate Loan.
(d)    In the event of any Change in Law or in the interpretation or application
thereof shall hereafter make it unlawful for any Lender to make or maintain a
LIBOR Loan as contemplated hereunder, (i) the obligation of such Lender
hereunder to make a LIBOR Loan shall be cancelled forthwith and (ii) such Lender
may give Agent written notice thereof and Agent shall deliver Borrower and the
other Lenders a Lender’s Notice, establishing the Applicable Interest Rate at
the Substitute Rate plus the Substitute Spread, in which case the Applicable
Interest Rate shall be a rate equal to the Substitute Rate in effect from time
to time plus the Substitute Spread. In the event the condition necessitating the
cancellation of such Lender’s obligation to make a LIBOR Loan hereunder shall
cease, such Lender shall promptly notify Borrower and Agent in writing of such
cessation and the Loan shall resume its characteristics as a LIBOR Loan in
accordance with the terms herein from and after the first day of the Interest
Period next following such cessation. Borrower hereby agrees promptly to pay
such Lender, within ten (10) Business Days following receipt of written demand,
any additional amounts reasonably necessary to compensate such Lender for any
out-of-pocket costs reasonably incurred by such Lender in making any conversion
in accordance with this Agreement, including, without limitation, any interest
or fees payable by such Lender to lenders of funds obtained by it in order to
make or maintain the LIBOR Loan hereunder. Any Lender’s notice of such costs, as
certified to Borrower, shall be set forth in reasonable detail and such Lender’s
calculation shall be conclusive absent manifest error.
(e)    In the event of any Change in Law or in the interpretation or application
thereof, or compliance by any Lender with any request or directive (whether or
not having the force of law) hereafter issued from any central bank or other
Governmental Authority:
(i)    shall hereafter have the effect of reducing the rate of return on any
Lender’s capital (other than as a result of an increase in taxes) as a
consequence of its obligations hereunder to a level below that which such Lender
could have achieved but for such adoption, change or compliance (taking into
consideration such Lender’s policies with respect to capital adequacy) by any
amount reasonably deemed by such Lender to be material;
(ii)    shall hereafter impose, modify, increase or hold applicable any reserve,
special deposit, compulsory loan or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, advances or loans by,
or other credit


32
 

--------------------------------------------------------------------------------





extended by, or any other acquisition of funds by, any office of any Lender
which is not otherwise included in the determination of the rate hereunder
(other than as a result of an increase in taxes); or
(iii)    shall hereafter impose on any Lender any other condition and the result
of any of the foregoing is to increase the cost to such Lender of making,
renewing or maintaining loans or extensions of credit or to reduce any amount
receivable hereunder;
then, in any such case, Borrower shall promptly pay such Lender, within ten (10)
Business Days following receipt of written demand, any additional amounts
necessary to compensate such Lender for such additional cost or reduced amount
receivable which such Lender deems to be material as reasonably determined by
such Lender; provided, however, that Borrower shall not be required under this
Section 2.2.3 to pay such Lender additional amounts for additional costs or
reduced amounts receivable that are attributable to an increase in taxes imposed
on such Lender; provided, further, Lender shall only charge any such additional
amounts to Borrower if Lender is also charging other similarly situated
borrowers with loans outstanding with such Lender for such additional costs or
reduced amounts receivable in comparable amounts. If any Lender becomes entitled
to claim any additional amounts pursuant to this Section 2.2.3(e), Borrower
shall not be required to pay same unless they are the result of requirements
imposed generally on lenders similar to such Lender and not the result of some
specific reserve or similar requirement imposed on such Lender as a result of
such Lender’s special circumstances. If any Lender becomes entitled to claim any
additional amounts pursuant to this Section 2.2.3(e), Agent shall provide
Borrower with not less than thirty (30) days written notice specifying in
reasonable detail the event by reason of which it has become so entitled and the
additional amount required to fully compensate such Lender(s) for such
additional cost or reduced amount. A certificate as to any additional costs or
amounts payable pursuant to the foregoing sentence, executed by an authorized
signatory of any Lender and submitted by Agent to Borrower shall be conclusive
in the absence of manifest error. This provision shall survive payment of the
Note and the satisfaction of all other obligations of Borrower under this
Agreement and the Loan Documents.
(f)    Borrower agrees to indemnify any Lender and to hold such Lender harmless
from any actual, out-of-pocket loss or expense (other than consequential and
punitive damages) which such Lender sustains or incurs as a consequence of (i)
any default by Borrower in payment of the principal of or interest on a LIBOR
Loan, including, without limitation, any such actual, out-of-pocket loss or
expense arising from interest or fees payable by such Lender to lenders of funds
obtained by it in order to maintain a LIBOR Loan hereunder, (ii) any prepayment
(whether voluntary or mandatory) of the LIBOR Loan on a day that (A) is not a
Monthly Payment Date or (B) is a Monthly Payment Date if Borrower did not give
the prior written notice of such prepayment required pursuant to the terms of
this Agreement, including, without limitation, such loss or expense arising from
interest or fees payable by such Lender to lenders of funds obtained by it in
order to maintain the LIBOR Loan hereunder and (iii) the conversion (for any
reason whatsoever, whether voluntary or involuntary) of the Applicable Interest
Rate to the Substitute Rate plus the Substitute Spread with


33
 

--------------------------------------------------------------------------------





respect to any portion of the outstanding principal amount of the Loan then
bearing interest at a rate other than the Substitute Rate plus the Substitute
Spread on a date other than the first day of an Interest Period, including,
without limitation, such actual, out-of-pocket loss or expenses arising from
interest or fees payable by such Lender to lenders of funds obtained by it in
order to maintain a LIBOR Loan hereunder (the amounts referred to in clauses
(i), (ii) and (iii) are herein referred to collectively as the “Breakage
Costs”). Whenever in this Section 2.2.3 the term “interest or fees payable by
any Lender to lenders of funds obtained by it” is used and no such funds were
actually obtained from such lenders, it shall include interest or fees which
would have been payable by such Lender if it had obtained funds from lenders in
order to maintain a LIBOR Loan hereunder. Each Lender will provide to Borrower a
statement detailing such Breakage Costs and the calculation thereof.
(g)    The provisions of this Section 2.2.3 shall survive payment of the Note in
full and the satisfaction of all other obligations of Borrower under this
Agreement and the other Loan Documents.
2.2.4.    Usury Savings. This Agreement and the other Loan Documents are subject
to the express condition that at no time shall Borrower be required to pay
interest on the principal balance of the Loan at a rate which could subject
Agent or Lenders to either civil or criminal liability as a result of being in
excess of the Maximum Legal Rate. If by the terms of this Agreement or the other
Loan Documents, Borrower is at any time required or obligated to pay interest on
the principal balance due hereunder at a rate in excess of the Maximum Legal
Rate, the Applicable Interest Rate or the Default Rate, as the case may be,
shall be deemed to be immediately reduced to the Maximum Legal Rate and all
previous payments in excess of the Maximum Legal Rate shall be deemed to have
been payments in reduction of principal and not on account of the interest due
hereunder. All sums paid or agreed to be paid to Agent or Lender for the use,
forbearance, or detention of the sums due under the Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Legal Rate from time to time in effect and applicable to the Loan for so long as
the Loan is outstanding.
2.2.5.    Default Rate. In the event that, and for so long as, any Event of
Default shall have occurred and be continuing, the outstanding principal balance
of the Loan and, to the extent permitted by law, overdue interest in respect of
the Loan, shall accrue interest at the Default Rate, calculated from the date
the related Event of Default occurred. In no event shall the foregoing be
construed to nullify any grace and/or cure periods applicable to a determination
of the existence of an Event of Default.
Section 2.3.    Loan Payments; Extension of Maturity Date.
2.3.1.    Payments Before Maturity Date. Borrower shall make a payment to Agent
for the ratable benefit of Lenders of interest only on the Closing Date for the
initial Interest Period. On the Monthly Payment Date occurring in October, 2017
and on each Monthly Payment Date


34
 

--------------------------------------------------------------------------------





thereafter to and including the Maturity Date, Borrower shall make a payment to
Agent for the ratable benefit of Lenders of interest accruing hereunder during
the Interest Period immediately preceding such Monthly Payment Date.
2.3.2.    Payment on Maturity Date. Borrower shall pay to Agent for the ratable
benefit of Lenders on the Maturity Date the outstanding principal balance of the
Loan, all accrued and unpaid interest and all other amounts due hereunder and
under the Note, the Mortgage and the other Loan Documents. For the avoidance of
doubt, no Interest Period shall extend beyond the Maturity Date except to
calculate interest at the Default Rate (if applicable).
2.3.3.    Extension of Maturity Date. Borrower shall have two (2) successive
options to extend the scheduled Maturity Date of the Loan to the Monthly Payment
Date in the month containing the one-year anniversary of the Maturity Date as
theretofore in effect (the period of each such extension, “Extension Term”). In
order to exercise such extension option, Borrower shall deliver to Agent written
notice of such extension on or before the date that is thirty (30) days prior to
the then applicable Maturity Date (but in no event more than ninety (90) days in
advance of the applicable Maturity Date). The Maturity Date shall be extended
pursuant to Borrower’s notice as aforesaid, provided that the following
conditions are satisfied to Agent’s reasonable satisfaction for each extension
of the term of the Loan: (i) no Event of Default shall be in existence either at
the time of Borrower’s notice or on the then applicable Maturity Date, (ii)
Borrower shall enter into an Interest Rate Protection Agreement through the term
of the applicable Extension Term and otherwise satisfy each of the requirements
set forth in Section 4.1.18 hereof, including, without limitation, delivery of a
new Assignment of Rate Protection Agreement, (iii) the Debt Yield (calculated by
Agent not less than ten (10) days prior to the then applicable Maturity Date)
shall not be less than eight and one-half percent (8.5%)] for the first
Extension Term or nine percent (9%) for the second Extension Term, (iv) Borrower
shall pay to Lender an extension fee in an amount equal to one quarter percent
(0.25%) of the then outstanding principal balance of the Loan no later than the
Business Day prior to the first day of the applicable Extension Term, and (v)
Borrower has paid all of Lender’s reasonable, out-of-pocket costs and expenses
in connection with such extension. If Borrower fails to exercise any Extension
Term in accordance with the provisions of this Agreement, such Extension Term,
and any subsequent Extension Term hereunder, will automatically cease and
terminate. Notwithstanding anything to the contrary contained herein, if the
Debt Yield threshold is not met in connection with the exercise of an extension
option under this Section 2.3.3, then Borrower shall have the right to partially
prepay the Loan by the amount necessary such that the applicable Debt Yield
threshold is satisfied, provided (A) no Spread Maintenance Premium shall be due
in connection with any such prepayment of the Loan and (B) such prepayment shall
be subject to the terms and provisions of Section 2.4.1 below (other than those
restricting partial prepayments).
2.3.4.    Late Payment Charge. If any principal, interest or any other sum due
under the Loan Documents, other than the payment of principal and any other
amounts due on the Maturity Date, is not paid by Borrower on or before the date
on which it is due, Borrower shall pay to Agent


35
 

--------------------------------------------------------------------------------





upon demand an amount equal to the lesser of five percent (5%) of such unpaid
sum or the maximum amount permitted by applicable law in order to defray the
expense incurred by Agent in handling and processing such delinquent payment and
to compensate Agent and Lenders for the loss of the use of such delinquent
payment. Any such amount shall be secured by the Mortgage and the other Loan
Documents.
2.3.5.    Method and Place of Payment. (a) Except as otherwise specifically
provided herein, all payments and prepayments under this Agreement and the Note
shall be made to Agent not later than 1:00 P.M., New York City time, on the date
when due and shall be made in lawful money of the United States of America in
immediately available funds at Agent’s office (or such other place designated in
writing by Agent to Borrower), and any funds received by Agent after such time
shall, for all purposes hereof, be deemed to have been paid on the next
succeeding Business Day.
(a)    Whenever any payment to be made hereunder or under any other Loan
Document shall be stated to be due on a day which is not a Business Day, the due
date thereof shall be the preceding Business Day.
(b)    All payments required to be made by Borrower hereunder or under the Note
or the other Loan Documents shall be made irrespective of, and without deduction
for, any setoff, claim or counterclaim and shall be made irrespective of any
defense thereto.
Section 2.4.    Prepayments.
2.4.1.    Voluntary Prepayments. Except as otherwise provided herein, Borrower
shall not have the right to prepay the Loan in whole or in part. At any time
during the term of the Loan, Borrower may, at its option, provided no Event of
Default has occurred and is then continuing, prepay the Debt in whole but not in
part, provided the following conditions are met:
(a)    Borrower shall provide prior written notice to Agent specifying the date
upon which the prepayment is to be made (the “Prepayment Date”), which notice
shall be delivered to Agent not less than fifteen (15) Business Days prior to
such Prepayment Date (or such shorter period of time as may be permitted by
Agent in its sole discretion) and which notice may be revoked upon no less than
two (2) Business Days’ prior notice; provided, that Borrower shall reimburse
Agent for all out-of-pocket costs and expenses reasonably incurred by Agent or
Lenders in connection with such revocation, including any Breakage Costs;
(b)    Borrower shall pay to Agent simultaneously with such prepayment the
Spread Maintenance Premium (if any, it being agreed that no Spread Maintenance
Premium shall be due in connection with any prepayment made on or after the
Prepayment Release Date);
(c)    in connection with such prepayment Borrower shall pay to Agent, for the
ratable benefit of each Lender, simultaneously with such prepayment, all
interest on the principal


36
 

--------------------------------------------------------------------------------





balance of the Loan then being prepaid which would have accrued through and
including the last day of the Interest Period during which such Prepayment Date
occurs notwithstanding that such Interest Period extends beyond the Prepayment
Date, or, if such prepayment occurs on a Monthly Payment Date, through and
including the last day of the Interest Period that ends immediately prior to
such Monthly Payment Date (such amounts, “Short Interest”), together with any
Breakage Costs and all of Agent’s and Lender’s costs and expenses (including
reasonable attorney’s fees and disbursements) incurred by Agent and Lenders in
connection with such prepayment.
(d)    Notwithstanding anything to the contrary contained herein, Borrower shall
have the right, at its election in its sole discretion, to prepay a portion of
the Loan by the amount necessary such that the applicable Debt Yield threshold
is satisfied (x) in order to achieve the Debt Yield threshold required to
terminate a Cash Sweep Event Period, or (y) if the Debt Yield threshold is not
met in connection with the exercise of an extension option under Section 2.3.3,
provided, in the case of either of the foregoing (x) or (y), (A) no Spread
Maintenance Premium shall be due in connection with any such prepayment of the
Loan and (B) such prepayment shall be subject to the other applicable terms and
provisions of this Section 2.4.1.
2.4.2.    Mandatory Prepayments. On each date on which Agent actually receives a
distribution of Net Proceeds, if Agent is not required to make such Net Proceeds
available to Borrower for the Restoration and Agent shall apply such Net
Proceeds to prepay the outstanding principal balance of the Note in an amount
equal to one hundred percent (100%) of such Net Proceeds. Any prepayment
received by Agent on behalf of Lenders pursuant to this Section 2.4.2 on a date
other than a Monthly Payment Date shall be held by Agent in an interest-bearing
account for the benefit of Borrower as collateral security for the Loan and
shall be applied by Agent on the next Monthly Payment Date. Notwithstanding
anything contained in Section 2.4.2 hereof to the contrary, in the event Agent
uses Net Proceeds to prepay a portion of the principal balance of the Loan and
any accrued and unpaid interest thereon, Borrower shall be permitted to prepay
the entire amount of the Loan outstanding after the application of such Net
Proceeds on the next Monthly Payment Date. Other than during the continuance of
an Event of Default, no Spread Maintenance Premium or other prepayment fee shall
be due in connection with any prepayment made pursuant to this Section 2.4.2(a).
Section 2.5.    Withholding Taxes.
(a)    Any and all payments by any Loan Party in respect of this Agreement or
any other Loan Document to which any Loan Party is a party shall be made free
and clear of, and without deduction or withholding for or on account of, any and
all present or future taxes, levies, imposts, deductions, charges or
withholdings, and any penalties, interest and additions to tax with respect
thereto, whether now or hereafter imposed, levied, collected, withheld or
assessed by any taxation authority or other Governmental Authority
(collectively, “Section 2.5 Taxes”), unless required by law. If any Loan Party
shall be required under any applicable law to deduct or withhold any Section 2.5
Taxes from or in respect of any sum payable under or in respect of this
Agreement


37
 

--------------------------------------------------------------------------------





or any of the other Loan Documents to Lender, (i) such Loan Party shall make all
such deductions and withholdings in respect of Section 2.5 Taxes, (ii) such Loan
Party shall pay the full amount deducted or withheld in respect of Section 2.5
Taxes to the relevant taxation authority or other Governmental Authority in
accordance with the applicable law, and (iii) if such Section 2.5 Taxes are
Non-Excluded Taxes, the sum payable by such Loan Party shall be increased as may
be necessary so that after such Loan Party has made all required deductions and
withholdings (including deductions and withholdings applicable to additional
sums payable under this Section 2.5) Lender receives an amount equal to the sum
it would have received had no such deductions or withholdings been made in
respect of Non-Excluded Taxes.
(b)    In addition, Borrower hereby agrees to timely pay any present or future
stamp, recording, documentary, excise, intangible, property or similar taxes,
charges or levies that arise from any payment made under this Agreement or any
other Loan Document or from the execution, delivery or registration of, any
performance under, or otherwise with respect to, this Agreement, the Notes or
any other Loan Document, other than Excluded Taxes or taxes or charges resulting
from Lender’s funding of any Loan with plan assets subject to ERISA, Section
4975 of the Code or any applicable similar laws (collectively, “Other Taxes”) to
the relevant taxing authority or other Governmental Authority in accordance with
applicable law.
(c)    Each Loan Party hereby agrees to indemnify each Lender and Agent for, and
to hold each of them harmless against, the full amount of Non-Excluded Taxes
paid or payable by such Lender or Agent, as the case may be, in connection with
this Agreement or any other Loan Document and any penalties, additions to tax,
interest and reasonable expenses arising therefrom or with respect thereto. The
indemnity by any Loan Party provided for in this Section 2.5(c) shall apply and
be made whether or not the Non-Excluded Taxes for which indemnification
hereunder is sought have been correctly or legally asserted. Amounts payable by
any Loan Party under the indemnity set forth in this Section 2.5(c) shall be
paid within ten (10) Business Days from the date on which the applicable Lender
or Agent, as the case may be, makes written demand therefor. Such written demand
shall be conclusive of the amount so paid or payable absent manifest error.
(d)    As soon as practical after the date of any payment of Non-Excluded Taxes
to a taxing authority or other Governmental Authority, any Loan Party (or any
Person making such payment on behalf of any Loan Party) shall furnish to Agent
for its own account or for the account of the applicable Lender the original or
a certified copy of the original official receipt issued by such taxing
authority or other Governmental Authority evidencing payment thereof.
(e)    If any Lender is entitled to an exemption from, or reduction of, any
applicable withholding tax with respect to any payments under any Loan Document,
such Lender shall deliver to the relevant Loan Party, at the time or times
prescribed by applicable law or reasonably requested by the applicable Loan
Party, such properly completed and executed documentation prescribed by
applicable law and reasonably requested by any Loan Party as will permit such


38
 

--------------------------------------------------------------------------------





payments to be made without, or at a reduced rate of, withholding. In addition,
each Lender, if requested by any Loan Party, shall deliver such other
documentation prescribed by law or reasonably requested by any Loan Party as
will enable any Loan Party to determine whether or not such Lender is subject to
any withholding (including backup withholding) or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Sections 2.5(e)(i) through (iii)) shall not
be required if in a Lender’s judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense (or, in
the case of a change in a law, any incremental material unreimbursed cost or
expense) or would materially prejudice the legal or commercial position of such
Lender. Upon the reasonable request of any Loan Party, each Lender shall update
any form or certification previously delivered pursuant to this Section 2.5(e).
If any form or certification previously delivered pursuant to this Section
expires or becomes obsolete or inaccurate in any respect, the applicable Lender
shall promptly (and in any event within ten (10) days after such expiration,
obsolescence or inaccuracy) notify the applicable Loan Party in writing of such
expiration, obsolescence or inaccuracy and update the form or certification if
it is legally eligible to do so. Without limiting the generality of the
foregoing:
(i)    Each Agent or Lender (including for avoidance of doubt any participant,
assignee or successor) that is not a “United States person” within the meaning
of Section 7701(a)(30) of the Code (“Non-U.S. Lender”) shall, if it is legally
eligible to do so, deliver or cause to be delivered to the relevant Loan Party
the following properly completed and duly executed documents:
(A)    (x) with respect to payments of interest under any Loan Document, a
complete and executed U.S. Internal Revenue Service Form W-8BEN or W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding tax pursuant to the “interest” article of an applicable tax treaty
(or any successor forms thereto), including all appropriate attachments or (y)
with respect to any other applicable payments under any Loan Document, a
complete and executed U.S. Internal Revenue Service Form W-8BEN or W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding tax pursuant to the “business profits” or “other income” article of
such tax treaty; or
(B)    a complete and executed U.S. Internal Revenue Service Form W-8ECI (or any
successor form thereto); or
(C)    in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code both, (x) a complete and
executed U.S. Internal Revenue Service Form W-8BEN or W- 8BEN-E, as applicable
(or any successor form thereto) and (y) a certificate substantially in the form
of Schedule 2.5 (a “Section 2.5 Certificate”) to the effect


39
 

--------------------------------------------------------------------------------





that Non-U.S. Lender is not (a) a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of any Loan Party
within the meaning of Section 881(c)(3)(B) of the Code (c) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code and (d) conducting a
trade or business in the United States with which the relevant interest payments
are effectively connected; or
(D)    in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under any Loan Document (including a partnership, an entity
disregarded for U.S. federal income tax purposes, or a participating Lender),
(x) a complete and executed U.S. Internal Revenue Service Form W-8IMY (or any
successor form thereto) (including all required documents and attachments) on
behalf of itself and (y) with respect to each of its beneficial owners and the
beneficial owners of such beneficial owners looking through chains of owners to
individuals or entities that are treated as corporations for U.S. federal income
tax purposes (all such owners, a “beneficial owners”), the documents that would
be required by these clauses (A), (B), (C), (D) or Section 2.5(e)(ii) with
respect to each such beneficial owner if such beneficial owner were a Lender,
provided, however, that no such documents will be required with respect to a
beneficial owner to the extent the actual Lender is determined to be in
compliance with the requirements for certification on behalf of its beneficial
owner as may be provided in applicable U.S. Treasury regulations, or the
requirements of this clause (D) are otherwise determined to be unnecessary, all
such determinations under this clause (D) to be made in the sole discretion of
Loan Party; provided further, that if the Non-U.S. Lender is a partnership and
one or more of its partners are claiming the exemption for portfolio interest
under Section 881(c) of the Code, such Lender may provide a Section 2.5
Certificate on behalf of such partners; or
(E)    any other form prescribed by law as a basis for claiming exemption from,
or a reduction of, U.S. federal withholding tax together with such supplementary
documentation necessary to enable any Loan Party to determine the amount of tax
(if any) required by law to be withheld.
(ii)    Each Lender (including for avoidance of doubt any participant, assignee
or successor) that is a “United States person” within the meaning of Section
7701(a)(30) of the Code shall, if it is legally eligible to do so, deliver or
cause to be delivered to any applicable Loan Party a properly completed and duly
executed U.S. Internal Revenue Service Form W-9 certifying that such Lender is
exempt from U.S. federal backup withholding tax.
(iii)    If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding tax imposed by FATCA if such Lender were


40
 

--------------------------------------------------------------------------------





to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to any applicable Loan Party, at the time or times
prescribed by law and at such time or times reasonably requested by Loan Party,
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Loan Party as may be necessary for Loan Party to comply
with its obligations under FATCA, to determine that Lender has or has not
complied with Lender’s obligations under FATCA or to determine the amount to
deduct and withhold from such payment. Solely for purposes of this Section
2.5(e)(iii), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.
(f)    Each Lender hereby agrees that, upon the occurrence of any circumstances
entitling Lender to additional amounts pursuant to this Section 2.5, Lender, at
the request of Loan Party, shall use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions), to designate a different
Applicable Lending Office for the funding or booking of its Loan hereunder, if,
in the reasonable judgment of such Lender, such designation (i) would eliminate
or reduce amounts payable pursuant to Section 2.5 in the future, and (ii) would
not subject Lender to any material unreimbursed cost or expense and would not
otherwise be materially disadvantageous to such Lender. Borrower hereby agrees
to pay all reasonable costs and expenses incurred by such Lender in connection
with any such designation.
(g)    If any Lender is entitled to additional compensation under any of the
foregoing provisions of this Section 2.5 and shall fail to designate a different
Applicable Lending Office as provided in Section 2.5(f), then, so long as no
Default or Event of Default shall have occurred and be continuing, the
applicable Loan Party may cause such Lender to (and, if the Loan Party so
demands, such Lender shall) assign all of its rights and obligations under this
Agreement to one or more other Persons identified by the Loan Party and
reasonably acceptable to the Agent; provided that (i) such Lender shall have
received payment of an amount equal to the outstanding principal of the Loan
held by it, accrued interest thereon, accrued fees and all other amounts payable
to such Lender hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or Borrower (in the case of all other
amounts) and (ii) in the case of any such assignment resulting from a claim for
additional compensation under any of the foregoing provisions of this Section
2.5, such assignment will result in a reduction in such compensation or
payments; provided further, that if, upon such demand by the applicable Loan
Party, the applicable Lender elects to waive its request for additional
compensation pursuant to this Section 2.5, the demand by the Loan Party for such
Lender to so assign all of its rights and obligations under this Agreement shall
thereupon be deemed withdrawn. Nothing in Section 2.5(f) or this Section 2.5(g)
shall affect or postpone any of the rights of any Lender or any of the
obligations of any Loan Party under any of the foregoing provisions of this
Section 2.5 in any manner. No Lender shall be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling Borrower to require such
assignment and delegation cease to apply.


41
 

--------------------------------------------------------------------------------





(h)    If a Lender receives a refund of any Non-Excluded Taxes as to which it
has been indemnified by a Loan Party or with respect to which a Loan Party has
paid additional amounts pursuant to this Section 2.5, it shall pay over such
refund to such Loan Party (but only to the extent of indemnity payments made, or
additional amounts paid, by such Loan Party under this Section 2.5 with respect
to the Non-Excluded Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses of such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that such Loan Party, upon the request of a Lender, agrees to
repay the amount paid over to such Loan Party to such Lender in the event such
Lender is required to repay such refund to such Governmental Authority. This
paragraph shall not be construed to require any Lender to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to any Loan Party or any other Person.
(i)    Notwithstanding anything to the contrary in this Section 2.5, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to have been
enacted, adopted, and issued after the date of this Agreement, regardless of the
date actually enacted, adopted or issued.
(j)    Each party’s obligations under this Section 2.5 shall survive the
termination of the Loan Documents and payment of any obligations thereunder.
Section 2.6.    Non-Confidentiality of Tax Treatment. Notwithstanding anything
to the contrary contained in this Agreement, Borrower, Lender and Agent may
disclose to any and all Persons, without limitations of any kind, the purported
or claimed U.S. federal income tax treatment of this Agreement, any fact that
may be relevant to understanding the purported or claimed U.S. federal income
tax treatment of this Agreement, and all materials of any kind (including
opinions or other tax analyses) relating to such U.S. federal income tax
treatment or fact, other than the name of the parties or any other Person named
herein, or information that would permit identification of the parties or such
other Persons, and any pricing terms or other nonpublic business or financial
information that is unrelated to the purported or claimed federal income tax
treatment of the Agreement to the taxpayer and is not relevant to understanding
the purported or claimed federal income tax treatment of the Agreement to the
taxpayer.
Section 2.7.    Future Advances. Borrower shall have the right to request that
Lender make additional loan advances to Borrower (each a “Future Advance”) of up
to the maximum aggregate amount of $12,000,000.00 (the “Total Future Advance
Amount”), which Future Advance shall be part of the Loan (the “Future Advance
Option”). The Total Future Advance Amount shall be allocated as follows: (i)
$5,500,000.00 may be advanced for Leasing Costs incurred by Borrower in
connection with (A) Leases that exist as of the date hereof (each an “Existing


42
 

--------------------------------------------------------------------------------





Lease”) that are being renewed or (B) new Leases for any portion of the Property
currently encumbered by any Existing Lease (each such Future Advance, an
“Existing Lease Advance”), (ii) $3,300,000.00 may be advanced for Leasing Costs
incurred by Borrower in connection with new Leases (excluding the WeWork Lease)
for any portion of the Property that is vacant on the date hereof (each such
Future Advance, a “New Lease Advance”; an Existing Lease Advance and a New Lease
Advance, are each also referred to herein as a “Leasing Costs Future Advance”),
and (iii) $3,200,000.00 may be advanced for Capital Expenditures at the Property
that have been reasonably approved by Agent (each such Future Advance, a
“Capital Expenditures Future Advance”). Notwithstanding the foregoing or
anything herein to the contrary, Borrower may, at its option and without Agent’s
consent (but upon written notice to Agent), reallocate all or any portion of the
amount of the Total Future Advance Amount allocated to the Capital Expenditures
Future Advance to the amount allocated to the Leasing Costs Future Advance and
all or any portion of the Total Future Advance Amount allocated to the Leasing
Costs Future Advance among the amounts allocated to the Existing Lease Advances
and the New Lease Advances. After receipt of any request for a Future Advance
from Borrower, Agent shall have no obligation to make any such Future Advance to
Borrower unless and until all of the following conditions shall be satisfied in
Agent’s reasonable discretion:
(i)    no Event of Default has occurred and is continuing;
(ii)    Borrower shall provide Agent with a written request for a Future Advance
not less than fifteen (15) days, but not more than thirty (30) days, prior to
the date on which the applicable Future Advance is to occur (the “Future Advance
Date”);
(iii)    Borrower shall enter into such amendments to this Agreement and the
other Loan Documents as shall be reasonably required by Agent, which amendments
shall, among other things, (i) update the loan amount, (ii) reflect that the
Future Advance is secured by the Mortgage, and (iv) such other matters as Agent
may reasonably require related to such Future Advance. Borrower shall, as
applicable, cause such amendments to the Loan Documents to be recorded in the
applicable recorder’s office;
(iv)    Borrower shall execute and deliver to Agent a reasonably satisfactory
certificate executed by a Responsible Officer stating that the representations
and warranties made to Agent and Lenders herein, in the other Loan Documents and
in any other document, certificate or statement executed or delivered to Agent
and/or Lenders in connection with the Loan shall be true and correct in all
material respects on and as of the Future Advance Date (subject to any revisions
reasonably required thereto due to the passage of time) with the same effect as
if made on such Future Advance Date and all covenants to be satisfied hereunder
and under the other Loan Documents shall continue to be satisfied on and after
such Future Advance Date (subject to any revisions reasonably required thereto
due to the passage of time);


43
 

--------------------------------------------------------------------------------





(v)    To the extent that the then existing Interest Rate Protection Agreement
is not in a notional amount equal to the Total Advanced Loan Amount that will
exist after such requested Future Advance, Agent shall have received a
replacement or additional Interest Rate Protection Agreement in form, and from a
Counterparty, reasonably acceptable to Agent, covering the outstanding principal
balance of the Loan (including all Future Advances) and a collateral assignment
of such replacement or additional Interest Rate Protection Agreement in
substantially the same form as the Collateral Assignment of Interest Rate
Protection Agreement;
(vi)    On or before the making of any Future Advance, Borrower shall deliver,
at its sole cost and expense, a Title Date-Down Endorsement reasonably
satisfactory to Agent and Borrower shall have satisfied all of the requirements
of the title company issuing the Title Date-Down Endorsement in connection with
the applicable Future Advance and provided Agent evidence reasonably acceptable
to Agent of the same;
(vii)    In connection with (x) any Leasing Costs Future Advance for Tenant
Improvements Borrower shall have satisfied the conditions set forth in Section
6.5.2 hereof (other than the Leasing Commission Allowance Release Conditions),
(y) any Leasing Costs Future Advance for Tenant Improvement Allowances and/or
Leasing Commissions, Borrower shall have satisfied the conditions set forth in
Section 6.5.2 hereof (other than the Tenant Improvement Release Conditions), and
(z) any Capital Expenditures Future Advance, Borrower shall have satisfied the
conditions set forth in Section 6.4.2 hereof; and
(viii)    Borrower shall have delivered such other certificates, opinions,
documents and instruments as Agent may reasonably require.
(a)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, Borrower hereby acknowledges and agrees that the portion of the
Loan represented by each Future Advance shall be deemed fully funded when so
advanced hereunder.
(b)    Borrower hereby acknowledges and agrees that Borrower’s sole remedy at
law or in equity in connection with any claim that Agent or any Lender has
failed to make any Future Advance in accordance with the terms hereof shall be
to seek specific performance hereunder and in no event shall Agent or any Lender
be liable for any monetary damages hereunder (whether direct or indirect, actual
or consequential).
(c)    The insufficiency of available Future Advances and/or the failure of
Borrower to qualify for the same shall not, in each case, relieve Borrower from
its obligation to fulfill all covenants, requirements and obligations in the
Loan Documents. All conditions and requirements of this Agreement relating to
the Future Advances are for the sole benefit of Agent and Lenders and no other
person or party (including, without limitation, any architect, any contractor,
any subcontractor and any materialmen now or hereafter engaged in any work at
the Property) shall


44
 

--------------------------------------------------------------------------------





have the right to rely on the satisfaction of such conditions and requirements
by Borrower. Agent shall have the right, in its sole and absolute discretion, to
waive any such condition or requirement.
(d)    To the extent Borrower has not received all or any portion(s) of the
Future Advance Proceeds as of the Future Advance Outside Date, Borrower shall
not thereafter be permitted to request or receive any additional Future Advance
Proceeds, and the obligation of Agent and Lenders to make such remaining Future
Advance Proceeds available to Borrower in accordance with the terms and
conditions of this Section 2.7 shall automatically be deemed terminated. On the
Future Advance Outside Date, (i) any amounts remaining with respect to Leasing
Costs Future Advances shall be deposited into the Rollover Reserve Funds and
disbursed in accordance with Section 6.5.2 hereof and (ii) any amounts remaining
with respect to Capital Expenditures Future Advances shall be deposited into the
Capital Expenditure Reserve Funds and disbursed in accordance with Section 6.4.2
hereof, and (iii) the Total Advanced Loan Amount shall be $110,600,000.00.
(e)    Agent and Lenders shall not be required to make any Future Advance more
than one (1) time per month (which at Borrower’s discretion may include a
request for either or both a Leasing Costs Future Advance and/or a Capital
Expenditures Future Advance) or in an amount less than $250,000.00 per Future
Advance (or a lesser amount if the total amount of the applicable remaining
Future Advance proceeds is less than $250,000.00, in which case only one
disbursement of the amount remaining shall be made).
(f)    Borrower shall pay all of Lender’s reasonable costs, fees and expenses
(including, without limitation, reasonable attorney’s fees, cost of title
insurance premiums, recording costs and mortgage taxes (if any)) associated with
the exercise of the Future Advance Option whether or not the Future Advance is
ultimately made on or prior to the Future Advance Date.
ARTICLE III.    

REPRESENTATIONS AND WARRANTIES
Section 3.1.    Borrower Representations. Borrower represents and warrants to
Agent and Lender that, as of the date hereof:
3.1.1.    Organization. (b) Each of Borrower and each SPE Party (if any) is duly
formed, organized, validly existing and in good standing with full power and
authority to own its assets and conduct its business, and is duly qualified and
in good standing in all jurisdictions in which the ownership or lease of its
property or the conduct of its business requires such qualification. Borrower
has taken all necessary action to authorize the execution, delivery and
performance of this Agreement and the other Loan Documents by it, and has the
power and authority to execute, deliver and perform under this Agreement, the
other Loan Documents and all the transactions contemplated hereby.


45
 

--------------------------------------------------------------------------------





(a)    Borrower’s exact legal name is correctly set forth in the first paragraph
of this Agreement. Borrower is an organization of the type specified in the
first paragraph of this Agreement. Borrower is incorporated or organized under
the laws of the state specified in the first paragraph of this Agreement.
Borrower’s principal place of business and chief executive office, and the place
where Borrower keeps its books and records, including recorded data of any kind
or nature, regardless of the medium of recording, including software, writings,
plans, specifications and schematics, has been for the preceding four (4) months
(or, if less than four (4) months, the entire period of the existence of
Borrower) and will continue to be the address of Borrower set forth in the first
paragraph of this Agreement (unless Borrower notifies Agent in writing at least
thirty (30) days prior to the date of such change). Borrower’s organizational
identification number assigned by the state of its incorporation or organization
is 5414671. Borrower’s federal tax identification number is 20-5489659. Borrower
is not subject to back-up withholding taxes.
3.1.2.    Proceedings. This Agreement and the other Loan Documents have been
duly authorized, executed and delivered by Borrower and constitute a legal,
valid and binding obligation of Borrower, enforceable against Borrower in
accordance with their respective terms, except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally, and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
3.1.3.    No Conflicts. The execution and delivery of this Agreement and the
other Loan Documents by Borrower and the performance of its obligations
hereunder and thereunder will not, to Borrower’s knowledge, conflict with any
provision of any law or regulation to which Borrower is subject, or conflict
with, result in a breach of, or constitute a default under, any of the terms,
conditions or provisions of any of Borrower’s organizational documents or any
agreement or instrument to which Borrower is a party or by which it is bound, or
any order or decree applicable to Borrower, or result in the creation or
imposition of any lien on any of Borrower’s assets or property (other than
pursuant to the Loan Documents).
3.1.4.    Litigation. There is no action, suit, proceeding or investigation
pending or, to Borrower’s knowledge, threatened in writing against Borrower in
any court or by or before any other Governmental Authority, which would have or
is reasonably likely to have, a Material Adverse Effect. There is no action,
suit, proceeding or investigation pending or, to Borrower’s knowledge,
threatened in writing against Guarantor or any other Restricted Party, in any
court or by or before any other Governmental Authority, which would have or is
reasonably likely to have, a Material Adverse Effect.
3.1.5.    Agreements. Borrower is not a party to any agreement or instrument or
subject to any restriction which would reasonably be expected to have a Material
Adverse Effect. Borrower is not in default with respect to any order or decree
of any court or any order, regulation or demand of any Governmental Authority,
which default would reasonably be expected to have a


46
 

--------------------------------------------------------------------------------





Material Adverse Effect. Borrower is not in default in any material respect in
the performance, observance or fulfillment of any of the obligations, covenants
or conditions contained in any Permitted Encumbrance or any other material
agreement or instrument to which it is a party or by which it or the Property is
bound. Borrower has no material financial obligation (contingent or otherwise)
under any indenture, mortgage, deed of trust, loan agreement or other agreement
or instrument to which Borrower is a party or by which Borrower or the Property
is otherwise bound, other than (a) obligations incurred in the ordinary course
of the operation of the Property, (b) obligations under the Loan Documents, and
(c) contingent obligations pursuant to the Ground Lease.
3.1.6.    Consents. No consent, approval, authorization or order of any court or
Governmental Authority is required for the execution, delivery and performance
by Borrower of, or compliance by Borrower with, this Agreement or the other Loan
Documents or the consummation of the transactions contemplated hereby, other
than those which have been obtained by Borrower.
3.1.7.    Title. Borrower has good and insurable fee simple title to the real
property comprising part of the Property and good title to the balance of the
Property owned by it, free and clear of all Liens whatsoever except the
Permitted Encumbrances. Borrower has good and insurable title to the Ground
Lease and good title to the balance of the Property owned by it, free and clear
of all Liens whatsoever except the Permitted Encumbrances. To Borrower’s
knowledge, the Mortgage, when properly recorded in the appropriate records,
together with any Uniform Commercial Code financing statements required to be
filed in connection therewith, the DACA and the Cash Management Agreement will
create (a) a valid, first priority, perfected lien on Property, subject only to
Permitted Encumbrances and (b) perfected security interests in and to, and
perfected collateral assignments of, all personalty (including the Leases), all
in accordance with the terms thereof, in each case subject only to any Permitted
Encumbrances. To the best of Borrower’s knowledge, there are no mechanics’,
materialman’s or other similar liens or claims which have been filed for work,
labor or materials affecting the Property which are or may be liens prior to, or
equal or coordinate with, the lien of the Mortgage. None of the Permitted
Encumbrances, individually or in the aggregate, materially interfere with the
benefits of the security intended to be provided by the Mortgage and this
Agreement, materially and adversely affect the value of the Property, impair the
use or operations of the Property or impair Borrower’s ability to pay its
obligations in a timely manner. The Policies maintained by Borrower satisfy the
requirements of the Ground Lease.
3.1.8.    ERISA Matters; No Plan Assets. As of the date hereof and throughout
the term of the Loan (i) Borrower is not and will not be an “employee benefit
plan”, as defined in Section 3(3) of ERISA, subject to Title I of ERISA, (ii)
none of the assets of Borrower constitutes or will constitute “plan assets” of
one or more such plans within the meaning of 29 C.F.R. Section 2510.3-101, as
modified by Section 3(42) of ERISA, (iii) Borrower is not and will not be a
“governmental plan” within the meaning of Section 3(32) of ERISA, and (iv)
transactions by or with Borrower are not and will not be subject to any state
statute regulating investments of, or fiduciary obligations with respect to,
governmental plans.


47
 

--------------------------------------------------------------------------------





3.1.9.    Compliance. Borrower and the Property and the use thereof comply in
all material respects with all applicable Legal Requirements, including, without
limitation, parking, building, zoning and land use laws, ordinances,
regulations, and codes. Borrower is not in default or violation of any order,
writ, injunction, decree or demand of any Governmental Authority, the violation
of which would reasonably be expected to have a Material Adverse Effect.
Borrower has not committed any act which may give any Governmental Authority the
right to cause Borrower to forfeit the Property or any part thereof or any
monies paid in performance of Borrower’s obligations under any of the Loan
Documents. To the best of Borrower’s knowledge, in the event that all or any
part of the Improvements are destroyed or damaged, said Improvements can be
legally reconstructed to their condition prior to such damage or destruction,
and thereafter exist for the same use without violating any zoning or other
ordinances applicable thereto and without the necessity of obtaining any
variances or special permits.
3.1.10.    Financial Information. All financial data, including, without
limitation, the statements of income and operating expense, that have been
delivered to Agent and/or Lenders by any Borrower Party in respect of the
Property (a) are true, complete and correct in all material respects, (b)
accurately represent the financial condition of the Property as of the date of
such reports in all material respects, and (c) have been prepared in accordance
with GAAP throughout the periods covered, except as disclosed therein. Borrower
does not have any contingent liabilities, liabilities for taxes, unusual forward
or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments that are known to Borrower, except as referred to or
reflected in said financial statements or any Leases or the Ground Lease. Since
the date of the financial statements described above and through the date
hereof, there has been no material adverse change in the financial condition,
operations or business of Borrower or the Property from that set forth in said
financial statements.
3.1.11.    Condemnation. No Condemnation or other proceeding has been commenced
or, to Borrower’s best knowledge, is threatened in writing with respect to all
or any portion of the Property or for the relocation of roadways providing
access to the Property.
3.1.12.    Utilities and Public Access. The Property has rights of access to
public ways and is served by water, sewer, sanitary sewer and storm drain
facilities adequate to service the Property for its intended uses. The Property
has, or is served by, parking to the extent required to comply with all Leases
and all Legal Requirements.
3.1.13.    Separate Lots. The Property is comprised of one (1) or more parcels
which constitute separate tax lots and do not constitute a portion of any other
tax lot not a part of the Property.
3.1.14.    Assessments. To Borrower’s knowledge, there are no pending or
proposed special or other assessments for public improvements or otherwise
affecting the Property, nor are there any contemplated improvements to the
Property that would reasonably be expected to result in such special or other
assessments.


48
 

--------------------------------------------------------------------------------





3.1.15.    Enforceability. To Borrower’s knowledge, the Loan Documents are not
subject to any right of rescission, set off, counterclaim or defense by
Borrower, including the defense of usury, nor would the operation of any of the
terms of the Loan Documents, or the exercise of any right thereunder, render the
Loan Documents unenforceable (except as such enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium, or other similar laws
affecting the enforcement of creditors’ rights generally, and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law)), and, as of the date hereof, Borrower has not
asserted any right of rescission, set off, counterclaim or defense with respect
thereto.
3.1.16.    Assignment of Leases. To Borrower’s knowledge, the Assignment of
Leases creates a valid assignment of, or a valid security interest in, certain
rights under the Leases, subject only to a license granted to Borrower to
exercise certain rights and to perform certain obligations of the lessor under
the Leases, including the right to operate the Property. Borrower has not
granted or assigned to any Person other than Agent (on behalf of Lenders) has
any interest in or assignment of the Leases or any portion of the Rents due and
payable or to become due and payable thereunder.
3.1.17.    Insurance. Borrower has obtained and has delivered to Agent original
or certified copies of all of the Policies or ACORD certificates, with all
premiums prepaid thereunder, reflecting the insurance coverages, amounts and
other requirements set forth in this Agreement. Except as set forth on Schedule
3.1.17, there are no claims currently outstanding that have been made under any
of the Policies with respect to Borrower, DPF Manager, or the Property, and to
Borrower’s knowledge, no Person, including Borrower, has done, by act or
omission, anything which would impair the coverage of any of the Policies with
respect to Borrower, DPF Manager, or the Property.
3.1.18.    Licenses. All material certifications, permits, licenses and
approvals, including without limitation, certificates of completion and
occupancy permits required of Borrower by any Governmental Authority for the
legal use, occupancy and operation of the Property in the manner in which the
Property is currently being used, occupied and operated (“Licenses”) have been
obtained and are in full force and effect.
3.1.19.    Flood Zone. None of the Improvements on the Property are located in
an area identified by the Federal Emergency Management Agency as a special flood
hazard area, or, if so located the flood insurance required pursuant to Section
5.1.1(a) hereof is in full force and effect with respect to the Property.
3.1.20.    Physical Condition. Except as may be disclosed in the property
condition report obtained by Agent in connection with the Loan, the Property,
including, without limitation, all buildings, improvements, parking facilities,
sidewalks, storm drainage systems, roofs, plumbing systems, HVAC systems, fire
protection systems, electrical systems, equipment, elevators, exterior sidings
and doors, landscaping, irrigation systems and all structural components, are in
good condition, order and repair in all material respects (ordinary wear and
tear excepted); to Borrower’s


49
 

--------------------------------------------------------------------------------





knowledge, there exists no structural or other material defects or damages in
the Property, whether latent or otherwise, and Borrower has not received written
notice from any insurance company or bonding company of any defects or
inadequacies in the Property, or any part thereof, which would adversely affect
the insurability of the same or cause the imposition of extraordinary premiums
or charges thereon or of any termination or threatened termination of any policy
of insurance or bond.
3.1.21.    Boundaries. To Borrower’s knowledge, except as set forth on the
Survey, all of the Improvements which were included in determining the appraised
value of the Property lie wholly within the boundaries and building restriction
lines of the Property, and no improvements on adjoining properties encroach upon
the Property, and no easements or other encumbrances affecting the Property
encroach upon any of the Improvements.
3.1.22.    Leases. Borrower represents and warrants to Agent with respect to the
Leases that, except as disclosed (x) in any Tenant estoppel certificate
addressed and delivered to Agent and Lenders prior to the Closing Date, or (y)
on Schedule 3.1.22 hereto: (a) the rent roll attached hereto as Schedule I is
true, complete and correct in all material respects, the Property is not subject
to any Leases other than the Leases described in Schedule I, and no Person has
any possessory interest in the Property or right to occupy the same except under
and pursuant to the provisions of the Leases, (b)(i) the Leases identified on
Schedule I are in full force and effect, (ii) to the best of Borrower’s
knowledge, there are no defaults thereunder by the applicable Tenant, and there
are no conditions that, with the passage of time or the giving of notice, or
both, would constitute a default by a Tenant thereunder, (iii) to Borrower’s
knowledge, there are no defaults thereunder by Borrower, as landlord, and there
are no conditions that, with the passage of time or the giving of notice, or
both, would constitute a default by Borrower, as landlord, thereunder, and (iv)
to Borrower’s knowledge, no Tenant is subject to an action under any state or
federal bankruptcy, insolvency, or similar laws or regulations, (c) the copies
of the Leases delivered to Agent are true and complete in all material respects,
and there are no oral agreements with respect thereto, (d) no Rent (other than
security deposits) has been paid more than one (1) month in advance of its due
date, (e) all work to be performed by Borrower under each Lease as of the date
hereof has been performed as required and has been accepted by the applicable
Tenant, (f) any payments, free rent, partial rent, rebate of rent or other
payments, credits, allowances or abatements required to be given by Borrower to
any Tenant as of the date hereof has already been received by such Tenant, (g)
all security deposits are being held in accordance with Legal Requirements, (h)
all Tenants at the Property are paying full rent under their Leases, (i) no
Tenant under any Lease (or any sublease) is an Affiliate of Borrower, (j) no
Tenant under any Lease has a right or option pursuant to such Lease or otherwise
to purchase all or any part of the leased premises or the Improvements of which
the leased premises are a part, (k) except as previously disclosed in writing to
Agent, each Tenant at the Property is in physical occupancy of the premises
demised under its Lease and has not sublet any portion thereof to any Person,
and (l) no Person other than the Borrower and the applicable Tenant have any
right, title or interest in and to the Leases and Rents except the rights and
Liens granted to Agent pursuant to the Loan Documents.


50
 

--------------------------------------------------------------------------------





3.1.23.    Filing and Recording Taxes. All transfer taxes, deed stamps,
intangible taxes or other amounts in the nature of transfer taxes required to be
paid under applicable Legal Requirements in connection with the transfer of the
Property to Borrower have been paid or are being paid simultaneously herewith.
All mortgage, mortgage recording, stamp, intangible or other similar tax
required to be paid under applicable Legal Requirements in connection with the
execution, delivery, recordation, filing, registration, perfection or
enforcement of any of the Loan Documents, including, without limitation, the
Mortgage, have been paid or are being paid simultaneously herewith. All taxes
and governmental assessments due and owing in respect of the Property have been
paid, or an escrow of funds in an amount sufficient to cover such payments has
been established hereunder or are insured against by the Title Insurance Policy.
3.1.24.    Single Purpose. Borrower hereby represents and warrants that from the
date of the formation of Borrower and each SPE Party (if any) through and
including the Closing Date that neither Borrower nor any SPE Party has taken any
of the actions prohibited (or failed to take any actions required to be taken)
pursuant to the terms and provisions of this Section 3.1.24. Borrower hereby
represents and warrants to, and covenants with, Agent and Lenders that as of the
Closing Date and until such time as the Debt shall be paid in full:
(a)    Borrower has not owned, does not own and will not own any asset or
property other than (i) the Property, and (ii) incidental personal property
necessary for the ownership or operation of the Property.
(b)    Borrower has not and will not engage in any business other than the
acquisition, ownership, holding, leasing, management, operation, development and
improvement of the Property and Borrower has and will conduct and operate its
business as presently conducted and operated in all material respects.
(c)    Except for capital contributions or capital distributions permitted under
the terms and conditions of its organizational documents and properly reflected
on its books and records, Borrower has not and will not enter into any contract
or agreement with any Affiliate of Borrower, any constituent party of Borrower
or any Affiliate of any constituent party, except in the ordinary course of
business and upon terms and conditions that are commercially reasonable and
substantially similar to those that would be available on an arms-length basis
with third parties other than any such party.
(d)    Except with respect to the Prior Mortgage Loan, Borrower has not incurred
and will not incur any Indebtedness, secured or unsecured, direct or contingent
(including guaranteeing any obligation), other than (i) the Debt, (ii) trade
and/or operational indebtedness incurred in the ordinary course of business
(including, without limitation, the Ground Lease Put and the Ground Lease ROFR)
with trade and/or operational creditors, provided such indebtedness is (A)
unsecured, (B) not evidenced by a note, (C) on commercially reasonable terms and
conditions, and (D) due not more than ninety (90) days past the date incurred
and paid on or prior to such date, (iii) reimbursements to Affiliates for shared
overhead expenses as contemplated by Section 3.1.24(t)


51
 

--------------------------------------------------------------------------------





and/or (iv) Permitted Equipment Leases; provided however, the aggregate amount
of the indebtedness described in clauses (ii), (iii) and (iv) (excluding the
amount of the Ground Lease Put and the Ground Lease ROFR) shall not exceed at
any time three percent (3%) of the original principal amount of the Debt. With
respect to the Prior Mortgage Loan, Borrower hereby represents, warrants and
covenants that (x) the Prior Mortgage Loan has been repaid or defeased in full
prior to the date hereof, and (y) there are no remaining liabilities or
obligations in connection with the Prior Mortgage Loan (other than environmental
and other limited and customary obligations).
(e)    Borrower has not made and will not make any loans or advances to any
third party (including any Affiliate or constituent party), and has not and
shall not acquire obligations or securities of its Affiliates.
(f)    Borrower has been, is as of the date hereof, and intends to remain
solvent and Borrower has (either directly or through the Manager) as of the date
hereof paid and intends to pay its debts and liabilities (including, as
applicable, shared personnel and overhead expenses) from its assets as the same
shall become due; provided, that, in each such case, there exists and, if
applicable, is made available to Borrower by Agent pursuant to the Cash
Management Agreement, sufficient cash flow from the Property to do so and that
the foregoing shall not require any partners, members or other owners of
Borrower to make any capital contributions or to lend funds to Borrower or
arrange for any such capital contribution or loan by any other Person.
(g)    Borrower has done or caused to be done and will do or cause to be done
all reasonable things necessary to observe organizational formalities and
preserve its separate existence, and Borrower has not, will not, nor will
Borrower permit any SPE Party to amend, modify or otherwise change the
partnership certificate, partnership agreement, articles of incorporation and
bylaws, operating agreement, trust or other organizational documents of Borrower
or such SPE Party without the prior consent of Lender in any manner that (i)
violates the single purpose covenants set forth in this Section 3.1.24, or (ii)
amends, modifies or otherwise changes any provision thereof that (A) by its
terms cannot be modified at any time when the Loan is outstanding, (B) by its
terms cannot be modified without Agent or Lenders’ consent, or (C) is otherwise
prohibited from being amended or modified pursuant to this Agreement or the
other Loan Documents.
(h)    Borrower has maintained and will maintain all of its books, records,
financial statements and bank accounts separate from those of its Affiliates and
any constituent party (except as provided in the following two (2) sentences).
Borrower’s assets have not and will not be listed as assets on the financial
statement of any other Person; provided, however, that Borrower’s assets may be
included in a consolidated financial statement of its Affiliates provided that
(i) appropriate notation shall be made on such consolidated financial statements
to indicate the separateness of Borrower and such Affiliates and to indicate
that Borrower’s assets and credit are not available to satisfy the debts and
other obligations of such Affiliates or any other Person and (ii) such assets
shall be listed on Borrower’s own separate balance sheet. Borrower has filed and


52
 

--------------------------------------------------------------------------------





will file its own tax returns except to the extent that Borrower is treated as a
“disregarded entity” for tax purposes and is not required to file tax returns
under applicable law.
(i)    Borrower has been and will be, and at all times has and will hold itself
out to the public as, a legal entity separate and distinct from any other entity
(including any Affiliate of Borrower or any constituent party of Borrower), has
and shall correct any known misunderstanding regarding its status as a separate
entity, has and shall conduct business solely in its own name, has not and shall
not identify itself or any of its Affiliates as a division or part of any Person
and has and shall maintain and utilize separate stationery, invoices and checks
bearing its own name, except in each case for business conducted on behalf of
Borrower by Manager pursuant to the terms and provisions of the Management
Agreement, which Borrower represents is on commercially-reasonable and arms’
length terms, so long as Manager holds itself out as an agent or representative
of Borrower.
(j)    Borrower has maintained and intends maintain adequate capital for the
normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations (provided that
there exists sufficient cash flow from the Property to do so and provided,
further, that the foregoing shall not require any partners, members or other
owners of Borrower to make any capital contributions or to lend funds or loans
to Borrower or arrange for any such capital contribution or loan by any other
Person) and shall not intentionally make any distribution which shall cause it
to have less than adequate capital.
(k)    Neither Borrower nor any constituent party (provided that constituent
party shall not include (i) any Person that owns a direct or indirect interest
in any Publicly Registered Restricted Party or Publicly Traded Restricted Party
or (ii) any Non-Dividend Limited Partner) has or will seek or effect the
liquidation, dissolution, winding up, liquidation, consolidation or merger, in
whole or in part, of Borrower or a sale or transfer of all or substantially all
of Borrower’s assets.
(l)    Borrower has not and will not commingle the funds and other assets of
Borrower with those of any Affiliate or constituent party or any other Person,
and has and will hold all of its assets solely in its own name.
(m)    Borrower has and will maintain its assets in such a manner that it will
not be costly or difficult to segregate, ascertain or identify its individual
assets from those of any Affiliate or constituent party or any other Person.
(n)    Borrower has not and will not guarantee or become obligated for the debts
of any other Person and has not and will not hold itself out to be responsible
for or have its credit available to satisfy the debts or obligations of any
other Person.
(o)    Borrower shall conduct its business so that the assumptions made with
respect to Borrower in the Non-Consolidation Opinion and any New
Non-Consolidation Opinion shall be true and correct in all respects. In
connection with the foregoing, Borrower hereby


53
 

--------------------------------------------------------------------------------





covenants and agrees that it will comply in all respects with or cause the
compliance in all respects with, (i) all of the facts and assumptions (whether
regarding Borrower or (to the extent in Borrower’s reasonable control) any other
Person) set forth in the Non-Consolidation Opinion, and any New
Non-Consolidation Opinion, (ii) all the representations, warranties and
covenants in this Section 3.1.24, and (iii) all the organizational documents of
Borrower and any SPE Party.
(p)    Borrower has not permitted (except as disclosed to Agent), and will not
permit any Affiliate or constituent party independent access to its bank
accounts, except for customary access by the Manager acting as agent of Borrower
in accordance with the Property Management Agreement.
(q)    Borrower has paid and intends to pay from its own funds its own
liabilities and expenses, including all Property-related expenses and the
salaries of its own employees (if any) from its own funds and has maintained and
intends to maintain a sufficient number of employees (if any) in light of its
contemplated business operations, with it being understood that nothing in this
Section 3.1.24(q) shall limit the right of Borrower to share overhead expenses
with Affiliates in compliance with Section 3.1.24(t) and provided further that
the foregoing shall not require Borrower’s direct or indirect legal or
beneficial owners to make any capital contributions or to lend funds to Borrower
or arrange for any such capital contribution or loan by any other party.
(r)    Borrower has compensated and shall compensate each of its consultants and
agents from its funds for services provided to it and has paid and shall pay
from and to the extent of its own assets all obligations of any kind incurred.
(s)    Borrower will not, without the unanimous consent of all of its directors
or members (including all Independent Managers/Directors) take any Material
Action.
(t)    Borrower has allocated and will allocate fairly and reasonably any
overhead expenses that are shared with any Affiliate, including shared office
space and for services performed by any shared employee or any employee of an
Affiliate.
(u)    Borrower has not pledged and will not pledge its assets to secure the
obligations of any other Person.
(v)    Borrower will have no obligation to indemnify its officers, directors,
members or partners, as the case may be, unless such obligation is fully
subordinated to the Debt and will not constitute a claim against it if cash flow
in excess of the amount required to pay the Debt is insufficient to pay such
obligation.
(w)    Borrower (i) has not, does not, and will not have any of its obligations
guaranteed by any Affiliate, other than with respect to the Guaranty and the
Environmental Indemnity and (ii) does not and will not knowingly permit any
Affiliate to hold such Affiliate’s credit out as available to pay the debts of
Borrower, except as provided in the immediately preceding clause (i)


54
 

--------------------------------------------------------------------------------





or, in each case, with respect to guarantees relating to the Prior Mortgage Loan
that have been paid in full (and similar other such loans that are no longer
outstanding).
(x)    Borrower has not bought or held and shall not buy or hold evidence of
indebtedness issued by any other Person other than Permitted Investments made in
accordance with the terms and provisions of this Agreement and the other Loan
Documents.
(y)    Borrower shall not form, acquire or hold any subsidiary (whether
corporate, partnership, limited liability company or other) or own any equity
interest in any other entity, other than Permitted Investments made in
accordance with the terms and provisions of this Agreement and the other Loan
Documents.
(z)    [Intentionally omitted].
(aa)    [Intentionally omitted].
(bb)    If Borrower is a limited partnership or a limited liability company
other than a Single Member Delaware LLC, each SPE Party shall comply with the
terms and provisions of this Section 3.1.24. Each SPE Party shall either be (i)
a Single Member Delaware LLC in accordance with the terms and provisions of
clause (cc) below or (ii) a corporation (A) whose sole asset is its interest in
Borrower, (B) which has not been and shall not be permitted to engage in any
business or activity other than owning an interest in Borrower, (C) which has
not been and shall not be permitted to incur any debt, secured or unsecured,
direct or contingent (including guaranteeing any obligation) except being liable
for the obligations of Borrower as general partner thereof, and (D) which has
and will at all times own at least a one-half of one percent (0.5%) (or if
Borrower is a Delaware entity, a one-tenth of one percent (0.1%)) direct equity
ownership interest in Borrower. Each SPE Party will at all times comply, and
will cause Borrower to comply, with each of the representations, warranties, and
covenants contained in this Section 3.1.24 (to the extent applicable) as if such
representation, warranty or covenant was made directly by such SPE Party. Upon
the withdrawal or the disassociation of an SPE Party from Borrower, to the
extent permitted pursuant to the terms and provisions of this Agreement,
Borrower shall immediately appoint a new SPE Party whose articles of
incorporation or organization are substantially similar to those of such SPE
Party and deliver a New Non-Consolidation Opinion to Lender with respect to the
new SPE Party and its equity owners.
(cc)    In the event Borrower or an SPE Party is a Single Member Delaware LLC,
its limited liability company agreement (the “LLC Agreement”) shall provide
that:
(i)    upon the occurrence of any event that causes the last remaining member
(“Member”) of Borrower or the SPE Party, as applicable, to cease to be the
member of Borrower or the SPE Party, as applicable, (other than (A) upon an
assignment by Member of all of its limited liability company interest in
Borrower or the SPE Party, as applicable, and the admission of the transferee in
accordance with the Loan


55
 

--------------------------------------------------------------------------------





Documents and the LLC Agreement, or (B) the resignation of Member and the
admission of an additional member of Borrower or the SPE Party, as applicable,
in accordance with the terms of the Loan Documents and the LLC Agreement), any
person acting as Independent Manager/Director of Borrower or the SPE Party, as
applicable, shall, without any action of any other Person and simultaneously
with the Member ceasing to be the member of Borrower or the SPE Party, as
applicable, automatically be admitted to Borrower or the SPE Party, as
applicable, as a member with a zero percent (0%) economic interest (“Special
Member”) and shall continue the existence of Borrower or the SPE Party, as
applicable, without dissolution;
(ii)    Special Member may not resign from Borrower or the SPE Party, as
applicable, or transfer its rights as Special Member unless (A) a successor
Special Member has been admitted to Borrower or the SPE Party, as applicable, as
a Special Member in accordance with requirements of Delaware, as applicable, and
(B) after giving effect to such resignation or transfer, there remains at least
two (2) Independent Managers/Directors of Borrower or the SPE Party, as
applicable, in accordance with Section 3.1.24(dd) below;
(iii)    Special Member shall automatically cease to be a member of Borrower or
the SPE Party, as applicable, upon the admission to Borrower or the SPE Party,
as applicable, of the first substitute member;
(iv)    Special Member shall be a member of Borrower or the SPE Party, as
applicable, that has no interest in the profits, losses and capital of Borrower
or the SPE Party, as applicable, and has no right to receive any distributions
of the assets of Borrower or the SPE Party, as applicable;
(v)    pursuant to the applicable provisions of the limited liability company
act of the State of Delaware (the “Act”), Special Member shall not be required
to make any capital contributions to Borrower or the SPE Party, as applicable,
and shall not receive a limited liability company interest in Borrower or the
SPE Party, as applicable;
(vi)    Special Member, in its capacity as Special Member, may not bind Borrower
or the SPE Party, as applicable;
(vii)    except as required by any mandatory provision of the Act, Special
Member, in its capacity as Special Member, shall have no right to vote on,
approve or otherwise consent to any action by, or matter relating to, Borrower
or the SPE Party, as applicable, including, without limitation, the merger,
consolidation or conversion of Borrower or the SPE Party, as applicable;
provided, however, such prohibition shall not limit the obligations of Special
Member, in its capacity as Independent Manager/Director, to vote on such matters
required by the Loan Documents or the LLC Agreement;


56
 

--------------------------------------------------------------------------------





(viii)    upon the occurrence of any event that causes the Member to cease to be
a member of Borrower or the SPE Party, as applicable, to the fullest extent
permitted by law, the personal representative of Member shall, within ninety
(90) days after the occurrence of the event that terminated the continued
membership of Member in Borrower or the SPE Party (as applicable) agree in
writing (A) to continue Borrower or the SPE Party (as applicable) and (B) to the
admission of the personal representative or its nominee or designee, as the case
may be, as a substitute member of Borrower or the SPE Party (as applicable)
effective as of the occurrence of the event that terminated the continued
membership of Member in Borrower or the SPE Party, as applicable;
(ix)    any action initiated by or brought against Member or Special Member
under any Creditors Rights Laws shall not cause Member or Special Member to
cease to be a member of Borrower or the SPE Party, as applicable, and upon the
occurrence of such an event, the business of Borrower or the SPE Party (as
applicable) shall continue without dissolution; and
(x)    each of Member and Special Member waives any right it might have to agree
in writing to dissolve Borrower or the SPE Party, as applicable, upon the
occurrence of any action initiated by or brought against Member or Special
Member under any Creditors Rights Laws, or the occurrence of an event that
causes Member or Special Member to cease to be a member of Borrower or the SPE
Party, as applicable.
In order to implement the admission to Borrower or an SPE Party, as applicable,
of Special Member, Special Member shall execute a counterpart to the LLC
Agreement. Prior to its admission to Borrower or the SPE Party, as applicable,
as Special Member, Special Member shall not be a member of Borrower or the SPE
Party, as applicable, but Special Member may serve as an Independent
Manager/Director of Borrower or the SPE Party, as applicable.
(dd)    The organizational documents of Borrower (to the extent Borrower is a
corporation or a Single Member Delaware LLC) or each SPE Party (if Borrower is a
limited partnership or a limited liability company other than a Single Member
Delaware LLC) shall provide that at all times there shall be at least two (2)
duly appointed independent managers or directors of such entity (each, an
“Independent Manager/Director”) who shall (i) not have been at the time of each
such individual’s initial appointment, and has never been, and shall not be at
any time while serving as Independent Manager/Director, any of the following:
(A) a member, partner, equityholder, manager, director, officer or employee of
Borrower or any of its or the SPE Party’s, as applicable, equityholders or
Affiliates (other than serving as an Independent Manager/Director of (x)
Borrower or (y) an Affiliate of Borrower that does not own a direct or indirect
ownership interest in Borrower or the SPE Party (if any) and that is required by
a creditor to be a single purpose bankruptcy remote entity, provided that such
Independent Manager/Director is employed by a company that routinely provides
professional Independent Managers/Directors or managers in the ordinary course
of its business), (B) a customer, creditor, supplier or service provider
(including provider of professional


57
 

--------------------------------------------------------------------------------





services) to, or any other Person who derives any of its purchases or revenues
from its activities with, Borrower or any of its equityholders or Affiliates
(other than a nationally-recognized company that routinely provides professional
Independent Managers/Directors and other corporate services to Borrower or any
of its Affiliates in the ordinary course of its business), (C) a family member
of any such member, partner, equityholder, manager, director, officer, employee,
creditor, supplier, customer or service provider, or (D) a Person that controls
(whether directly, indirectly or otherwise) any of (A), (B) or (C) above, (ii)
be employed by, in good standing with and engaged by Borrower in connection
with, in each case, an Approved Independent Manager/Director Provider, and (iii)
have had at least three (3) years prior experience as an Independent
Manager/Director employed and in good standing with an Approved Independent
Manager/Director Provider. A natural person who otherwise satisfies the
foregoing definition and satisfies clause (A) by reason of being the Independent
Manager/Director of a “special purpose entity” affiliated with Borrower that
does not own a direct or indirect ownership interest in Borrower or SPE Party
(if any) shall be qualified to serve as an Independent Manager/Director of the
Borrower, provided that the fees that such individual earns from serving as an
Independent Manager/Director of affiliates of Borrower in any given year
constitute in the aggregate less than five percent (5%) of such individual’s
annual income for that year. For purposes of this paragraph, a “special purpose
entity” is an entity whose organizational documents contain restrictions on its
activities and impose requirements intended to preserve such entity’s
separateness that are substantially similar to those contained in the definition
of Special Purpose Entity of this Agreement.
(ee)    The organizational documents of Borrower (to the extent Borrower is a
corporation or a Single Member Delaware LLC) or each SPE Party (if Borrower is a
limited partnership or a limited liability company other than a Single Member
Delaware LLC) shall further provide that:
(i)    the board of directors or managers of Borrower or the SPE Party, as
applicable, and the constituent members of such entities (the “Constituent
Members”) shall not take any Material Action without the unanimous vote of the
entire board of directors or managers, as applicable, and the Constituent
Members including the two (2) Independent Managers/Directors appointed in
accordance with the terms and provisions of Section 3.1.24(dd);
(ii)    any resignation, removal or replacement of an Independent
Manager/Director shall not be effective without five (5) Business Days prior
written notice to Lender accompanied by evidence that a replacement Independent
Manager/Director satisfying the applicable terms and conditions hereof and of
the applicable organizational documents shall have replaced such outgoing
Independent Manager/Director;
(iii)    to the fullest extent permitted by applicable law, including Section
18-1101(c) of the Act, and notwithstanding any duty otherwise existing at law or
in equity, each Independent Manager/Director shall consider only the interests
of Borrower


58
 

--------------------------------------------------------------------------------





and the SPE Party, if applicable (including Borrower’s and any such SPE Party’s
creditors), in acting or otherwise voting on a Material Action or any other
matters provided for herein, and the organizational documents of Borrower and
any SPE Party (which such fiduciary duties to the Constituent Members and
Borrower’s and any such SPE Party’s respective creditors, in each case, shall be
deemed to apply solely to the extent of their respective economic interests in
Borrower or any SPE Party, as applicable) exclusive of (x) all other interests
(including, without limitation, all other interests of the Constituent Members),
(y) the interests of other affiliates of the Constituent Members, Borrower and
any SPE Party and (z) the interests of any group of affiliates of which the
Constituent Members, Borrower or any SPE Party is a part));
(iv)    other than as provided in subsection (iii) above, the Independent
Managers/Directors shall not have any fiduciary duties to any Constituent
Members, any directors of Borrower, any SPE Party or any other Person;
(v)    the foregoing shall not eliminate the implied contractual covenant of
good faith and fair dealing under applicable law; and
(vi)    to the fullest extent permitted by applicable law, including Section
18-1101(e) of the Act, an Independent Manager/Director shall not be liable to
Borrower, any SPE Party, any Constituent Member or any other Person for breach
of contract or breach of duties (including fiduciary duties), unless such
Independent Manager/Director acted in bad faith or engaged in willful
misconduct.
(ff)    All assignments of limited liability company or limited partnership
interests in Borrower, and the admission of the assignee as a member or partner
of Borrower, were accomplished in accordance with, and were permitted by, the
limited liability company agreement or limited partnership of Borrower as in
effect at such time.
(gg)    [Intentionally omitted].
(hh)    The organizational documents of Borrower and each SPE Party (if any)
shall provide an express acknowledgment that Agent and Lender is an intended
third-party beneficiary of the “special purpose” provisions of such
organizational documents.
(i)    Each amendment and restatement (if any) of each organizational document
of Borrower has been accomplished in accordance with, and was permitted by, the
relevant provisions of said documents prior to its amendment or restatement from
time to time.
(ii)    The Organizational Documents for Borrower and SPE Party shall provide
that except for duties to Borrower as set forth in the Organizational Documents
(including duties to the member and Borrower’s creditors solely to the extent of
their


59
 

--------------------------------------------------------------------------------





respective economic interests in Borrower, but excluding (i) all other interests
of the member, (ii) the interests of other Affiliates of Borrower, and (iii) the
interests of any group of Affiliates of which Borrower is a part), the
Independent Managers/Directors shall not have any fiduciary duties to the
member, any officer or any other Person bound by the Borrower’s or SPE Party’s
Organizational Documents; provided, however, the foregoing shall not eliminate
the implied contractual covenant of good faith and fair dealing. The
Organizational Documents for Borrower and SPE Party shall provide that to the
fullest extent permitted by law, including Section 18-1101(e) of the Delaware
Limited Liability Company Act, an Independent Manager/Director shall not be
liable to Borrower, the member or any other Person bound by the Borrower’s or
SPE Party’s Organizational Documents for breach of contract or breach of duties
(including fiduciary duties), unless the Independent Manager/Director acted in
bad faith or engaged in willful misconduct. The Organizational Documents for
Borrower and SPE Party shall at all times provide that all right, power and
authority of the Independent Managers/Directors shall be limited to the extent
necessary to exercise those rights and perform those duties specifically set
forth in the Borrower’s or SPE Party’s Organizational Documents. The
Organizational Documents for Borrower and SPE Party shall provide that
notwithstanding any other provision of the Borrower’s or SPE Party’s
Organizational Documents to the contrary, each Independent Manager/Director, in
its capacity as an Independent Manager/Director, may only act, vote or otherwise
participate in those matters referred to in Section 5(c) of the Borrower’s or
SPE Party’s Organizational Documents or as otherwise specifically required by
the applicable Organizational Documents, and such Independent Manager/Director’s
act, vote or other participation shall not be required for the validity of any
action taken by the board of directors of Borrower or SPE Party unless, pursuant
to the provisions of Section 5(c) of the operating agreement or as otherwise
specifically provided in the applicable Organizational Documents, such action
would be invalid in the absence of the affirmative vote or consent of such
Independent Manager/Director.
3.1.25.    Tax Filings. To the extent required, Borrower has timely filed (or
has obtained effective extensions for filing) all federal, state and local tax
returns required to be filed and have paid or made adequate provision for the
payment of all federal, state and local taxes, charges and assessments payable
by Borrower. Borrower believes that its tax returns (if any) properly reflect
the income and taxes of Borrower for the periods covered thereby, subject only
to reasonable adjustments required by the Internal Revenue Service or other
applicable tax authority upon audit.
3.1.26.    Solvency. Borrower (a) has not entered into the transaction or any
Loan Document with the actual intent to hinder, delay, or defraud any creditor
and (b) received reasonably equivalent value in exchange for its obligations
under the Loan Documents. Giving effect to the Loan, the fair saleable value of
Borrower’s assets exceeds and will, immediately following the making of the Loan
on the date hereof, exceed Borrower’s total liabilities, including, without
limitation, subordinated, unliquidated, disputed and contingent liabilities.
Borrower’s assets do not and, immediately following the making of the Loan will
not, constitute unreasonably small capital


60
 

--------------------------------------------------------------------------------





to carry out its business as conducted or as proposed to be conducted. Borrower
does not intend to, and does not believe that it will, incur Indebtedness and
liabilities (including contingent liabilities and other commitments) beyond its
ability to pay such Indebtedness and liabilities as they mature (taking into
account the timing and amounts of cash to be received by Borrower and the
amounts to be payable on or in respect of obligations of Borrower). No petition
in bankruptcy has been filed against Borrower or any Constituent Member of
Borrower, and neither Borrower nor any Constituent Member of Borrower has ever
made an assignment for the benefit of creditors or taken advantage of any
insolvency act for the benefit of debtors.
3.1.27.    Federal Reserve Regulations. No part of the proceeds of the Loan will
be used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by Legal Requirements or by the terms and conditions of this Agreement or the
other Loan Documents.
3.1.28.    Organizational Chart. The organizational chart attached as Schedule
III hereto, relating to Borrower and certain Affiliates and other parties, is
true, complete and correct in all material respects on and as of the date
hereof.
3.1.29.    Bank Holding Company. Borrower is not a “bank holding company” or a
direct or indirect subsidiary of a “bank holding company” as defined in the Bank
Holding Company Act of 1956, as amended, and Regulation Y thereunder of the
Board of Governors of the Federal Reserve System.
3.1.30.    Investment Company Act. Borrower is not (1) an “investment company”
or a company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended; (2) a “holding company” or a
“subsidiary company” of a “holding company” or an “affiliate” of either a
“holding company” or a “subsidiary company” within the meaning of the Public
Utility Holding Company Act of 1935, as amended; or (3) subject to any other
federal or state law or regulation which purports to restrict or regulate its
ability to borrow money.
3.1.31.    No Bankruptcy Filing. Borrower is not contemplating either the filing
of a petition by it under any state or federal bankruptcy or insolvency laws or
the liquidation of its assets or property, and Borrower does not have any
knowledge of any Person contemplating the filing of any such petition against
it.
3.1.32.    Full and Accurate Disclosure. No information contained in this
Agreement, the other Loan Documents, or any written statement furnished by or on
behalf of Borrower pursuant to the terms of this Agreement contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained herein or therein not misleading in light of the
circumstances under which they were made. There is no fact or circumstance
presently known


61
 

--------------------------------------------------------------------------------





to Borrower which has not been disclosed to Agent which is reasonably likely to
have a Material Adverse Effect.
3.1.33.    Foreign Person. Borrower is not a “foreign person” within the meaning
of Section 1445(f)(3) of the Code.
3.1.34.    No Change in Facts or Circumstances; Disclosure. There has been no
material adverse change in any condition, fact, circumstance or event that would
make the financial statements, rent rolls, reports, certificates or other
documents submitted in connection with the Loan inaccurate, incomplete or
otherwise misleading in any material respect or that otherwise has, or is
reasonably likely to have, a Material Adverse Effect.
3.1.35.    Management Agreement. The Management Agreement is in full force and
effect and, to Borrower’s knowledge, (a) there is no default thereunder by
Manager thereunder and no event has occurred that, with the passage of time
and/or the giving of notice would constitute a default by Manager thereunder and
(b) there is no default thereunder by Borrower and no event has occurred that,
with the passage of time and/or the giving of notice would constitute a default
by Borrower thereunder. Other than the Management Agreement, there exist no
other agreements between Borrower and Manager currently in effect concerning
Manager’s management or operation of the Property. The Management Agreement was
entered into on commercially reasonable terms.
3.1.36.    Reciprocal Easement Agreement. The Reciprocal Easement Agreement is
in full force and effect and has not been modified, amended or supplemented
except as previously disclosed to Agent in writing. Neither the Borrower nor, to
Borrower’s knowledge, any other party to the Reciprocal Easement Agreement, is
in default under any of the provisions thereof, and to Borrower’s knowledge,
there are no conditions which, with the passage of time or the giving of notice,
or both, would constitute a default of any of the material provisions thereof.
To Borrower’s knowledge, all sums due and payable under the Reciprocal Easement
Agreement have been paid in full and no party to any Reciprocal Easement
Agreement has commenced any action or given or received any notice for the
purpose of terminating any Reciprocal Easement Agreement, and the
representations made in any estoppel or similar document delivered with respect
to any Reciprocal Easement Agreement in connection with the Loan are true,
complete and correct in all material respects and are hereby incorporated by
reference as if fully set forth herein.
3.1.37.    Perfection of Accounts.
(a)    To Borrower’s knowledge, this Agreement, together with the other Loan
Documents, create a valid and continuing security interest (as defined in the
Uniform Commercial Code of the State of New York) in the Deposit Account and the
other Accounts (as defined in the Cash Management Agreement) in favor of Agent
(for the ratable benefit of Lenders), which security interest is prior to all
other Liens, and is enforceable as such against creditors of and purchasers from
Borrower. Other than in connection with the Loan Documents, Borrower has not
sold or otherwise conveyed the Accounts.


62
 

--------------------------------------------------------------------------------





(b)    The Deposit Account and the other Accounts (as defined in the Cash
Management Agreement) constitute “deposit accounts” or “securities accounts”
within the meaning of the Uniform Commercial Code of the State of New York.
3.1.38.    Material Agreements. (a) To Borrower’s knowledge, each Material
Agreement is in full force and effect and has not been amended, restated,
replaced or otherwise modified (except, in each case, as expressly set forth
herein), (b) Borrower has not received any written notice of any uncured
defaults under any Material Agreement by any party thereto and, to Borrower’s
knowledge, no event has occurred which, but for the passage of time, the giving
of notice, or both, would constitute a material default under any Material
Agreement, (c) to Borrower’s knowledge, all payments and other sums due and
payable by Borrower under the Material Agreements have been paid in full, and
(d) no party to any Material Agreement has commenced any action to which
Borrower is a party, and Borrower has neither given nor received any written
notice, for the purpose of terminating any Material Agreement.
3.1.39.    Illegal Activity/Forfeiture. (c) No portion of the Property has been
or will be purchased, improved, equipped or furnished with proceeds of any
illegal activity by or on behalf of Borrower, Guarantor or any Affiliate of
Borrower and Guarantor and, to the best of Borrower’s knowledge, there are no
illegal activities or activities relating to controlled substances at the
Property.
(a)    There has not been and shall never be committed by Borrower, and Borrower
shall use commercially reasonable efforts to prevent any other person in
occupancy of or involved with the operation or use of the Property from
committing, any act or omission affording the federal government or any state or
local government the right of forfeiture as against the Property or any part
thereof or any monies paid in performance of Borrower’s obligations under this
Agreement, the Note, the Mortgage, or the other Loan Documents. Borrower hereby
covenants and agrees not to commit, permit to the extent within Borrower’s
reasonable control or suffer to exist any act or omission affording such right
of forfeiture.
3.1.40.    Embargoed Person. As of the date hereof and at all times throughout
the term of the Loan, including after giving effect to any transfers of
interests permitted pursuant to the Loan Documents, (a) none of the funds or
other assets of Borrower, Sponsor or Guarantor constitute property of, or are
beneficially owned, directly or indirectly, by any person, entity or country
which is a sanctioned person, entity or country under U.S. law, including but
not limited to, the International Emergency Economic Powers Act, 50 U.S.C. §§
1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Orders or regulations promulgated thereunder (including regulations
administered by the Office of Foreign Assets Control (“OFAC”) of the U.S.
Department of the Treasury and the Specially Designated Nationals List
maintained by OFAC) with the result that the investment in Borrower, Sponsor
and/or Guarantor, as applicable (whether directly or indirectly), is prohibited
by Legal Requirements or the Loan made by Lenders is in violation of Legal
Requirements (“Embargoed Person”); (b) unless expressly waived in writing by
Agent, no Embargoed Person has any interest of any nature whatsoever in
Borrower, Sponsor or Guarantor,


63
 

--------------------------------------------------------------------------------





as applicable, with the result that the investment in Borrower, Sponsor and/or
Guarantor, as applicable (whether directly or indirectly), is prohibited by
Legal Requirements or the Loan is in violation of Legal Requirements; and (c) to
the best knowledge of Borrower, none of the funds of Borrower, Sponsor or
Guarantor, as applicable, have been derived from any unlawful activity with the
result that the investment in Borrower, Sponsor and/or Guarantor, as applicable
(whether directly or indirectly), is prohibited by Legal Requirements or the
Loan is in violation of Legal Requirements. Borrower covenants and agrees that
in the event Borrower receives any written notice that Borrower, Sponsor or
Guarantor (or any of their respective beneficial owners, affiliates or
participants) or any Person that has an interest in the Property is designated
as an Embargoed Person, Borrower shall immediately notify Agent in writing. At
Agent’s option, it shall be an Event of Default hereunder if Borrower,
Guarantor, Sponsor or any other party to the Loan affiliated with Borrower,
Guarantor and/or Sponsor is designated as an Embargoed Person. The
representations and covenants contained in this Section 3.1.40 shall not apply
to (i) any Person that owns a direct or indirect interest in any Publicly
Registered Restricted Party or Publicly Traded Restricted Party or (ii) any
Non-Dividend Limited Partner.
3.1.41.    Patriot Act. (d) All capitalized words and phrases and all defined
terms used in the USA Patriot Act of 2001, 107 Public Law 56 (October 26, 2001)
and in other statutes and all orders, rules and regulations of the United States
government and its various executive departments, agencies and offices related
to the subject matter of the Patriot Act (collectively referred to in this
Section only as the “Patriot Act”) are incorporated into this Section. Borrower
hereby represents and warrants that Borrower, Sponsor and Guarantor and each and
every Person affiliated with Borrower, Sponsor and/or Guarantor or that. to
Borrower’s knowledge, has an economic interest in Borrower, or, to Borrower’s
knowledge, that has or will have an interest in the transaction contemplated by
this Agreement or in the Property or will participate, in any manner whatsoever,
in the Loan (excluding any Lender Indemnitee or any other assignee or
participant, Lender or Agent not affiliated with Borrower or Guarantor), is: (i)
in full compliance with all applicable requirements of the Patriot Act and any
regulations issued thereunder; (ii) operated under policies, procedures and
practices, if applicable, that are in compliance with the Patriot Act and
available to Agent for their review and inspection during normal business hours
and upon reasonable prior notice; (iii) not in receipt of any written notice
from the Secretary of State or the Attorney General of the United States or any
other department, agency or office of the United States claiming a violation or
possible violation of the Patriot Act; (iv) not a Person who has been determined
by competent authority to be subject to any of the prohibitions contained in the
Patriot Act; and (v) not owned or controlled by or now acting and or will in the
future act for or on behalf of any Person who has been determined to be subject
to the prohibitions contained in the Patriot Act. Borrower covenants and agrees
that in the event Borrower receives any written notice that Borrower, Sponsor or
Guarantor (or any of their respective beneficial owners, affiliates or
participants) or any Person that has an interest in the Property is indicted,
arraigned, or custodially detained on charges involving money laundering or
predicate crimes to money laundering, Borrower shall immediately notify Agent.
At Agent’s option, it shall be an Event of Default hereunder if Borrower,
Guarantor, Sponsor or any other party to the Loan affiliated with Borrower,
Guarantor and/or Sponsor is indicted, arraigned or custodially


64
 

--------------------------------------------------------------------------------





detained on charges involving money laundering or predicate crimes to money
laundering. The representations and covenants contained in this Section 3.1.41
shall not apply to (i) any Person that owns a direct or indirect interest in any
Publicly Registered Restricted Party or Publicly Traded Restricted Party or (ii)
any Non-Dividend Limited Partner.
(b)    The Patriot Act requires all financial institutions to obtain, verify and
record certain information that identifies individuals or business entities
which open an “account” with such financial institution. Consequently, Agent may
from time-to-time request, and Borrower shall provide to Agent, Borrower’s name,
address, tax identification number and/or such other identification information
as shall be necessary for Agent or Lender(s) to comply with federal law. An
“account” for this purpose may include, without limitation, a deposit account,
cash management service, a transaction or asset account, a credit account, a
loan or other extension of credit and/or other financial services product.
3.1.42.    Recycled Entity Representations. Borrower hereby represents that from
the date of their formation to the date hereof, each of Borrower and DPF 655
Montgomery GP LLC, a Delaware limited liability company (the “General Partner”),
which is the general partner of Borrower:
(a)    is and always has been duly formed, validly existing, and in good
standing in the state of its organization and in all other jurisdictions where
it is qualified to do business;
(b)    has no judgments or liens of any nature against it except for tax liens
not yet due;
(c)    is in compliance in all material respects with all laws, regulations, and
orders applicable to it and, except as otherwise disclosed in this Agreement,
has received all permits necessary for it to operate;
(d)    is not involved in any dispute with any taxing authority (other than any
tax contests and tax reassessment requests effectuated in the ordinary course of
business);
(e)    has paid all taxes which it owes and have become due;
(f)    has never owned any real property (or, with respect to General Partner,
any property) other than, (i) in the case of Borrower, the Property and personal
property necessary or incidental to its ownership or operation of the Property
and has never engaged in any business other than the ownership and operation of
the Property and (ii) in the case of the General Partner, its general
partnership interest in Borrower and has never engaged in any business other
than the ownership and management of Borrower;


65
 

--------------------------------------------------------------------------------





(g)    is not now, nor has ever been, party to any lawsuit, arbitration,
summons, or legal proceeding that is still pending or that resulted in a
judgment against it that has not been paid in full;
(h)    has provided Agent with complete financial statements that reflect a fair
and accurate view of the entity’s financial condition in all material respects;
(i)    has no material contingent or actual obligations not related to the
Property; and
(j)    each amendment and restatement of Borrower’s and General Partner’s
organizational documents has been accomplished in accordance with, and was
permitted by, the relevant provisions of said documents prior to its amendment
or restatement from time to time.
3.1.43.    Interest Rate Protection Agreement. Borrower is an “Eligible Contract
Participant”, as such term is defined under the Commodity Exchange Act, and that
it has otherwise satisfied all requirements under the Dodd Frank Wall Street
Reform and Consumer Protection Act in connection with entering into the Interest
Rate Protection Agreement.
3.1.44.    Ground Lease. Borrower hereby represents and warrants to Agent and
Lenders the following with respect to the Ground Lease:
(a)    Recording; Modification. A memorandum of the Ground Lease has been duly
recorded. The Ground Lease permits the interest of Borrower to be encumbered by
a mortgage. There have not been amendments or modifications to the terms of the
Ground Lease since its recordation, with the exception of written instruments
which have been recorded.
(b)    No Liens. Except for the Permitted Encumbrances, Borrower’s interest in
the Ground Lease is not subject to any Liens or encumbrances superior to, or of
equal priority with, the related Mortgage other than the ground lessor’s related
fee interest. To Borrower’s knowledge, there is no Lien encumbering the ground
lessor’s fee interest, and the Ground Lease shall remain prior to any Lien upon
the related fee interest that may hereafter be granted.
(c)    Ground Lease Assignable. Borrower’s interest in the Ground Lease is
assignable to Agent and the Lenders upon notice to, but without the consent of,
the ground lessor (or, if any such consent is required, it has been obtained
prior to the Closing Date). The Ground Lease is further assignable by Agent or
the Lenders, its successors and assigns without the consent of the ground
lessor. The Ground Lease permits the interest of the lessee thereunder to be
encumbered by a leasehold mortgage and contains no restrictions on the identity
of a leasehold mortgagee.
(d)    Default. As of the date hereof, the Ground Lease is in full force and
effect and no default has occurred and is continuing under the Ground Lease and,
to Borrower’s


66
 

--------------------------------------------------------------------------------





knowledge, there is no existing condition which, but for the passage of time or
the giving of notice, could result in a default under the terms of the Ground
Lease.
(e)    Notice. The Ground Lease requires the ground lessor to give notice of any
default by Borrower to Agent. The Ground Lease, or estoppel letters received by
Agent from the ground lessor, further provides that notice of termination given
under the Ground Lease is not effective against Agent unless a copy of the
notice has been delivered to Agent in the manner described in the Ground Lease.
(f)    Cure. Agent is permitted the opportunity (including, where necessary,
sufficient time to gain possession of the interest of Borrower under the Ground
Lease) to cure any default under the Ground Lease, which is curable after the
receipt of notice of any of the default before the ground lessor thereunder may
terminate the Ground Lease. If Agent gains possession of Borrower’s interest
under the Ground Lease, including, without limitation, through legal
proceedings, the ground lessor under the Ground Lease has agreed to waive any
default under the Ground Lease that is not, by its nature, subject to cure upon
Agent’s succession to possession.
(g)    Term. The Ground Lease has a term, including extensions options
exercisable by Agent, which extends not less than twenty (20) years beyond the
Maturity Date and forty (40) years from the Closing Date.
(h)    [Intentionally Omitted].
(i)    Insurance Proceeds. Under the terms of the Ground Lease and the Mortgage,
taken together, any related insurance and condemnation proceeds will be applied
either to the repair or restoration of all or part of the Property, with Agent
having the right to hold and disburse the proceeds as the repair or restoration
progresses, or to the payment of the outstanding principal balance of the Loan
together with any accrued interest thereon.
(j)    Subleasing. The Ground Lease does not require ground lessor consent for
any subleasing.
(k)    Possession. The Ground Lease Estoppel contains a covenant that the ground
lessor thereunder is not permitted, in the absence of an uncured default, to
disturb the possession, interest or quiet enjoyment of Borrower in the Property
subject to the Ground Lease for any reason, or in any manner.


67
 

--------------------------------------------------------------------------------





Section 3.2.    Survival of Representations. The representations and warranties
set forth in Section 3.1 are made as of the Closing Date (or as of another date
specifically set forth herein) and shall survive for so long as any amount
remains payable to Lenders or Agent under this Agreement or any of the other
Loan Documents.
ARTICLE IV.    

BORROWER COVENANTS
Section 4.1.    Borrower Affirmative Covenants. Until the indefeasible repayment
in full of the Debt, Borrower hereby covenants and agrees with Agent and Lenders
that:
4.1.1.    Existence; Compliance with Legal Requirements. Borrower shall do or
cause to be done all reasonable things necessary to preserve, renew and keep in
full force and effect its existence, rights, licenses, permits, trade names, and
franchises, and comply in all material respects with all Legal Requirements
applicable to it and the Property, including, without limitation, Prescribed
Laws. Borrower shall continue to comply with the Patriot Act and OFAC, including
without limitation, the provisions of Sections 3.1.40 and 3.1.41, throughout the
term of the Loan.
4.1.2.    Taxes and Other Charges. Borrower shall pay all Taxes and Other
Charges now or hereafter levied or assessed or imposed against the Property or
any part thereof as the same become due and payable; provided, however, with
respect to Taxes and Other Charges that are due more than sixty (60) days after
the Closing Date, during the continuance of a Cash Sweep Event Period, Borrower
shall not be obligated to directly pay Taxes so long as Borrower complies with
the terms and provisions of Section 6.2 hereof. Upon Agent’s request, Borrower
shall furnish to Agent receipts for the payment of the Taxes and the Other
Charges prior to the date the same shall become delinquent; provided, however,
that Borrower is not required to furnish such receipts for payment of Taxes in
the event that such Taxes have been paid by Agent pursuant to Section 6.2
hereof. Borrower shall not permit or suffer and shall promptly discharge any
lien or charge against the Property, and shall promptly pay for all utility
services provided to the Property. After prior notice to Agent if such Taxes or
Other Charges have not been paid prior to the due date, Borrower, at its own
expense, may contest by appropriate legal proceeding, conducted in good faith
and with due diligence, the amount or validity of any Taxes or Other Charges,
provided that (a) no Event of Default has occurred and remains uncured; (b) such
proceeding shall be permitted under and be conducted in accordance with all
applicable statutes, laws and ordinances; (c) neither the Property nor any part
thereof or interest therein will be in danger of being sold, forfeited,
terminated, canceled or lost; (d) Borrower shall promptly upon final
determination thereof pay the amount of any such Taxes or Other Charges,
together with all costs, interest and penalties which may be payable in
connection therewith; (e) if not paid prior to the due date, such proceeding
shall suspend the collection of Taxes or Other Charges from the Property; and
(f) Borrower shall deposit with Agent or Borrower shall furnish such security as
may be required in the proceeding or, if not required in the proceeding, cash,
or other security as may be reasonably required by Agent, in an amount equal


68
 

--------------------------------------------------------------------------------





to one hundred ten percent (110%) of the contested amount, to insure the payment
of any such Taxes or Other Charges, together with all interest and penalties
thereon and any excess security so furnished shall be released to Borrower upon
payment of the applicable Taxes or Other Charges. Agent may pay over any such
cash or other security held by Agent to the claimant entitled thereto at any
time when, in the reasonable judgment of Agent, the entitlement of such claimant
is established.
4.1.3.    Litigation. Borrower shall give prompt notice to Agent of any
litigation (other than ordinary course “slip and fall” litigation that is
covered by insurance) or governmental proceedings pending or threatened in
writing against the Property, Borrower, or any SPE Party or any Guarantor that
could reasonably be expected to have a Material Adverse Effect.
4.1.4.    Access to Property. Subject to the rights of Tenants under applicable
Leases, Borrower shall permit agents, representatives and employees of Agent to
inspect the Property or any part thereof during regular business hours upon not
less than 24 hours advance notice (other than in the case of an emergency).
Agent shall use commercially reasonable efforts to avoid interference with the
ongoing business operations of Tenants during any inspection of the Property.
4.1.5.    Further Assurances; Supplemental Mortgage Affidavits. Borrower shall,
at Borrower’s sole cost and expense:
(a)    execute and deliver to Agent such reasonable documents, instruments,
certificates, assignments and other writings, and do such other reasonable acts
necessary or desirable, to evidence, preserve and/or protect the collateral at
any time securing or intended to secure the obligations of Borrower under the
Loan Documents, as Agent may reasonably require; and
(b)    do and execute all and such further lawful and reasonable acts,
conveyances and assurances for the better and more effective carrying out of the
intents and purposes of this Agreement and the other Loan Documents, as Agent
shall reasonably require from time to time.
4.1.6.    Financial Reporting. (e) Borrower shall keep and maintain or will
cause to be kept and maintained proper and accurate books and records, in
accordance with GAAP (or such other accounting basis selected by Borrower and
reasonably acceptable to Agent), reflecting the financial affairs of Borrower.
Agent shall have the right from time to time, but not more than one (1) time
calendar year unless an Event of Default is continuing, during normal business
hours upon reasonable notice to Borrower to examine such books and records at
the office of Borrower or other Person maintaining such books and records and to
make such copies or extracts thereof as Agent shall desire. After the occurrence
and during the continuance of an Event of Default, Borrower shall pay any
reasonable out-of-pocket costs and expenses incurred by Agent to examine
Borrower’s such books and records.


69
 

--------------------------------------------------------------------------------





(a)    (i) Borrower shall furnish Agent annually, prior to the date that is
ninety (90) days after the end of the calendar year, a complete copy of
Borrower’s annual financial statements prepared in accordance with GAAP (or such
other accounting basis selected by Borrower and reasonably acceptable to Agent)
covering the Property, including statements of income and expense for Borrower
and the Property and a balance sheet for Borrower. Such statements shall set
forth Net Operating Income and the components thereof. Borrower’s annual
financial statements shall be accompanied by a certificate executed by a duly
authorized officer of Borrower (or its general partner or managing member, as
applicable) certifying that such annual financial statement presents fairly the
financial condition and the results of operations of Borrower and the Property.
Additionally, within ten (10) Business Days after request by Agent (such request
not to be made more than once per calendar year), Borrower shall furnish to
Agent an annual summary of any and all Capital Expenditures made at the Property
during the prior twelve (12) month period.
(ii) Borrower shall furnish Agent annually, prior to the date that is ninety
(90) days after end of the calendar year (or otherwise, upon request by Agent,
but no more than one time (1x) in any calendar quarter), an Officer’s
Certificate certifying as to Borrower’s continued compliance with the terms of
the Cash Management Agreement and, upon request by Agent, copies of (and
certification, by an authorized officer of Borrower, of delivery of) any Tenant
Direction Letters (as defined in the Cash Management Agreement) not previously
delivered to Agent.
(b)    Borrower will furnish Agent, prior to the date that is forty-five (45)
days after the end of the calendar quarter, the following items:
(i)    a current balance sheet of Borrower and quarterly and year to date
statements of income and expense prepared for such quarter with respect to the
Property;
(ii)    an Officer’s Certificate from a duly authorized officer of Borrower (or
its general partner or managing member, as applicable) certifying: (A) that such
statements referred to in clause (i) above are true, correct, accurate and
complete in all material respects and fairly present the financial condition and
the results of the operations of Borrower and the Property in accordance with
GAAP as applicable, and (B) a calculation reflecting the Debt Yield;
(iii)    a current rent roll for the Property; and
(iv)    an Officer’s Certificate certifying as to Borrower’s continued
compliance with the terms of Section 3.1.24 of this Agreement.
(c)    Upon request by Agent, Borrower will furnish Agent the following items:


70
 

--------------------------------------------------------------------------------





(i)    a current balance sheet of Borrower and monthly and year-to-date
statements of income and expense prepared for such month(s) requested by Agent
with respect to the Property, and for the corresponding month(s) of the previous
year, and a statement of revenues and expenses for the year-to-date, and a
statement of Net Operating Income for such month(s);
(ii)    an Officer’s Certificate certifying: (A) that such statements referred
to in clause (i) above are true, correct, accurate and complete in all material
respects and fairly present the financial condition and results of the
operations of Borrower and the Property in accordance with GAAP as applicable;
and (B) that as of the date of such Officer’s Certificate, to Borrower’s
knowledge, no Event of Default exists under this Agreement or any other Loan
Document or, if so, specifying the nature and status of each such Event of
Default and the action then being taken by Borrower or proposed to be taken to
remedy such Event of Default; and
(iii)    a current rent roll for the Property for the month(s) requested by
Agent.
(d)    Upon request by Agent or, during the continuance of a Cash Sweep Event
Period, on or before the date which is thirty (30) days prior to the
commencement of each Fiscal Year, Borrower shall submit to Agent an Annual
Budget in form similar to that delivered to Agent prior to the Closing Date or
such form approved by Agent. Each Annual Budget submitted to Agent during any
period which is not a Cash Sweep Event Period shall be for informational
purposes only and Lender shall not have the right to approve same. During the
continuance of a Cash Sweep Event Period, each such Annual Budget submitted for
such Fiscal Year and any Annual Budget then in effect shall be subject to
Agent’s approval, which approval shall not be unreasonably withheld,
conditioned, or delayed (each such Annual Budget, an “Approved Annual Budget”).
In the event that Agent has the right to approve the same and Agent objects to a
proposed Annual Budget submitted by Borrower, Agent shall advise Borrower of
such objections within ten (10) Business Days after receipt thereof (and deliver
to Borrower a reasonably detailed description of such objections) and Borrower
shall promptly revise such Annual Budget and resubmit the same to Agent. In the
event Agent shall advise Borrower of any objections to such revised Annual
Budget within the ten (10) Business Day time period required hereunder, Borrower
shall promptly revise the same in accordance with the process described in this
subsection until the Agent approves the Annual Budget. Agent shall be deemed to
have approved any Annual Budget to which Agent does not object within such ten
(10) Business Day period. Until such time that Agent approves or is deemed to
have approved a proposed Annual Budget, the most recently Approved Annual Budget
shall apply; provided that, such Approved Annual Budget shall be adjusted to
reflect (i) any increases over the applicable Approved Annual Budget and/or
additional items in the applicable proposed Annual Budget which, in each case,
have been approved by Agent or are not otherwise in dispute between Agent and
Borrower, (ii) any actual increases in Taxes, Insurance Premiums and Other
Charges, the cost of utilities and such other Property related costs which by
their nature Borrower


71
 

--------------------------------------------------------------------------------





cannot control, as well as increases for capital costs for Leases approved by
Agent, and (iii) with respect to any items that are in dispute between Agent and
Borrower in the proposed Annual Budget (other than with respect to items
described in subsection (ii)), increases in such items of 3% over the actual
costs incurred for such items in the immediately preceding Fiscal Year. In the
event that during the continuance of a Cash Sweep Event Period, Borrower
requests disbursement of funds in the Excess Cash Flow Subaccount (as defined in
the Cash Management Agreement) to pay an extraordinary operating expense or
capital expense incurred by Borrower which is not set forth in the Approved
Annual Budget (each an “Extraordinary Expense”), then Borrower shall promptly
deliver to Agent a reasonably detailed explanation of such proposed
Extraordinary Expense for Agent’s approval (such approval not to be unreasonably
withheld or delayed). Notwithstanding the foregoing or anything herein to the
contrary, Borrower shall only be required to obtain Agent’s consent in the event
the amount Borrower pays with respect to any line-item in the Approved Annual
Budget exceeds (in the aggregate annually) the lesser of (x) 10% of the amount
of such line-item set forth in the Approved Annual Budget and (y) $10,000.
(e)    Borrower shall furnish to Agent, within ten (10) Business Days after
request (or as soon thereafter as may be reasonably possible), such further
detailed information with respect to the operation of the Property and the
financial affairs of Borrower as may be reasonably requested by Agent,
including, without limitation, during the continuance of a Cash Sweep Event
Period, a comparison of the budgeted income and expenses and the actual income
and expenses for a quarter and year to date for the Property, together with a
detailed explanation of any variances that are both more than ten percent (10%)
and $10,000 between budgeted and actual amounts for such period and year to
date.
4.1.7.    Title to the Property. Borrower will warrant and defend the validity
and priority of the Liens of the Mortgage and the Assignment of Leases on the
Property against the claims of all Persons whomsoever, subject only to Permitted
Encumbrances.
4.1.8.    Estoppel Statement. (f) After written request by Agent, Borrower shall
within ten (10) Business Days furnish Agent with a statement, certifying (i) the
unpaid principal amount of the Note, (ii) the Applicable Interest Rate, (iii)
the date installments of interest and/or principal were last paid, (iv) to
Borrower’s knowledge, any offsets or defenses to the payment of the Debt, if
any, and (v) that this Agreement and the other Loan Documents have not been
modified or if modified, giving particulars of such modification.
(a)    After written request by Borrower, provided no Event of Default exists,
Agent shall within ten (10) Business Days furnish Borrower with a statement
certifying (i) the unpaid principal amount of the Note, (ii) the Applicable
Interest Rate, (iii) the date installments of interest and/or principal were
last paid, (iv) whether or not Agent has sent any notice of default under the
Loan Documents which remains uncured in the opinion of Agent, and (v) that this
Agreement and the other Loan Documents have not been modified or if modified,
giving particulars of such modification.


72
 

--------------------------------------------------------------------------------





(b)    Borrower shall use commercially reasonable efforts to obtain and deliver
to Agent, upon request, an estoppel certificate from each Tenant under any
Lease; provided that such certificate may be in the form required under such
Lease; provided, further, that Borrower shall not be required to request or
deliver such certificates more frequently than one (1) time in any twelve (12)
month period (other than in connection with an Event of Default or a
Securitization). Failure to deliver an estoppel certificate pursuant to this
Section 4.1.8(c) shall not constitute a Default or Event of Default under this
Agreement so long as Borrower has used commercially reasonable efforts in order
obtain such estoppel certificate.
(c)    Borrower shall use commercially reasonable efforts to obtain and deliver
to Agent, upon request, an estoppel certificate from each counterparty under the
Reciprocal Easement Agreement; provided that such certificate may be in the form
required under the Reciprocal Easement Agreement; provided, further, that
Borrower shall not be required to request or deliver such certificates more
frequently than one (1) time in any twelve (12) month period (other than in
connection with an Event of Default or a Securitization). Failure to deliver an
estoppel certificate pursuant to this Section 4.1.8(d) shall not constitute a
Default or Event of Default under this Agreement so long as Borrower has used
commercially reasonable efforts in order obtain such estoppel certificate.
(d)    Borrower shall use its commercially reasonable efforts to deliver to
Agent, upon request, an estoppel certificate from Ground Lessor under the Ground
Lease; provided that such certificate may be in the form required under the
Ground Lease; provided, further, that Borrower shall not be required to request
or deliver such certificate more frequently than one (1) time in any twelve (12)
month period (other than in connection with an Event of Default or a
Securitization). Failure to deliver an estoppel certificate pursuant to this
Section 4.1.8(e) shall not constitute a Default or Event of Default under this
Agreement so long as Borrower has used commercially reasonable efforts in order
obtain such estoppel certificate.
4.1.9.    Leases. (g) All Leases and all renewals of Leases executed after the
date hereof shall (i) provide for rental rates comparable to existing local
market rates for similar properties, (ii) be on commercially reasonable terms,
(iii) provide that such Lease is subordinate to the Mortgage and that the lessee
will attorn to the mortgagee and any purchaser at a foreclosure sale, (iv) not
contain any terms which would materially adversely affect Agent’s or Lenders’
rights under the Loan Documents, (v) be written substantially in accordance with
the standard form of Lease which shall have been approved by Agent (subject to
any commercially-reasonable changes made in the course of negotiations with the
applicable Tenant) or, if a renewal or extension of an existing Lease that was
originally entered into on a form other than the standard form of Lease,
substantially in accordance with such previously existing form, (vi) not be to
an Affiliate of Borrower or Guarantor, and (vii) not contain any option to
purchase, any right of first refusal to purchase, any right to terminate (except
in the event of the destruction or condemnation of a substantial portion of the
Property). All Major Leases and all renewals, amendments, modifications,
extensions,


73
 

--------------------------------------------------------------------------------





assignments and subleases thereof executed after the date hereof shall be
subject to Agent’s prior approval, which approval shall not be unreasonably
withheld or delayed.
(a)    Borrower (i) shall observe and perform all material obligations imposed
upon the lessor under the Leases in a commercially reasonable manner; (ii) shall
enforce the terms, covenants and conditions contained in the Leases upon the
part of the lessee thereunder to be observed or performed in a commercially
reasonable manner; provided, however, Borrower shall not terminate or accept a
surrender of a Major Lease without Agent’s prior approval (not to be
unreasonably withheld, conditioned or delayed); (iii) shall not collect any of
the Rents more than one (1) month in advance (other than security deposits);
(iv) shall not execute any assignment of lessor’s interest in the Leases or the
Rents (except as contemplated by the Loan Documents); (v) shall not alter,
modify or change any Lease so as to decrease the amount of or payment date for
rent, change the expiration date, grant any option for additional space or term,
materially reduce the obligations of the lessee or increase the obligations of
lessor in a manner materially adverse to Borrower and/or Agent or Lenders; (vi)
shall hold all security deposits under all Leases in accordance with Legal
Requirements; and (vii) shall not permit or consent to any assignment or
sublease of any Major Lease without Agent’s prior written approval (other than
assignments or subleases expressly permitted under any Major Lease pursuant to a
unilateral right of the Tenant thereunder not requiring the consent of
Borrower). Upon request, Borrower shall furnish Agent with executed copies of
all Leases and amendments thereto.
(b)    [Intentionally Omitted].
(c)    Within ten (10) Business Days after written request by Borrower, Agent
shall deliver a subordination, non-disturbance and attornment agreement on
Agent’s form (with such modifications thereto requested by the Tenant and as may
be reasonably acceptable to Agent) to any Tenants under any Major Lease,
provided Borrower shall reimburse Agent any out-of-pocket expenses incurred by
Agent in connection with the same.
(d)    Borrower shall give Agent prompt written notice (containing a reasonably
detailed description) in the event of the cancellation or termination of a Major
Lease in violation of the terms and provisions of such Major Lease (or
Borrower’s receipt of written notice from a Tenant under a Major Lease of its
intent to cancel or terminate such Major Lease prior to the scheduled expiration
date in violation of the terms and provisions of such Major Lease).
(e)    Borrower shall notify Agent in writing, within five (5) Business Days
following receipt thereof, of Borrower’s receipt of any Lease Termination Fee
paid by any Tenant under any Lease, and Borrower further covenants and agrees
that Borrower shall deposit such Lease Termination Fee with Agent in accordance
with Section 6.6 hereof.
4.1.10.    Alterations. Agent’s prior approval (not to be unreasonably withheld,
conditioned or delayed), shall be required in connection with any alterations to
any Improvements (except Tenant Improvements under any Lease in effect as of the
Closing Date or any Lease approved


74
 

--------------------------------------------------------------------------------





or deemed approved by Agent), (a) that would reasonably be expected to have a
Material Adverse Effect, (b) the cost of which (including any related
alteration, improvement or replacement), together with all other ongoing
alterations, is reasonably anticipated to exceed the Alteration Threshold or (c)
that are structural in nature. If the total unpaid amounts incurred and
reasonably anticipated to be incurred with respect to such alterations to the
Improvements shall at any time exceed the Alteration Threshold (and such amounts
are not otherwise intended to be funded through Future Advances), Borrower shall
promptly deliver to Agent as security for the payment of such amounts, and as
additional security for Borrower’s obligations under the Loan Documents, any of
the following: (i) cash, (ii) letters of credit acceptable to Agent, or (iii) a
guaranty reasonably acceptable to Agent. Such security shall be in an amount
equal to the excess of the total unpaid amounts incurred and to be incurred with
respect to such alterations to the Improvements (other than such amounts to be
paid or reimbursed by Tenants under the Leases or anticipated to be funded
through Future Advances) over the Alteration Threshold. Upon completion of any
alteration permitted hereunder, (x) the Property shall continue to comply with
all Legal Requirements and Permitted Encumbrances, and (y) any excess additional
security delivered by Borrower with respect to the completion thereof shall be
released to Borrower. For the avoidance of doubt, prior to the date hereof,
Agent has approved all alterations required to be made pursuant to the WeWork
Lease.
4.1.11.    Reciprocal Easement Agreement. (1) Borrower shall (i) promptly and
faithfully observe, perform and comply with all the material terms, covenants
and provisions of the Reciprocal Easement Agreement on its part to be observed,
performed and complied with, at the times set forth therein, and to do all
things reasonably necessary to preserve unimpaired its rights thereunder; (ii)
not do, permit, suffer or refrain from doing anything that reasonably would be
expected to cause a material default under any of the terms thereof beyond the
giving of any required notice and the expiration of any applicable cure period;
(iii) not cancel, surrender, modify, amend or in any way alter or permit the
alteration of any of the material terms thereof and not to release any party
thereto other than Borrower from any material obligation imposed upon it
thereby; and (iv) give Agent prompt written notice of any material default by
anyone thereunder and promptly deliver to Agent copies of each notice of default
and copies of all other material notices, communications, plans, specifications
and other similar instruments received or delivered by Borrower in connection
with the Reciprocal Easement Agreement. Notwithstanding anything to the contrary
contained in this Section 4.1.11, provided no Event of Default shall be
continuing, Borrower shall have the right to make amendments to the Reciprocal
Easement Agreement with the consent of Agent, such consent not to be
unreasonably withheld or delayed.
(a)    Borrower hereby agrees that it shall not institute or prosecute (and
shall use commercially reasonable efforts to prevent any other Person from
instituting or prosecuting) an Action for Partition.
(b)    Borrower hereby agrees that, in the event of a casualty or condemnation,
any proceeds and awards with respect to the Property (including any Joint
Management Area) shall be held by Agent; provided that, so long as no Event of
Default has occurred


75
 

--------------------------------------------------------------------------------





and is continuing, and further provided that Borrower is required to restore the
Property, all such proceeds and awards shall be disbursed to Borrower for
Restoration purposes pursuant to Section 5.3.2 hereof. Furthermore, to the
extent that Borrower has such right under the Reciprocal Easement Agreement,
Borrower shall require that any insurance proceeds or condemnation awards
related to the Residential Project (as defined in the Reciprocal Easement
Agreement) be held by (i) Agent (or Agent’s servicer), or (ii) a trustee
reasonably acceptable to Agent, pursuant to Section 7.2(f) of the Reciprocal
Easement Agreement.
(c)    Borrower hereby agrees that, upon the occurrence and during the
continuance of an Event of Default, Agent may vote in place of Borrower under
the Reciprocal Easement Agreement and may exercise any and all of Borrower’s
rights thereunder. Borrower hereby irrevocably appoints Agent as its
attorney-in-fact, coupled with an interest, to vote under the Reciprocal
Easement Agreement as Borrower’s proxy and to act with respect to all of said
rights so long as such Event of Default continues hereunder.
4.1.12.    Material Agreements. Except as otherwise expressly provided in this
Agreement, Borrower shall (a) promptly perform and/or observe, and shall use
commercially reasonable efforts to cause Manager to perform and or observe, all
of the material covenants and agreements required to be performed and observed
by it under each Material Agreement to which it is a party, and do all
reasonable things necessary to preserve and to keep unimpaired its material
rights thereunder, (b) promptly notify Agent in writing of the giving of any
written notice of any default by any party under any Material Agreement of which
it is aware, (c) promptly enforce the performance and observance of all of the
material covenants and agreements required to be performed and/or observed by
the other party under each Material Agreement to which it is a party in a
commercially reasonable manner, and (d) not amend, modify, or terminate a
Material Agreement in any material respect nor enter into a new Material
Agreement without the consent of Agent, which shall not be unreasonably
withheld, conditioned, or delayed.
4.1.13.    Performance by Borrower. Borrower shall in a timely manner observe,
perform and fulfill each and every covenant, term and provision of each Loan
Document executed and delivered by Borrower, and shall not enter into or
otherwise suffer or permit any amendment, waiver, supplement, termination or
other modification of any Loan Document executed and delivered by Borrower
without the prior consent of Agent.
4.1.14.    Costs of Enforcement/Remedying Defaults. In the event (a) that the
Mortgage is foreclosed in whole or in part or the Note or any other Loan
Document is put into the hands of an attorney for collection, suit, action or
foreclosure, (b) of the foreclosure of any Lien or mortgage prior to or
subsequent to the Mortgage, (c) of the bankruptcy, insolvency, rehabilitation or
other similar proceeding in respect of Borrower or Guarantor or an assignment by
Borrower or Guarantor for the benefit of its creditors, or (d) Agent or Lenders
shall remedy or attempt to remedy any Event of Default hereunder, Borrower shall
be chargeable with and agrees to pay all reasonable costs incurred by Agent and
Lenders as a result thereof, including costs of collection and defense


76
 

--------------------------------------------------------------------------------





(including reasonable attorneys’, experts’, consultants’ and witnesses’ fees and
disbursements) in connection therewith and in connection with any appellate
proceeding or post-judgment action involved therein, which shall be due and
payable on demand, together with interest thereon from the date incurred by
Agent and/or Lenders at the Default Rate, and together with all required service
or use taxes.
4.1.15.    Business and Operations. Borrower will continue to engage in the
businesses currently conducted by it as and to the extent the same are necessary
for the ownership and leasing of the Property. Borrower will qualify to do
business and will remain in good standing under the laws of each jurisdiction as
and to the extent the same are required for the ownership and leasing of the
Property. Borrower shall at all times cause the Property to be maintained as an
office property with a restaurant on the first floor and other uses ancillary to
such uses.
4.1.16.    [Intentionally Omitted].
4.1.17.    Maintenance of Property. Borrower shall cause the Property to be
maintained in good and safe working order and repair, reasonable wear and tear
excepted, and in keeping with the condition and repair of properties of a
similar use, value, age, nature and construction. Borrower shall not use,
maintain or operate the Property in any manner that constitutes a public or
private nuisance or that makes void, voidable, or cancelable, or materially
increases the premium of, any insurance then in force with respect thereto.
Borrower shall from time to time make, or cause to be made, all reasonably
necessary and desirable repairs, renewals, replacements, betterments and
improvements to the Property. Borrower shall not make any change in the use of
the Property that would materially increase the risk of fire or other hazard
arising out of the operation of the Property, or do or permit to be done thereon
anything that may in any way impair the value of the Property in any material
respect or the Lien of the Mortgage. Borrower shall not, without the prior
written consent of Agent, permit any drilling or exploration for or extraction,
removal, or production of any minerals from the surface or the subsurface of the
Property, regardless of the depth thereof or the method of mining or extraction
thereof.
4.1.18.    Interest Rate Cap. At all times during the term of the Loan
(including during any Extension Term), Borrower shall maintain in effect an
Interest Rate Protection Agreement with an initial notional amount equal to the
amount of the Total Advanced Loan Amount and with a Counterparty reasonably
acceptable to Agent having a Minimum Counterparty Rating. For the avoidance of
doubt, as of the date hereof, Borrower shall only be obligated to maintain in
effect an Interest Rate Protection Agreement covering the first two (2) years of
the Loan term. Prior to the commencement of the third (3rd) year of the Loan
term, Borrower shall extend the term of the original Interest Rate Protection
Agreement or obtain an additional or replacement Interest Rate Protection
Agreement covering the third (3rd) year of the Loan term. As a condition to
Borrower exercising its right to extend the term of the Loan for any Extension
Term, on or prior to the then applicable Maturity Date, Borrower shall (a)
extend the term of the Interest Rate Protection Agreement delivered in
connection with the closing of the Loan or (b) purchase a new Interest Rate


77
 

--------------------------------------------------------------------------------





Protection Agreement having a term ending not earlier than the extended Maturity
Date and having a strike price equal to the then required Capped LIBOR Rate. In
the event of any withdrawal of the rating of such Counterparty by any Rating
Agency or downgrade of the rating of such Counterparty by any Rating Agency
below the Minimum Counterparty Rating, Borrower shall replace the Interest Rate
Protection Agreement not later than ten (10) Business Days following receipt of
notice of such downgrade or withdrawal with an Interest Rate Protection
Agreement in form and substance reasonably satisfactory to Agent (and meeting
the requirements set forth in this Section 4.1.18) from a Counterparty
reasonably acceptable to Agent having a Minimum Counterparty Rating; provided,
however, that if any Rating Agency withdraws or downgrades the credit rating of
the Counterparty below the Minimum Counterparty Rating, Borrower shall not be
required to replace the Counterparty under the Interest Rate Protection
Agreement provided that within ten (10) Business Days following notice to
Borrower of such downgrade or withdrawal, (y) such Counterparty or an Affiliate
thereof posts additional collateral reasonably acceptable to Agent from time to
time securing its obligations under the Interest Rate Protection Agreement and
shall enter into an ISDA Credit Support Annex (CSA) governed by the law of the
State of New York with respect to such additional collateral or (z) an Affiliate
of such Counterparty with a Minimum Counterparty Rating delivers a guaranty
acceptable to Agent guaranteeing such Counterparty’s obligations under the
Interest Rate Protection Agreement and shall enter into an ISDA Credit Support
Annex (CSA) governed by the law of the State of New York with respect to such
guaranty. Notwithstanding the foregoing, if S&P withdraws or downgrades the
long-term credit rating of such Counterparty below “BBB”, or Moody’s withdraws
or downgrades the long term credit rating of such Counterparty below “Baa2”,
Borrower shall replace the Interest Rate Protection Agreement not later than ten
(10) Business Days following receipt of notice of such downgrade, or withdrawal
with an Interest Rate Protection Agreement in form and substance reasonably
satisfactory to Agent (and meeting the requirements set forth in this Section
4.1.18) from a Counterparty having a Minimum Counterparty Rating. Any new or
replacement Interest Rate Protection Agreement required to be delivered by
Borrower to Agent hereunder shall be in form and substance substantially similar
to the Interest Rate Protection Agreement in effect as of the date hereof and
Borrower shall provide Agent with a new Assignment of Rate Protection Agreement
with respect thereto in substantially the form of Assignment of Rate Protection
Agreement, together with an opinion of counsel with respect thereto reasonably
acceptable to Agent. At the time Borrower enters into any Interest Rate
Protection Agreement, the Counterparty and Borrower shall each be an “Eligible
Contract Participant”, as such term is defined under the Commodity Exchange Act,
and shall otherwise satisfy all requirements under the Dodd Frank Wall Street
Reform and Consumer Protection Act in connection with entering into the Interest
Rate Protection Agreement.
4.1.19.    Updated Appraisal. Agent shall have the right to order new appraisals
of the Property from time to time, and Borrower agrees to promptly cooperate
with Agent in obtaining such appraisals. Borrower hereby agrees, upon demand, to
pay to Agent the cost and expense for such appraisals and a fee for Agent’s
review of each appraisal (such fee not to exceed $1,500 per appraisal);
provided, however, that Borrower’s obligation to pay such costs and expenses
shall only be applicable if such appraisal (a) is ordered in connection with a
Secondary Market Transaction


78
 

--------------------------------------------------------------------------------





or during the continuance of an Event of Default or (b) is required by any Legal
Requirement (including, without limitation, any bank or lender policy
promulgated to comply therewith).
4.1.20.    Ground Lease. (2) Borrower shall (i) pay all rents, additional rents
and other sums required to be paid by Borrower, as tenant under and pursuant to
the provisions of the Ground Lease (for the avoidance of doubt, Borrower hereby
covenants and agrees that it shall pay 100% of all rents, additional rents and
other sums due and payable under the Ground Lease notwithstanding the existence
or obligations of any co-tenant thereunder (if any)), (ii) diligently perform
and observe, in all material respects, all of the terms, covenants and
conditions of the Ground Lease on the part of Borrower, as tenant thereunder, to
be performed and observed, and (iii) promptly notify Agent of the receipt of any
written notice given by the landlord under the Ground Lease to Borrower with
respect to the Ground Lease Put or the Ground Lease ROFR and any notice of any
default by Borrower in the performance or observance of any of the terms,
covenants or conditions of the Ground Lease on the part of Borrower, as tenant
thereunder, to be performed or observed, and deliver to Agent a true copy of
each such notice within three (3) Business Days of receipt and (iv) promptly
notify Agent of any bankruptcy, reorganization or insolvency of the landlord
under the Ground Lease or of any notice thereof, and deliver to Agent a true
copy of such notice within three (3) Business Days of Borrower’s receipt.
Borrower shall not, without the prior consent of Agent (not to be unreasonably
withheld, conditioned or delayed), surrender the leasehold estate created by the
Ground Lease or terminate or cancel the Ground Lease or modify, change,
supplement, alter or amend the Ground Lease, either orally or in writing.
Borrower hereby assigns to Agent, as further security for the payment and
performance of the obligations and for the performance and observance of the
terms, covenants and conditions of the Mortgage, this Agreement and the other
Loan Documents, all of the rights, privileges and prerogatives of Borrower, as
tenant under the Ground Lease, to surrender the leasehold estate created by the
Ground Lease or to terminate, cancel, modify, change, supplement, alter or amend
the Ground Lease in any respect, and any such surrender of the leasehold estate
created by the Ground Lease or termination, cancellation, modification, change,
supplement, alteration or amendment of the Ground Lease in any respect without
the prior consent of Agent (not to be unreasonably withheld, conditioned or
delayed) shall be void and of no force and effect. Furthermore, Borrower shall
not elect not to restore the Property pursuant to the terms of the Ground Lease
without Agent’s consent. If Borrower shall default in the performance or
observance of any material term, covenant or condition of the Ground Lease on
the part of Borrower, as tenant thereunder (including, without limitation, any
obligations under the Ground Lease or the Agreement Concerning Interests with
respect to the Ground Lease Put and the Ground Lease ROFR), and shall fail to
cure the same prior to the expiration of any applicable cure period provided
thereunder, then, without limiting the generality of the other provisions of the
Mortgage, this Agreement and the other Loan Documents, and without waiving or
releasing Borrower from any of its obligations hereunder, Agent shall have the
right, but shall be under no obligation, to pay any sums and to perform any act
or take any action as may be appropriate to cause all of the terms, covenants
and conditions of the Ground Lease on the part of Borrower to be performed or
observed on behalf of Borrower, to the end that the rights of Borrower in, to
and under the Ground Lease shall be kept unimpaired and free from default.
Notwithstanding the foregoing or anything herein


79
 

--------------------------------------------------------------------------------





or in the Ground Lease or the Agreement Concerning Interests to the contrary,
Borrower shall perform as required by the Ground Lease with respect to the
Ground Lease Put on or before the date that is ten (10) days prior to the date
the Association (as defined in the Agreement Concerning Interests) may compel
Borrower to perform under the Ground Lease Put on the Association’s behalf under
the Agreement Concerning Interests. If the landlord under the Ground Lease shall
deliver to Agent a copy of any notice of default under the Ground Lease, such
notice shall constitute full protection to Agent for any reasonable action taken
or omitted to be taken by Agent, in good faith, in reliance thereon. Borrower
shall exercise each individual option, if any, to extend or renew the term of
the Ground Lease upon demand by Agent made at any time within one (1) year prior
to the last day upon which any such option may be exercised, and Borrower hereby
expressly authorizes and appoints Agent its attorney-in-fact to exercise any
such option in the name of and upon behalf of Borrower, which power of attorney
shall be irrevocable and shall be deemed to be coupled with an interest.
Borrower will not subordinate or consent to the subordination of the Ground
Lease to any mortgage, security deed, lease or other interest on or in the
landlord’s interest in all or any part of the Property, unless, in each such
case, the written consent (not to be unreasonably withheld, conditioned or
delayed) of Agent shall have been first had and obtained.
(a)    Notwithstanding anything contained in the Ground Lease to the contrary,
Borrower shall not further sublet any portion of the Property (other than as
permitted pursuant to Section 4.1.9 hereof) without prior written consent (not
to be unreasonably withheld, conditioned or delayed) of Agent. Each such
sublease hereafter made shall provide that (i) in the event of the termination
of the Ground Lease, the sublease shall not terminate or be terminable by the
lessee thereunder; (ii) in the event of any action for the foreclosure of the
Mortgage, the sublease shall not terminate or be terminable by the lessee
thereunder by reason of the termination of the Ground Lease unless such lessee
is specifically named and joined in any such action and unless a judgment is
obtained therein against such lessee; and (iii) in the event that the Ground
Lease is terminated as aforesaid, the lessee under the sublease shall attorn to
the ground lessor under the Ground Lease or to the purchaser at the sale of the
Property on such foreclosure, as the case may be. In the event that any portion
of the Property shall be sublet pursuant to the terms of this subsection, such
sublease shall be deemed to be included in the Property.
(b)    So long as any portion of the Debt shall remain unpaid, unless Agent
shall otherwise consent (such consent not to be unreasonably withheld,
conditioned or delayed), the fee title to the Property and the leasehold estate
therein created pursuant to the provisions of the Ground Lease shall not merge
but shall always be kept separate and distinct, notwithstanding the union of
such estates in Borrower, Agent, or in any other person by purchase, operation
of law or otherwise. Agent reserves the right, at any time, to release portions
of the Property, including, but not limited to, the leasehold estate created by
the Ground Lease, with or without consideration, at Agent’s election, without
waiving or affecting any of its rights under this Agreement or the other Loan
Documents and any such release shall not affect Agent’s rights in connection
with the portion of the Property not so released.


80
 

--------------------------------------------------------------------------------





(c)    If the Ground Lease is terminated for any reason in the event of the
rejection or disaffirmance of the Ground Lease pursuant to the Bankruptcy Code,
or any other law affecting creditor’s rights, (i) the Borrower, immediately
after obtaining notice thereof, shall give notice thereto to Agent, (ii)
Borrower, without the prior written consent of Agent, shall not elect to treat
the Ground Lease as terminated pursuant to Section 365(h) of the Bankruptcy Code
or any comparable federal or state statute or law, and any election by Borrower
made without such consent shall be void and (iii) this Agreement, the Note, the
Mortgage and the other Loan Documents and all the liens, terms, covenants and
conditions of this Agreement, the Note, the Mortgage and the other Loan
Documents hereby extends to and covers Borrower’s possessory rights under
Section 365(h) of the Bankruptcy Code and to any claim for damages due to the
rejection of the Ground Lease or other termination of the Ground Lease. In
addition, Borrower hereby assigns irrevocably to Agent Borrower’s rights to
treat the Ground Lease as terminated pursuant to Section 365(h) of the
Bankruptcy Code and to offset rents under such Ground Lease in the event any
case, proceeding or other action is commenced by or against the ground lessor
under the Bankruptcy Code or any comparable federal or state statute or law.
(d)    Borrower hereby assigns to Agent (i) Borrower’s right to reject the
Ground Lease under Section 365 of the Bankruptcy Code or any comparable federal
or state statute or law with respect to any case, proceeding or other action
commenced by or against Borrower under the Bankruptcy Code or comparable federal
or state statute or law and (ii) Borrower’s right to seek an extension of the
sixty (60)-day period within which Borrower must accept or reject the Ground
Lease under Section 365 of the Bankruptcy Code or any comparable federal or
state statute or law with respect to any case, proceeding or other action
commenced by or against Borrower under the Bankruptcy Code or comparable federal
or state statute or law. Further, if the foregoing assignment is not effective
under applicable law and Borrower shall desire to so reject the Ground Lease, at
Agent’s request, Borrower shall assign its interest in the Ground Lease to Agent
in lieu of rejecting the Ground Lease, upon receipt by Borrower of notice from
Agent of such request together with Agent’s agreement to cure any existing
defaults of Borrower under the Ground Lease.
(e)    Borrower hereby agrees that if the Ground Lease is terminated for any
reason in the event of the rejection or disaffirmance of the Ground Lease
pursuant to the Bankruptcy Code or any other law affecting creditor’s rights,
any property not removed by the Borrower as permitted or required by the Ground
Lease, shall at the option of Agent be deemed abandoned by Borrower, provided
that Agent may remove any such property required to be removed by Borrower
pursuant to the Ground Lease and all reasonable, out-of-pocket costs and
expenses incurred by Agent with respect to such removal shall be paid by
Borrower within ten (10 Business Days of receipt by Borrower of an invoice for
such removal costs and expenses.
(f)    Borrower hereby agrees that if the Ground Lease is for any reason
whatsoever terminated prior to the natural expiration of its term, and if,
pursuant to any provisions of the Ground Lease or otherwise, Agent or its
designee shall acquire from the ground lessor


81
 

--------------------------------------------------------------------------------





thereunder another lease of the Property, Borrower shall have no right, title or
interest in or to such other lease or the leasehold estate created thereby.
(g)    Borrower may acquire the Ground Lease Parcel Fee Interest in connection
with the Ground Lease Put or the Ground Lease ROFR (the “Ground Lease Parcel Fee
Interest Acquisition”) in accordance with the terms of the Ground Lease and the
Agreement Concerning Interests; provided that, in connection therewith, each of
the following conditions are satisfied: (i) Borrower shall provide Agent with
prior written notice of the Ground Lease Parcel Fee Interest Acquisition, (ii)
Borrower shall provide Agent documentation evidencing that the Ground Lease
Parcel Fee Interest Acquisition (including, without limitation, the closing
costs thereof and any transfer or similar taxes payable in connection therewith)
has been paid in full, (iii) [intentionally omitted], (iv) Borrower and, if
required by Agent, Guarantor shall enter into such amendments or other
modifications to the Loan Documents as may be reasonably required by Agent
(which such amendments or modifications shall be limited to such amendments or
modifications as may be reasonably required to add the Ground Lease Parcel Fee
Interest to the definition of “Property” thereunder and otherwise collateralize
the same unless a specific fact or circumstance related to the Ground Lease
Parcel Fee Interest, Borrower, Guarantor, the seller of the Ground Lease Parcel
Fee Interest and/or the Property shall exist and shall reasonably necessitate
additional amendments or modifications to the Loan Documents as reasonably
determined by Agent), (v) Borrower shall provide Agent (A) a title search for
the Property indicating that the Property is free from all liens, claims and
other encumbrances other than Permitted Encumbrances and (B) such title
insurance as may be reasonably required by Agent (which such title insurance
shall be limited to the same as may be reasonably required for Agent to add the
Ground Lease Parcel Fee Interest to the Title Insurance Policy unless a specific
fact or circumstance related to the Ground Lease Parcel Fee Interest, Borrower,
Guarantor, the seller of the Ground Lease Parcel Fee Interest and/or the
Property shall exist that would have a Material Adverse Effect and shall
reasonably necessitate additional title insurance as reasonably determined by
Agent), (vi) Borrower shall provide Agent with copies of the documents and/or
instruments entered into in connection with the Ground Lease Parcel Fee Interest
Acquisition and deliver such legal opinions, in each case, as may be reasonably
required by Agent (which such opinions shall be limited to the due
authorization, execution, delivery and enforceability of any Loan Document
amendments entered into in connection with this Section 4.1.20(h) unless a
specific fact or circumstance related to the Ground Lease Parcel Fee Interest,
Borrower, Guarantor, the seller of the Ground Lease Parcel Fee Interest and/or
the Property shall exist that would have a Material Adverse Effect and shall
reasonably necessitate additional opinions as reasonably determined by Agent),
(vii) [intentionally omitted], (viii) Borrower shall pay all of its own costs
and expenses (including, without limitation, the sums required to consummate the
Ground Lease Parcel Fee Interest Acquisition) and shall pay all of Agent’s (and
any Lender’s) reasonable, out-of-pocket costs and expenses incurred in
connection therewith (including, without limitation, reasonable attorneys’ fees,
mortgage or similar taxes and recording fees), and (ix) Borrower shall provide
Agent an Officer’s Certificate certifying that, as of the consummation of the
Ground Lease Parcel Fee Interest Acquisition, the terms and conditions of this
Section 4.1.20(h) have been satisfied. Notwithstanding anything to the contrary
contained herein or in any other Loan


82
 

--------------------------------------------------------------------------------





Document, after the consummation of the Ground Lease Parcel Fee Interest
Acquisition in accordance with the terms and conditions hereof, (x) the defined
term “Property” hereunder and under the other Loan Documents shall be deemed to
include the Ground Lease Parcel Fee Interest and (y) Borrower shall have the
right, with the prior consent of Agent, which consent shall not be unreasonably
withheld, to terminate the Ground Lease.
Section 4.2.    Borrower Negative Covenants. Until the indefeasible repayment of
the Debt in full, Borrower hereby covenants and agrees with Agent and Lenders
that:
4.2.1.    Due on Sale and Encumbrance; Transfers of Interests. (h) Except as
provided in Article VIII hereof, without the prior written consent of Agent,
neither Borrower nor any other Person having a direct or indirect ownership or
beneficial interest in Borrower shall sell, convey, mortgage, grant, bargain,
encumber, pledge, hypothecate, assign or transfer any interest, direct or
indirect, in a Restricted Party, the Property or any part thereof, whether
voluntarily or involuntarily (collectively, “Prohibited Transfer”).
(a)    A Prohibited Transfer shall include, but not be limited to, (i) an
installment sales agreement wherein Borrower agrees to sell the Property or any
part thereof for a price to be paid in installments; (ii) an agreement by
Borrower leasing all or a substantial part of the Property for other than actual
occupancy by a Tenant thereunder or a sale, assignment or other transfer of, or
the grant of a security interest in, Borrower’s right, title and interest in and
to any Leases or any Rents; (iii) if a Restricted Party is a corporation, any
merger, consolidation or Sale or Pledge of such corporation’s stock or the
creation or issuance of new stock in one or a series of transactions; (iv) if a
Restricted Party is a limited or general partnership or joint venture, any
merger or consolidation or the change, removal, resignation or addition of a
general partner or the Sale or Pledge of the partnership interest of any general
or limited partner or any profits or proceeds relating to such partnership
interests (provided, that, for the avoidance of doubt, pledges of Borrower
distributions by indirect owners of Borrower shall not be prohibited hereby,
provided such distributions are not made by Borrower during the continuance of a
Cash Sweep Event Period) or the creation or issuance of new limited partnership
interests; (v) if a Restricted Party is a limited liability company, any merger
or consolidation or the change, removal, resignation or addition of a managing
member or non-member manager (or if no managing member, any member) or the Sale
or Pledge of the membership interest of any member or any profits or proceeds
relating to such membership interest (provided, that, for the avoidance of
doubt, pledges of Borrower distributions by indirect owners of Borrower shall
not be prohibited hereby, provided such distributions are not made by Borrower
during the continuance of a Cash Sweep Event Period); (vi) if a Restricted Party
is a trust or nominee trust, any merger, consolidation or the Sale or Pledge of
the legal or beneficial interest in a Restricted Party or the creation or
issuance of new legal or beneficial interests; (vii) the removal or the
resignation of Manager (excluding an Affiliated Manager) other than in
accordance with Section 7.3; and (viii) any action for partition of the Property
(or any portion thereof or interest therein) or any similar action instituted or
prosecuted by Borrower or by any other person


83
 

--------------------------------------------------------------------------------





or entity, pursuant to any contractual agreement or other instrument or under
applicable law (including, without limitation, common law) (an “Action For
Partition”).
4.2.2.    Liens. Borrower shall not create, incur, assume or suffer to exist any
Lien on any portion of the Property except for Permitted Encumbrances; provided,
however, after prior written notice to Agent, Borrower, at its own expense, may
contest by appropriate legal proceedings, promptly initiated and conducted in
good faith and with due diligence, the amount or validity, in whole or in part,
of any mechanic’s or materialman’s liens, provided that (a) no Event of Default
has occurred and is continuing, (b) such proceeding shall suspend the collection
of the mechanic’s or materialman’s liens from Borrower and from the Property or
Borrower shall have paid all of the mechanic’s or materialman’s liens under
protest, (c) such proceeding shall be permitted under and be conducted in
accordance with the provisions of any other instrument to which Borrower is
subject and shall not constitute a default thereunder, (d) neither the Property
nor any part thereof or interest therein will be in reasonable danger of being
sold, forfeited, terminated, cancelled or lost, and (e) either (i) such lien
shall be fully bonded, provided that Agent shall have approved such bond as to
the form and issuer of same, in its reasonable discretion, or (ii) Borrower
shall have deposited with Agent cash or other security as may be reasonably
approved by Agent in an amount equal to one hundred ten percent (110%) of the
amount of the Lien amount being contested in accordance with this Section 4.2.2
to insure the payment of the amounts relating to any such Lien, together with
all interest and penalties thereon as determined by Agent in its reasonable
discretion. Agent may pay over any such cash or other security held by Agent to
the claimant entitled thereto at any time when, in the reasonable judgment of
Agent, the entitlement of such claimant is established. Upon the payment in full
of any Lien being contested in accordance with this Section 4.2.2, any excess
additional security delivered by Borrower to Agent with respect thereto shall be
released promptly to Borrower.
4.2.3.    Dissolution. Borrower shall not (a) engage in any dissolution,
liquidation or consolidation or merger with or into any other business entity,
(b) engage in any business activity not related to the ownership and operation
of the Property, (c) transfer, lease or sell, in one transaction or any
combination of transactions, all or substantially all of the property or assets
of Borrower except to the extent expressly permitted by the Loan Documents, or
(d) cause, permit or suffer any SPE Party to (i) dissolve, wind up or liquidate
or take any action, or omit to take an action, as a result of which such SPE
Party would be dissolved, wound up or liquidated in whole or in part, or (ii)
amend, modify, waive or terminate the certificate of incorporation, partnership
or bylaws of such SPE Party, in each case without obtaining the prior consent of
Agent.
4.2.4.    Change in Business. Borrower shall not enter into any line of business
other than the ownership and operation of the Property and personal property
related thereto.
4.2.5.    Debt Cancellation. Borrower shall not cancel or otherwise forgive or
release any material claim or debt (other than termination of Leases in
accordance herewith) owed to


84
 

--------------------------------------------------------------------------------





Borrower by any Person, except for adequate consideration and in the ordinary
course of Borrower’s business.
4.2.6.    Distributions. Borrower agrees that there shall be no distributions to
any of its direct or indirect owners (legal or beneficial) until Borrower
satisfies all of its then current due and payable obligations hereunder and
under the other Loan Documents, including without limitation, Borrower’s
obligation to pay Debt Service, deposits into Reserve Funds, repair and
maintenance costs, Tenant Improvement costs, Leasing Commissions, Capital
Expenditures costs and Operating Expenses.
4.2.7.    Zoning. Borrower shall not initiate or consent to any zoning
reclassification of any portion of the Property or seek any variance under any
existing zoning ordinance or use or permit the use of any portion of the
Property in any manner that could result in such use becoming a non-conforming
use under any zoning ordinance or any other applicable land use law, rule or
regulation, without the prior consent of Agent (not to be unreasonably withheld,
conditioned or delayed).
4.2.8.    No Indebtedness. Borrower shall not have any Indebtedness other than
that which is permitted pursuant to Section 3.1.24(d) of this Agreement.
4.2.9.    No Joint Assessment. Borrower shall not suffer, permit or initiate the
joint assessment of the Property (a) with any other real property constituting a
tax lot separate from the Property, and (b) with any portion of the Property
which may be deemed to constitute personal property, or any other procedure
whereby the lien of any taxes which may be levied against such personal property
shall be assessed or levied or charged to the Property.
4.2.10.    Principal Place of Business. Borrower shall not (a) change its
principal place of business or name from the address and name set forth in the
introductory paragraph hereof without, in each instance, (i) without first
giving Agent thirty (30) days’ prior notice and (ii) taking all action
reasonably required by Agent for the purpose of perfecting or protecting the
Lien and security interest of Agent (for the ratable benefit of Lenders) created
pursuant to this Agreement and the other Loan Documents or (b) except as may be
permitted in connection with a Permitted Transfer, change its organizational
structure, type of entity, or jurisdiction of organization or incorporation
without (i) obtaining the prior written consent of Agent, not to be unreasonably
withheld, conditioned or delayed, and (ii) taking all action reasonably required
by Agent for the purpose of perfecting or protecting the Lien and security
interest of Agent created pursuant to this Agreement and the other Loan
Documents. At the request of Agent, Borrower shall execute a certificate in form
reasonably satisfactory to Agent listing the trade names under which Borrower
intends to operate the Property, and representing and warranting that Borrower
does business under no other trade name with respect to the Property.
4.2.11.    ERISA. (i) Assuming that no portion of the Loan is funded with “plan
assets” within the meaning of Section 3(42) of ERISA and Section 4975 of the
Code, Borrower shall not


85
 

--------------------------------------------------------------------------------





engage in any transaction which would cause any obligation, or action taken or
to be taken, hereunder (or the exercise by Agent or Lenders of any of its rights
under the Note, this Agreement or the other Loan Documents) to be a non-exempt
(under a statutory or administrative class exemption) prohibited transaction
under the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).
(a)    Borrower shall deliver to Agent such certifications or other evidence
from time to time throughout the term of the Loan, as requested by Agent in its
sole discretion, that (i) Borrower is not and does not maintain an Employee
Benefit Plan which is subject to Title I of ERISA, or a “governmental plan”
within the meaning of Section 3(32) of ERISA; (ii) Borrower is not subject to
any state statute regulating investments of, or fiduciary obligations with
respect to, governmental plans; and (iii) one or more of the following
circumstances is true:
(A)    Equity interests in Borrower are publicly offered securities, within the
meaning of 29 C.F.R. §2510.3-101(b)(2);
(B)    Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower is held by “benefit plan investors” within the meaning of
29 C.F.R. §2510.3-101(f)(2) as modified by Section 3(42) of ERISA;
(C)    Borrower qualifies as an “operating company” or a “real estate operating
company” within the meaning of 29 C.F.R. §2510.3-101(c) or (e); or
(D)    The assets of Borrower are not otherwise “plan assets” of one or more
“employee benefit plans” (as defined in Section 3(3) of ERISA) subject to Title
I of ERISA, within the meaning of 29 C.F.R. §2510.3-101, as modified by Section
3(42) of ERISA.
ARTICLE V.    

INSURANCE, CASUALTY AND CONDEMNATION
Section 5.1.    Insurance.
5.1.1.    Insurance Policies. (j) Borrower shall obtain and maintain, or cause
to be maintained, insurance for Borrower and the Property providing at least the
following coverages:
(i)    comprehensive “all risk” or “special form” insurance including, but not
limited to, loss caused by any type of windstorm or hail on the Improvements and
the personal property at the Property, in each case (A) in an amount equal to
one hundred percent (100%) of the “Full Replacement Cost”, which for purposes of
this Agreement shall mean actual replacement value (exclusive of costs of
excavations, foundations, underground utilities and footings) with a waiver of
depreciation; (B) written on a no coinsurance form or containing an agreed
amount endorsement with respect to the


86
 

--------------------------------------------------------------------------------





Improvements and personal property at the Property; (C) providing for no
deductible in excess of $100,000 for all such insurance coverage except as
otherwise provided herein and except for the perils of earthquake and windstorm,
which shall not exceed five percent (5%) of total insurable value of the
Property per loss; and (D) containing an “Ordinance or Law Coverage” or
“Enforcement” endorsement if any of the Improvements or the use of the Property
shall at any time constitute legal non-conforming structures or uses, including
loss to the undamaged portion of the building, demolition costs and increased
costs of construction in such amount as may be acceptable to Agent. In addition,
Borrower shall obtain: (y) if any portion of the Improvements or Personal
Property is currently or at any time in the future located in a federally
designated special flood hazard area (“SFHA”), flood hazard insurance for all
such Improvements and/or Personal Property located in the SFHA in an amount
equal to (1) the maximum amount of building and/or contents insurance available
under the National Flood Insurance Act of 1968, the Flood Disaster Protection
Act of 1973, the National Flood Insurance Reform Act of 1994, the Flood
Insurance Reform Act of 2004, or the Biggert-Waters Flood Insurance Reform Act
of 2012, as each may be amended, plus (2) such greater amount as Agent shall
require, in each case with deductibles acceptable to Agent and in an amount
consistent with other similarly situated properties; and (z) earthquake
insurance in amounts and in form and substance satisfactory to Agent in the
event the Property is located in an area with a high degree of seismic activity,
provided that the insurance pursuant to clauses (y) and (z) hereof shall be on
terms consistent with the comprehensive all-risk insurance policy required under
this subsection (i).
(ii)    commercial general liability insurance, including acts of terrorism
against claims for personal injury, bodily injury, death or property damage
occurring upon, in or about the Property, such insurance (A) to be on the
so-called “occurrence” form with a combined limit, excluding umbrella coverage,
of not less than $2,000,000.00 per location in aggregate and $1,000,000.00 per
occurrence; (B) to continue at not less than the aforesaid limit until required
to be changed by Agent by reason of changed economic conditions making such
protection inadequate; and (C) to cover at least the following hazards: (1)
premises and operations; (2) products and completed operations on an “if any”
basis; and (3) contractual liability for all insured contracts;
(iii)    business income/rent loss insurance (A) with loss payable to Agent; (B)
covering all risks required to be covered by the insurance provided for in
subsection (i) above and subsections (vi) and (xi) below for a period commencing
at the time of loss for such length of time as it takes to repair or replace
with the exercise of due diligence and dispatch or for eighteen (18) months; (C)
containing an extended period of indemnity endorsement which provides that after
the physical loss to the Improvements and Personal Property has been repaired,
the continued loss of income will be insured until such income either returns to
the same level it was at prior to the loss, or the expiration of twelve (12)
months from the date that the Property is repaired or replaced and operations
are resumed, whichever first occurs, and notwithstanding that the policy may
expire prior to


87
 

--------------------------------------------------------------------------------





the end of such period; and (D) in an amount equal to one hundred percent (100%)
of the projected gross income (less non-continuing expenses) from the Property
for a period of eighteen (18) months or actual losses sustained up to eighteen
(18) months. The amount of such business income/rent loss insurance shall be
determined prior to the date hereof and at least once each year thereafter based
on Borrower’s reasonable estimate of the gross income (less non-continuing
expenses) from the Property for the succeeding (12) twelve month period. All
proceeds payable to Agent pursuant to this subsection shall be held by Agent and
shall be applied to the obligations secured by the Loan Documents from time to
time due and payable hereunder and under the Note; provided, however, that
nothing herein contained shall be deemed to relieve Borrower of its obligations
to pay the obligations secured by the Loan Documents on the respective dates of
payment provided for in the Note and the other Loan Documents except to the
extent such amounts are actually paid out of the proceeds of such business
income insurance. Upon completion of Restoration and payment in full of all
costs and expenses in connection therewith, in each case, in accordance with the
terms hereof, any such proceeds remaining on deposit with Agent shall be
disbursed to Borrower;
(iv)    at all times during which structural construction, repairs or
alterations are being made with respect to the Improvements, and only if the
current property and liability coverage forms do not otherwise apply, (A)
commercial general liability and umbrella liability insurance covering claims
related to the construction, repairs or alterations being made which are not
covered by or under the terms or provisions of the commercial general liability
insurance and umbrella liability policies required herein this Section 5.1.1;
and (B) the insurance provided for in subsection (i) above written in a
so-called builder’s risk completed value form in amounts acceptable to Agent (1)
on a non-reporting basis, (2) against all risks insured against pursuant to
subsection (i) above, (3) including permission to occupy the Property, and (4)
with an agreed amount endorsement waiving co-insurance provisions;
(v)    workers’ compensation, with respect to any employees of Borrower, subject
to the statutory limits of the state in which the Property is located, and
employer’s liability insurance with a limit of at least $1,000,000.00 per
accident and per disease per employee, and $1,000,000.00 for disease aggregate
in respect of any work or operations on or about the Property, or in connection
with the Property, its operation (if applicable) or any Capital Expenditures
Work;
(vi)    comprehensive boiler and machinery insurance, if applicable, in amounts
as shall be reasonably required by Agent on terms consistent with the commercial
property insurance policy required under subsection (i) above;
(vii)    umbrella liability insurance in addition to primary coverage in an
amount not less than $50,000,000.00 per occurrence on terms consistent with the


88
 

--------------------------------------------------------------------------------





commercial general liability insurance policy required under subsection (ii)
above and (viii) below;
(viii)    motor vehicle liability coverage for all owned and non-owned vehicles,
including rented and leased vehicles containing minimum limits per occurrence,
including umbrella coverage, of $1,000,000.00, if applicable;
(ix)    so-called “dramshop” insurance or other liability insurance required in
connection with the sale of alcoholic beverages, if applicable;
(x)    insurance against employee dishonesty, with respect to any employees of
Borrower, in an amount acceptable to Agent, if applicable;
(xi)    the insurance required under Section 5.1.1(a)(i)-(iii) and (vii) above
shall cover perils of terrorism and acts of terrorism and Borrower shall
maintain insurance for loss resulting from perils and acts of terrorism on terms
(including amounts) consistent with those required under Section
5.1.1(a)(i)-(iii) and (vii) above at all times during the term of the Loan. If
“acts of terrorism” or other similar acts or events or “fire following” such
acts or events are hereafter excluded from Borrower’s comprehensive all risk
insurance policy or policies required under Sections 5.1.1(a)(i) and
5.1.1(a)(iii) above, Borrower shall obtain an endorsement to such policy or
policies, or a separate policy from an insurance provider which satisfies the
requirements of Section 5.1.2, insuring against all such excluded acts or events
and “fire following” such acts or events (“Terrorism Insurance”), in an amount
not less than the sum of one hundred percent (100%) of the “Full Replacement
Cost” and the business income/rent loss insurance required in
Section 5.1.1(a)(iii) above; provided that such endorsement or policy shall be
in form and substance reasonably satisfactory to Agent. Notwithstanding the
foregoing, for so long as the Terrorism Risk Insurance Act of 2002, as extended
and modified by the Terrorism Risk Insurance Program Reauthorization Act of 2015
(“TRIPRA”) is in effect (including any extensions thereof or if another federal
governmental program is in effect relating to “acts of terrorism” which provides
substantially similar protections as TRIPRA), Agent shall accept terrorism
insurance which insures against “covered acts” as defined by TRIPRA (or such
other program) as full compliance with this Section 5.1.1(a)(xi) as it relates
to the risks that are required to be covered hereunder but only in the event
that TRIPRA (or such other program) continues to cover both domestic and foreign
acts of terrorism;
(xii)    such insurance required by the terms of the Ground Lease and the
Reciprocal Easement Agreement (including, without limitation, insurance required
with respect to the Joint Management Area (as defined in the Reciprocal Easement
Agreement)) ; and
(xiii)    upon sixty (60) days’ written notice, such other reasonable insurance
and in such reasonable amounts as Agent from time to time may reasonably request


89
 

--------------------------------------------------------------------------------





against such other insurable hazards which at the time are commonly insured
against for property similar to the Property located in or around the region in
which the Property is located.
(b)    All insurance provided for in Section 5.1.1(a) shall be obtained under
valid and enforceable policies (collectively, the “Policies” or, in the
singular, the “Policy”) and, to the extent not specified above, shall be subject
to the reasonable approval of Agent as to deductibles, insurance companies,
amounts, loss payees and insureds. Prior to the expiration dates of the Policies
theretofore furnished to Agent, certificates of insurance evidencing the
Policies, shall be delivered by Borrower to Agent. Borrower shall pay all
Insurance Premiums in full as they become due and payable. Complete copies of
the Policies shall be provided to Agent upon request.
(c)    Any insurance coverage required pursuant to this Section 5.1.1 may be met
utilizing blanket insurance Policies, provided any blanket insurance Policies
shall be subject to Agent approval and shall otherwise provide the same
protection as would a separate Policy insuring only the Property in compliance
with the provisions of this Section 5.1.1.
(d)    All Policies of insurance provided for or contemplated by
Section 5.1.1(a) shall name Borrower as a named insured and, with respect to
liability policies, except for the Policies referenced in Sections 5.1.1(a)(v)
and (viii) of this Agreement, shall name Agent and its successors and/or assigns
as the additional insured, as its interests may appear, and in the case of
property policies, including but not limited to all risk/special form, boiler
and machinery, flood, earthquake and terrorism insurance, shall contain a
standard non-contributing mortgagee clause in favor of Agent providing that the
loss thereunder shall be payable to Agent. Borrower shall not procure or permit
any of its constituent entities to procure any other insurance coverage which
would be on the same level of payment as the Policies or would adversely impact
in any way the ability of Agent or Borrower to collect any proceeds under any of
the Policies.
(e)    All Policies of insurance provided for in Section 5.1.1(a) shall:
(i)    with respect to all Policies (other than those Policies limited to
liability protection), contain clauses or endorsements to the effect that, (1)
no act or negligence of Borrower, or anyone acting for Borrower, or of any
Tenant or other occupant, or failure to comply with the provisions of any
Policy, which might otherwise result in a forfeiture of the insurance or any
part thereof, or foreclosure or similar action, shall in any way affect the
validity or enforceability of the insurance insofar as Agent is concerned and
(2) the Policies shall not be cancelled without at least thirty (30) days’
written notice to Agent, except ten (10) days’ notice for non-payment of
premium;
(ii)    with respect to the Policies limited to liability protection, if
obtainable by Borrower using commercially reasonable efforts, contain clauses or
endorsements to the effect that the Policy shall not be canceled without at
least thirty (30) days’ written notice to the Agent, except ten (10) days’
notice for non-payment of premium.


90
 

--------------------------------------------------------------------------------





If issuer will not or cannot provide the notices required herein this clause
(ii), Borrower shall be obligated to provide such notice to Agent; and
(iii)    with respect to all Policies, if available to Borrower using
commercially reasonable efforts, contain clauses or endorsements to the effect
that such Policy shall not be materially changed without at least thirty (30)
days’ prior notice to Agent. If issuer will not or cannot provide the notice
required herein this clause (iii), Borrower shall be obligated to provide such
notice to Agent; and
(iv)    not contain any clauses that would make Agent liable for any Insurance
Premiums thereon or subject to any assessments thereunder.
(f)    If at any time Agent is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Agent shall have the
right, upon one (1) Business Days’ written notice to Borrower, to take such
action as Agent reasonably deems necessary to protect its interest in the
Property, including, without limitation, the obtaining of such insurance
coverage as Agent in its reasonable discretion deems appropriate and all
premiums incurred by Agent in connection with such action or in obtaining such
insurance and keeping it in effect shall be paid by Borrower to Agent upon
demand and until paid shall be secured by the Mortgage and shall bear interest
at the Default Rate.
(g)    In the event of foreclosure of the Mortgage or other transfer of title to
the Property in extinguishment in whole or in part of the Debt, all right, title
and interest of Borrower in and to the Policies then in force concerning the
Property and all proceeds payable thereunder shall thereupon vest in the
purchaser at such foreclosure, Agent or other transferee in the event of such
other transfer of title.
5.1.2.    Insurance Company. The Policies shall be issued by financially sound
and responsible insurance companies authorized to do business in the state in
which the Property is located and (a) each having a financial strength rating of
“A:X” or better by A.M. Best or (b) for multi-layered policies, (i) if four (4)
or fewer insurance companies issue the Policies, then at least seventy-five
percent (75%) of the required coverage shall be provided by insurance companies
with a rating of “A:X” or better by A.M. Best with no carrier below “A:VIII” by
A.M. Best, or (ii) if five (5) or more insurance companies issue the Policies,
then at least sixty percent (60%) of the required coverage shall be provided by
insurance companies with a rating of “A:X” or better by A.M. Best with no
carrier below “A:VIII” by A.M. Best.
Section 5.2.    Casualty and Condemnation.
5.2.1.    Casualty. If the Property shall sustain a Casualty, Borrower shall
give prompt notice of such Casualty to Agent and Borrower shall promptly
commence and diligently prosecute to completion the repair and restoration of
the Property as nearly as possible to the condition the Property was in
immediately prior to such Casualty (a “Restoration”) and otherwise in accordance


91
 

--------------------------------------------------------------------------------





with Section 5.3, it being understood, however, that Borrower shall not be
obligated to restore the Property to the precise condition of the Property prior
to such Casualty provided the Property is restored, to the extent practicable,
to be of at least equal quality and of substantially the same character as prior
to the Casualty. Borrower shall pay all costs of such Restoration whether or not
such costs are covered by insurance. Agent may, but shall not be obligated to,
make proof of loss if not made promptly by Borrower. In the event of a Casualty
where the loss does not exceed the Restoration Threshold as reasonably
determined by Agent, Borrower may settle and adjust such claim; provided that
(a) no Event of Default has occurred and is continuing and (b) such adjustment
is carried out in a commercially reasonable and timely manner. In the event of a
Casualty where the loss exceeds the Restoration Threshold as reasonably
determined by Agent or if an Event of Default then exists, Borrower may settle
and adjust such claim only with the consent of Agent (which consent shall not be
unreasonably withheld or delayed) and Agent shall have the opportunity to
participate, at Borrower’s cost, in any such adjustments. Notwithstanding any
Casualty, Borrower shall continue to pay the Debt at the time and in the manner
provided for its payment in the Note and in this Agreement.
5.2.2.    Condemnation. Borrower shall give Agent prompt notice of any actual or
threatened (in writing) Condemnation by any Governmental Authority of all or any
part of the Property and shall deliver to Agent a copy of any and all papers
served in connection with such proceedings. Provided no Event of Default has
occurred and is continuing and in the event of a Condemnation where the value of
the taking does not exceed the Restoration Threshold as reasonably determined by
Agent, Borrower may settle and compromise such Condemnation; provided that the
same is effected in a commercially reasonable and timely manner. In the event a
Condemnation where the value of the taking exceeds the Restoration Threshold, in
Agent’s reasonable determination, or if an Event of Default then exists,
Borrower may settle and compromise the Condemnation only with the consent of
Agent (which consent shall not be unreasonably withheld or delayed) and Agent
shall have the opportunity to participate, at Borrower’s cost, in any litigation
and settlement discussions in respect thereof and Borrower shall from time to
time deliver to Agent all instruments reasonably requested by Agent to permit
such participation. Borrower shall, at its expense, diligently prosecute any
such proceedings, and shall consult with Agent, its attorneys and experts, and
reasonably cooperate with them in the carrying on or defense of any such
proceedings. Notwithstanding any Condemnation, Borrower shall continue to pay
the Debt at the time and in the manner provided for its payment in the Note and
in this Agreement. Agent and Lenders shall not be limited to the interest paid
on the Award by any Governmental Authority but shall be entitled to receive out
of the Award interest at the rate or rates provided herein or in the Note. If
the Property or any portion thereof is taken by any Governmental Authority,
Borrower shall promptly commence and diligently prosecute the Restoration of the
Property and otherwise comply with the provisions of Section 5.3. If the
Property is sold, through foreclosure or otherwise, prior to the receipt by
Agent of the Award, Agent and Lenders, as applicable, shall have the right,
whether or not a deficiency judgment on the Note shall have been sought,
recovered or denied, to receive the Award, or a portion thereof sufficient to
pay the Debt.


92
 

--------------------------------------------------------------------------------





5.2.3.    Application of Business Interruption Insurance Proceeds.
Notwithstanding the last sentence of Section 5.1.1(a)(iii) and provided no Event
of Default exists hereunder, proceeds received by Agent on account of the
business interruption insurance specified in Subsection 5.1.1(a)(iii) above
(“BI/Rent Loss Proceeds”) with respect to any Casualty shall be deposited by
Agent directly into the Deposit Account but (a) only to the extent the BI/Rent
Loss Proceeds reflects a replacement for (i) lost Rents that would have been due
under Leases existing on the date of such Casualty, and/or (ii) lost Rents under
Leases that had not yet been executed and delivered at the time of such Casualty
which Borrower has proven to the insurance company would have been due under
such Leases (and then only to the extent such BI/Rent Loss Proceeds disbursed by
the insurance company reflect a replacement for such past due Rents) and (b)
only to the extent necessary to fully pay debt service, make the required
monthly Reserve Fund deposits and, during any Cash Sweep Event Period, pay
Approved Operating Expenses (as defined in the Cash Management Agreement) for
the applicable Monthly Payment Date. In no event shall Agent make a lump sum
disbursement of BI/Rent Loss Proceeds for a period in excess of one (1) month.
All Net Proceeds other than BI/Rent Loss Proceeds shall be held by Agent and
disbursed in accordance with Section 5.3 hereof.
Section 5.3.    Delivery of Net Proceeds.
5.3.1.    Minor Casualty or Condemnation. If a Casualty or Condemnation has
occurred to the Property and the Net Proceeds shall be less than the Restoration
Threshold and the costs of completing the Restoration shall be less than the
Restoration Threshold, and provided the conditions set forth in Sections
5.3.2(a)(i) through (ix) below have been met, the Net Proceeds will be disbursed
by Agent to Borrower. If any Net Proceeds are received by Borrower and may be
held by Borrower pursuant to the terms hereof, such Net Proceeds shall, until
completion of the Restoration, be held in trust for Agent for the ratable
benefit of Lenders and shall be segregated from other funds of Borrower to be
used to pay for the cost of Restoration in accordance with the terms hereof.
5.3.2.    Major Casualty or Condemnation. (a) If a Casualty or Condemnation has
occurred to the Property and the Net Proceeds are equal to or greater than the
Restoration Threshold or the costs of completing the Restoration is equal to or
greater than the Restoration Threshold, then Agent shall make the Net Proceeds
available for the Restoration, provided that each of the following conditions
are met:
(i)    no Event of Default shall have occurred and be continuing;
(ii)    (A) in the event the Net Proceeds are insurance proceeds, less than
thirty percent (30%) of each of the (i) fair market value of the Property as
reasonably determined by Agent and (ii) rentable area of the Property has been
damaged, destroyed or rendered unusable as a result of such Casualty or (B) in
the event the Net Proceeds are an Award, less than fifteen percent (15%) of each
of the (i) fair market value of the Property as reasonably determined by Agent
and (ii) rentable area of the Property has been taken,


93
 

--------------------------------------------------------------------------------





and such land is located along the perimeter or periphery of the Property, and
no portion of the Improvements is the subject of the Condemnation;
(iii)    Leases requiring payment of annual rent equal to eighty percent (80%)
of the Operating Income received by Borrower during the twelve (12) month period
immediately preceding the Casualty or Condemnation shall remain in full force
and effect during and after the completion of the Restoration without abatement
of rent beyond the time required for Restoration, notwithstanding the occurrence
of such Casualty or Condemnation, and the Reciprocal Easement Agreement shall
remain in full force and effect during and after the completion of the
Restoration;
(iv)    Borrower shall commence the Restoration as soon as reasonably
practicable (but in no event later than sixty (60) days after the issuance of
building permits with respect thereto (which building permits shall be filed no
later than eighteen (18) months after such Casualty or Condemnation or as
otherwise required by applicable Legal Requirements), provided that, Borrower
commences obtaining such building permits as soon as reasonably practicable
after such Casualty or Condemnation and, during such 60 day period after the
issuance of such building permits, Borrower is diligently working towards the
commencement of the physical work at the Property) and shall diligently pursue
the same to satisfactory completion;
(v)    Agent shall be reasonably satisfied that any operating deficits and all
payments of principal and interest under the Note will be paid during the period
required for Restoration from (A) the Net Proceeds, (B) the proceeds of the
insurance required pursuant to Section 5.1.1(a)(iii) or otherwise maintained by
Borrower, and/or (C) other funds of Borrower;
(vi)    Agent shall be reasonably satisfied that the Restoration will be
completed on or before the earliest to occur of (A) the date six (6) months
prior to the Maturity Date, (B) the earliest date required for such completion
under the terms of any Major Lease that remains in effect after such Casualty or
Condemnation, the Ground Lease, and the Reciprocal Easement Agreement, (C) such
time as may be required under applicable Legal Requirements in order to repair
and restore the Property to the condition it was in immediately prior to such
Casualty or to as nearly as possible the condition it was in immediately prior
to such Condemnation, as applicable or (D) the expiration of the insurance
coverage referred to in Section 5.1.1(a)(iii);
(vii)    the Property and the use thereof after the Restoration will be in
compliance with and permitted under all applicable Legal Requirements, any Major
Lease that remains in effect after such Casualty or Condemnation, and the
Reciprocal Easement Agreement;


94
 

--------------------------------------------------------------------------------





(viii)    the Restoration shall be done and substantially completed by Borrower
in an expeditious and diligent fashion and in compliance in all material
respects with all applicable Legal Requirements, the requirements of any Major
Lease that remains in effect after such Casualty or Condemnation, the Ground
Lease and the Reciprocal Easement Agreement;
(ix)    the Ground Lease is not terminated as a result of such Casualty or
Condemnation; and
(x)    such Casualty or Condemnation, as applicable, does not result in the loss
of access to the Property or the related Improvements.
(b)    With respect to a Casualty or Condemnation where the Net Proceeds in
connection therewith are equal to or greater than the Restoration Threshold or
the cost of completing the Restoration is equal to or greater than the
Restoration Threshold, such Net Proceeds shall be paid directly to Agent and
held by Agent in an interest-bearing account and, until disbursed in accordance
with the provisions of this Section 5.3.2, shall constitute additional security
for the Debt. The Net Proceeds shall be disbursed by Agent to, or as directed
by, Borrower from time to time during the course of the Restoration, upon
receipt of evidence reasonably satisfactory to Agent that (A) all requirements
set forth in Section 5.3.2(a) have been satisfied, (B) all materials installed
and work and labor performed (except to the extent that they are to be paid for
out of the requested disbursement) in connection with the Restoration have been
paid for in full, and (C) there exist no notices of pendency, stop orders,
mechanic’s or materialman’s liens or notices of intention to file same, or any
other liens or encumbrances of any nature whatsoever on the Property arising out
of the Restoration which have not either been fully bonded to the reasonable
satisfaction of Agent and discharged of record or in the alternative fully
insured to the reasonable satisfaction of Agent by the title company issuing the
Title Insurance Policy.
(c)    All plans and specifications required in connection with the Restoration
shall be subject to prior approval of Agent and an independent architect
selected by Agent (the “Casualty Consultant”), which approval shall not be
unreasonably withheld, conditioned or delayed by Agent and the Casualty
Consultant. The plans and specifications shall require that the Restoration be
completed in a good and workmanlike manner at least equivalent to the quality
and character of the original work in the Improvements (provided, however, that
in the case of a partial Condemnation, the Restoration shall be done to the
extent reasonably practicable after taking into account the consequences of such
partial Condemnation), so that upon completion thereof, the Property shall be at
least equal in quality and general utility to the Property prior to the damage
or destruction; it being understood, however, that Borrower shall not be
obligated to restore the Property to the precise condition of the Property prior
to such Casualty provided the Property is restored, to the extent practicable,
to be of at least equal value and of substantially the same character as prior
to the Casualty. Borrower shall restore all Improvements such that when they are
fully restored and/or repaired, such Improvements and their contemplated use
fully comply with


95
 

--------------------------------------------------------------------------------





all applicable material Legal Requirements, the Permitted Encumbrances, the
Ground Lease, the Reciprocal Easement Agreement, and the requirements of any
Major Lease that remains in effect. The identity of the general contractor
engaged in the Restoration, as well as the contracts under which such general
contractor has been engaged, shall be subject to approval of Agent and the
Casualty Consultant, which approval shall not be unreasonably withheld,
conditioned or delayed by Agent and the Casualty Consultant. All costs and
expenses incurred by Agent in connection with recovering, holding and advancing
the Net Proceeds for the Restoration including, without limitation, reasonable
attorneys’ fees and disbursements and the Casualty Consultant’s fees and
disbursements, shall be paid by Borrower.
(d)    In no event shall Agent be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, less the Casualty Retainage. The term “Casualty Retainage”
shall mean, as to each contractor, subcontractor or materialman engaged in the
Restoration, an amount equal to ten percent (10%) of the costs actually incurred
for work in place as part of the Restoration, as certified by the Casualty
Consultant, until the Restoration has been fifty percent (50%) completed, such
fifty percent (50%) completion to be certified by the Casualty Consultant, it
being understood that upon such fifty percent (50%) completion of such
Restoration, such Casualty Retainage will be reduced to an amount equal to five
percent (5%) of the costs actually incurred for work in place as part of such
Restoration. The Casualty Retainage shall in no event, and notwithstanding
anything to the contrary set forth above in this Section 5.3.2(d), be less than
the amount actually held back by Borrower from contractors, subcontractors and
materialmen engaged in the Restoration. The Casualty Retainage shall not be
released until the Casualty Consultant certifies to Agent that the Restoration
has been completed in accordance with the provisions of this Section 5.3.2(d)
and that all approvals necessary for the re-occupancy and use of the Property
have been obtained from all appropriate Governmental Authorities, and Agent
receives evidence satisfactory to Agent that the costs of the Restoration have
been paid in full or will be paid in full out of the Casualty Retainage;
provided, however, that Agent will release the portion of the Casualty Retainage
being held with respect to any contractor, subcontractor or materialman engaged
in the Restoration as of the date upon which the Casualty Consultant certifies
to Agent that the contractor, subcontractor or materialman has satisfactorily
completed all work and has supplied all materials in accordance with the
provisions of the contractor’s, subcontractor’s or materialman’s contract, the
contractor, subcontractor or materialman delivers the lien waivers and evidence
of payment in full of all sums due to the contractor, subcontractor or
materialman as may be reasonably requested by Agent or by the title company
issuing the Title Insurance Policy, and Agent receives an endorsement to the
Title Insurance Policy insuring the continued priority of the lien of the
Mortgage and evidence of payment of any premium payable for such endorsement. If
required by Agent, the release of any such portion of the Casualty Retainage
shall be approved by the surety company, if any, which has issued a payment or
performance bond with respect to the contractor, subcontractor or materialman.


96
 

--------------------------------------------------------------------------------





(e)    Agent shall not be obligated to make disbursements of the Net Proceeds
more frequently than once every calendar month.
(f)    If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the reasonable opinion of Agent in consultation with the Casualty
Consultant, be sufficient to pay in full the balance of the costs which are
estimated by the Casualty Consultant to be incurred in connection with the
completion of the Restoration, Borrower shall either (i) deposit the deficiency
(the “Net Proceeds Deficiency”) with Agent before any further disbursement of
the Net Proceeds shall be made or (ii) provide Agent with (A) cash, (B) letters
of credit reasonably acceptable to Agent, or (C) a guaranty reasonably
acceptable to Agent. The Net Proceeds Deficiency deposited with Agent shall be
held by Agent and shall be disbursed for costs actually incurred in connection
with the Restoration on the same conditions applicable to the disbursement of
the Net Proceeds, and until so disbursed pursuant to this Section 5.3.2 shall
constitute additional security for the Debt.
(g)    The excess, if any, of the Net Proceeds and the remaining balance, if
any, of the Net Proceeds Deficiency deposited with Agent after the Casualty
Consultant certifies to Agent that the Restoration has been completed in
accordance with the provisions of this Section 5.3.2, and the receipt by Agent
of evidence reasonably satisfactory to Agent that all costs incurred in
connection with the Restoration have been paid in full, shall be remitted by
Agent to Borrower provided no Cash Sweep Event Period shall be continuing under
any of the Loan Documents; provided, however, the amount of such excess returned
to Borrower in the case of a Condemnation shall not exceed the amount of Net
Proceeds Deficiency deposited by Borrower with the balance being applied to the
Debt in the manner provided for in Subsection 5.3.2(h). In the event a Cash
Sweep Event Period exists at the time Restoration is completed and the Net
Proceeds Deficiency is held by Lender as Cash Trap Funds, such amounts shall be
disbursed to Borrower at such time a Cash Sweep Event Period no longer exists.
(h)    Subject to Section 2.4.2, all Net Proceeds not required (i) to be made
available for the Restoration or (ii) to be returned to Borrower as excess Net
Proceeds pursuant to Section 5.3.2(g) may be applied by Agent for the benefit of
Lenders toward the payment of the Debt, whether or not then due and payable, in
such order, priority and proportions as Agent in its sole discretion shall deem
proper or, at the discretion of the Agent, may be paid, in whole or in part, to
Borrower for such purposes as Agent shall designate. Upon payment in full of the
Debt, any remaining Net Proceeds shall be paid to Borrower.
ARTICLE VI.    

RESERVE FUNDS
Section 6.1.     [Intentionally Omitted].
Section 6.2.    Tax Funds.


97
 

--------------------------------------------------------------------------------





6.2.1.    Deposits of Tax Funds. Borrower shall deposit with Agent or Servicer
on behalf of Agent (or cause to be deposited with Agent or Servicer pursuant to
the Cash Management Agreement), on each Monthly Payment Date during the
continuance of a Cash Sweep Event Period, an amount equal to one-twelfth of the
Taxes that Agent estimates will be payable during the next ensuing twelve (12)
months in order to accumulate sufficient funds to pay all such Taxes at least
ten (10) days prior to their respective due dates. Amounts deposited pursuant to
this Section 6.2.1 are referred to herein as the “Tax Funds”. If at any time
Agent reasonably determines that the Tax Funds will not be sufficient to pay the
Taxes, Agent shall notify Borrower of such determination and the monthly
deposits for Taxes shall be increased by the amount that Agent reasonably
estimates is sufficient to make up the deficiency at least ten (10) days prior
to the respective due dates for the Taxes; provided that if Borrower receives
notice of any deficiency after the date that is five (5) Business Days prior to
the date that Taxes are due, Borrower will deposit such amount within two (2)
Business Days after its receipt of such notice. The Tax Funds shall be held in
the Tax Escrow Subaccount (as defined in the Cash Management Agreement), which
shall be an Interest Bearing Account.
6.2.2.    Release of Tax Funds. Provided no Event of Default is continuing,
Agent shall apply the Tax Funds to payments of Taxes. In making any payment
relating to Taxes, Agent may do so according to any bill, statement or estimate
procured from the appropriate public office (with respect to Taxes) without
inquiry into the accuracy of such bill, statement or estimate or into the
validity of any tax, assessment, sale, forfeiture, tax lien or title or claim
thereof. If the amount of the Tax Funds shall exceed the amounts due for Taxes,
Agent shall, in its sole discretion, return any excess to Borrower or credit
such excess against future payments to be made to the Tax Funds. Any Tax Funds
remaining after the earlier to occur of (x) the termination of the Cash Sweep
Event Period, and (y) the Debt being paid in full shall be promptly paid to
Borrower.
Section 6.3.    Insurance Funds.
6.3.1.    Deposits of Insurance Funds. Borrower shall deposit with Agent or
Servicer on behalf of Agent (or cause to be deposited with Agent or Servicer
pursuant to the Cash Management Agreement), on each Monthly Payment Date during
the continuance of a Cash Sweep Event Period, an amount equal to one-twelfth of
the Insurance Premiums that Agent estimates will be payable for the renewal of
the coverage afforded by the Policies upon the expiration thereof in order to
accumulate sufficient funds to pay all such Insurance Premiums at least thirty
(30) days prior to the expiration of the Policies. Amounts deposited pursuant to
this Section 6.3.1 are referred to herein as the “Insurance Funds”. The
Insurance Funds shall be held in the Insurance Escrow Subaccount (as defined in
the Cash Management Agreement), which shall be an Interest Bearing Account. If
at any time Agent reasonably determines that the Insurance Funds will not be
sufficient to pay the Insurance Premiums, Agent shall notify Borrower of such
determination and the monthly deposits for Insurance Premiums shall be increased
by the amount that Agent reasonably estimates is sufficient to make up the
deficiency at least thirty (30) days prior to expiration of the Policies.
Notwithstanding the foregoing, provided no Event of Default is continuing, Agent
agrees that upon


98
 

--------------------------------------------------------------------------------





delivery to Agent by Borrower of evidence satisfactory to Agent that the
Policies of insurance required to be maintained by Borrower pursuant to Section
5.1.1 are maintained pursuant to blanket insurance Policies covering the
Property and other properties and which blanket insurance Policies otherwise
comply with the requirements of Section 5.1.1 and the Insurance Premiums payable
in connection therewith have been prepaid for not less than one year in advance
(or, for the period of coverage under the Policies as to which certificates are
delivered at closing, such period, if less than one year), then Borrower’s
obligation to make monthly deposits of the Insurance Funds pursuant to this
Section 6.3.1 shall be suspended. Upon request of Agent, Borrower shall provide
evidence satisfactory to Agent that the Insurance Premiums payable in connection
with such blanket insurance Policies are paid as soon as appropriate evidence is
reasonably available.
6.3.2.    Release of Insurance Funds. Provided no Event of Default is
continuing, Agent shall apply the Insurance Funds, if any, to payment of
Insurance Premiums. In making any payment relating to Insurance Premiums, Agent
may do so according to any bill, statement or estimate procured from the insurer
or its agent, without inquiry into the accuracy of such bill, statement or
estimate. If the amount of the Insurance Funds shall exceed the amounts due for
Insurance Premiums, Agent shall return any excess to Borrower or credit such
excess against future deposits to be made to Insurance Funds. Any Insurance
Funds remaining after the earlier to occur of (x) the termination of the Cash
Sweep Event Period, and (y) the Debt being indefeasibly paid in full shall be
promptly paid to Borrower.
Section 6.4.    Capital Expenditure Funds.
6.4.1.    Capital Expenditure Reserve Fund. Commencing with the first Monthly
Payment Date after all Capital Expenditure Future Advances have been fully
disbursed to Borrower, Borrower shall deposit with Agent (or cause to be
deposited with Agent pursuant to the Cash Management Agreement) on each Monthly
Payment Date the amount of Five Thousand Four Hundred Eighty Three Dollars and
88/100 ($5,483.88) to be utilized for the payment of annual Capital Expenditures
as set forth in any Approved Annual Budget or otherwise approved by Agent, which
approval shall not be unreasonably withheld or delayed. Amounts deposited
pursuant to this Section 6.4.1 are referred to herein as the “Capital
Expenditure Funds”. The Capital Expenditures Funds shall be held in the Capital
Expenditures Reserve Subaccount (as defined in the Cash Management Agreement),
which shall be an Interest Bearing Account.
6.4.2.    Release of Capital Expenditure Funds. (1) Agent shall disburse to
Borrower the Capital Expenditure Funds upon satisfaction by Borrower of each of
the following conditions: (i) Borrower shall submit a request for payment to
Agent at least ten (10) days prior to the date on which Borrower requests such
payment be made and specifies the Capital Expenditures to be paid, (ii) on the
date such request is received by Agent and on the date such payment is to be
made, no Event of Default shall be continuing, (iii) Agent shall have received a
certificate from Borrower (A) stating that the items to be funded by the
requested disbursement are Capital Expenditures, (B) stating that all Capital
Expenditures at the Property to be funded by the requested disbursement


99
 

--------------------------------------------------------------------------------





have been completed in a good and workmanlike manner and in accordance with all
applicable Legal Requirements, such certificate to be accompanied by a copy of
any license, permit or other approval required by any Governmental Authority in
connection with the Capital Expenditures, (C) identifying each Person that
supplied materials or labor in connection with the Capital Expenditures to be
funded by the requested disbursement, and (D) stating that each such Person has
been paid in full or will be paid in full upon such disbursement, such
certificate to be accompanied by lien waivers or other evidence of payment
satisfactory to Agent, (iv) at Agent’s option, if the disbursement of Capital
Expenditure Funds is in excess of $500,000, (A) a title search for the Property
indicating that the Property is free from all Liens not previously approved by
Agent, and/or (B) a report satisfactory to Agent in its reasonable discretion
from an architect or engineer approved by Agent in respect of such architect or
engineer’s inspection of the applicable Capital Expenditures, and (v) Agent
shall have received such other evidence as Agent shall reasonably request that
the Capital Expenditures at the Property to be funded by the requested
disbursement have been completed and are paid for or will be paid upon such
disbursement to Borrower. Agent shall not be required to disburse Capital
Expenditure Funds more frequently than once each calendar month, nor in an
amount less than the Minimum Disbursement Amount (or a lesser amount if the
total amount of Capital Expenditure Funds is less than the Minimum Disbursement
Amount, in which case only one disbursement of the amount remaining in the
account shall be made).
(a)    Nothing in this Section 6.4.2 shall (i) make Agent or any Lender
responsible for making or completing the Capital Expenditures Work; (ii) require
Agent or any Lender to expend funds in addition to the Capital Expenditure Funds
to complete any Capital Expenditures Work; (iii) obligate Agent or any Lender to
proceed with the Capital Expenditures Work; or (iv) obligate Agent or any Lender
to demand from Borrower additional sums to complete any Capital Expenditures
Work.
(b)    Borrower shall permit Agent and Agent’s agents and representatives
(including, without limitation, Agent’s engineer, architect, or inspector) or
third parties to enter onto the Property during normal business hours (subject
to the rights of Tenants under their Leases and upon reasonable advance written
notice) to inspect the progress of any Capital Expenditures Work and all
materials being used in connection therewith and to examine all plans and shop
drawings relating to such Capital Expenditures Work. Borrower shall use
commercially reasonable efforts to cause all contractors and subcontractors to
cooperate with Agent or Agent’s representatives or such other Persons described
above in connection with inspections described in this Section 6.4.2(c).
(c)    If a disbursement of Capital Expenditure Funds will exceed $500,000.00,
Agent may require an inspection of the Property at Borrower’s expense prior to
making such a disbursement of Capital Expenditure Funds in order to verify
completion of the Capital Expenditures Work for which reimbursement is sought.
Agent may require that such inspection be conducted by an appropriate
independent qualified professional selected by Agent and may require a
certificate of completion by an independent qualified professional architect
acceptable to Agent prior to the disbursement of Capital Expenditure Funds.
Borrower shall pay the expense of the


100
 

--------------------------------------------------------------------------------





inspection as required hereunder, whether such inspection is conducted by Agent
or by an independent qualified professional architect.
(d)    In addition to any insurance required under the Loan Documents, Borrower
shall provide or cause to be provided workmen’s compensation insurance,
builder’s risk, and public liability insurance and other insurance to the extent
required under applicable law in connection with Capital Expenditures Work.
(e)    Any Capital Expenditure Funds remaining after the Debt has been
indefeasibly repaid in full shall be paid to Borrower.
Section 6.5.    Rollover Funds.
6.5.1.    Deposits of Rollover Funds. In the event Borrower exercises its right
to extend the term of the Loan pursuant to Section 2.3 hereof, during each
Extension Term, Borrower shall deposit with Agent or Servicer on behalf of Agent
(or cause to be deposited with Agent or Servicer pursuant to the Cash Management
Agreement), on each Monthly Payment Date after the commencement of the
applicable Extension Term (the “Extension Term Commencement Date”), an amount
equal to $54,838.75 for Tenant Improvements costs, Tenant Improvement Allowances
and Leasing Commissions. Amounts deposited pursuant to this Section 6.5.1 are
referred to herein as the “Rollover Funds” and shall be utilized for the payment
of Tenant Improvements, Tenant Improvement Allowances and Leasing Commissions
incurred after the Extension Term Commencement Date under Leases entered into in
accordance with the terms and provisions of this Agreement. The Rollover Funds
shall be held in the Rollover Reserve Subaccount (as defined in the Cash
Management Agreement), which shall be an Interest Bearing Account.
6.5.2.    Release of Rollover Funds. Within ten (10) days after Agent’s receipt
of a written request from Borrower, and provided that on the date such request
is received by Agent and on the date such disbursement is to be made no Event of
Default shall be continuing, Agent shall disburse to Borrower the requested
Rollover Funds upon satisfaction by Borrower of each of the following
conditions, as applicable:
(a)    Releases for Tenant Improvements. For each disbursement request relating
to Tenant Improvements, as applicable: (i) Borrower’s request shall specify the
Tenant Improvement costs for which such disbursement is requested; (ii) Agent
shall have received and, to the extent required hereby, approved (or have been
deemed to have approved) the Lease in respect of which Borrower is obligated to
complete the Tenant Improvements for which such disbursement is requested; (iii)
Agent shall have received a certificate from Borrower (A) certifying that all
Tenant Improvements at the Property to be funded by the requested disbursement
have been completed or are in the process of being performed in good and
workmanlike manner and in accordance with all applicable federal, state and
local laws, rules and regulations (provided if any Rollover Funds are disbursed
in connection with an invoice for work that shall not have been completed prior
to the disbursement, then Borrower shall not be entitled to any additional
disbursements of Rollover Funds


101
 

--------------------------------------------------------------------------------





until such time as the work described in such invoice shall have been
completed), (B) identifying any general contractor that supplied materials or
labor in connection with the Tenant Improvements to be funded by the requested
disbursement, and (C) certifying that each such Person has been paid in full, or
upon such disbursement will be paid in full, with respect to the Tenant
Improvements to be funded by the requested disbursement for all amounts then
invoiced by and due and owing to such Person, and, at Agent’s option if the cost
of any individual Tenant Improvement exceeds $50,000, such certificate to be
accompanied by lien waivers or other evidence of payment reasonably satisfactory
to Agent; (iv) at Agent’s option, if the disbursement of Rollover Funds is in
excess of $500,000, Agent shall have received a title search for the Property
indicating that the Property is free from all Liens, claims and other
encumbrances not previously approved by Agent; and (v) Agent shall have received
such other evidence as Agent shall reasonably request that the Tenant
Improvements at the Property to be funded by the requested disbursement have
been completed and are paid for or will be paid for upon such disbursement to
Borrower. The requirements set forth in clauses (i) – (v) of this Section
6.5.2(a) are collectively referred to as the “Tenant Improvement Release
Conditions”.
(b)    Release for Tenant Improvement Allowances and Leasing Commissions. For
each disbursement request relating to Tenant Improvement Allowances or Leasing
Commissions, as applicable: (i) Borrower’s request shall specify the Tenant
Improvement Allowances or Leasing Commissions for which such disbursement is
requested; (ii) Agent shall have received and, to the extent required hereby,
approved (or have been deemed to have approved) the Lease in respect of which
Borrower is obligated to pay the Tenant Improvement Allowances or Leasing
Commissions for which such disbursement is requested; (iii) in the case of
Tenant Improvement Allowances, Borrower shall certify to Agent that all
conditions under the applicable Lease(s) for the release of the Tenant
Improvement Allowances to be funded by the requested disbursement have been
satisfied and shall provide to Agent copies of the documentation (if any)
provided by the applicable Tenant pursuant to its Lease in support of its
request for payment of such Tenant Improvement Allowances; and (iv) in the case
of Leasing Commissions, Borrower shall certify to Agent that all conditions to
the payment of the Leasing Commissions to be funded by the requested
disbursement have been satisfied and shall provide to Agent copies of invoices
and bills for such Leasing Commissions. The requirements set forth in clauses
(i) – (iv) of this Section 6.5.2(b) are collectively referred to as the “Leasing
Commission/Allowance Release Conditions”.
(c)    [Intentionally omitted].
(d)    [Intentionally omitted].
(e)    Agent shall not be required to disburse Rollover Funds more frequently
than once each calendar month, nor in an amount less than the Minimum
Disbursement Amount.
(f)    Any Rollover Funds remaining after the Debt has been indefeasibly repaid
in full shall be paid to Borrower.


102
 

--------------------------------------------------------------------------------





Section 6.6.    Lease Termination Funds.
6.6.1.    Deposits of Lease Termination Funds. In the event that Borrower
receives a fee, payment or other compensation from any Tenant relating to or in
exchange for the termination of such Tenant’s Lease (a “Lease Termination Fee”),
Borrower shall immediately deposit such Lease Termination Fee with Agent or
Servicer on behalf of Agent to be utilized for Tenant Improvements costs, Tenant
Improvement Allowances and Leasing Commissions that may be incurred with respect
to the space at the Property relating to such Lease Termination Fee (a
“Termination Space”) as well as for Tenant Improvement costs, Tenant Improvement
Allowances and Leasing Commissions that may be incurred with respect to any
other Tenant space at the Property. Amounts deposited pursuant to this Section
6.6.1 are referred to herein as the “Lease Termination Funds”. The Lease
Termination Funds shall be held in an Interest Bearing Account.
6.6.2.    Release of Lease Termination Funds. Within ten (10) days after Agent’s
receipt of a written request from Borrower, and provided that on the date such
request is received by Agent and on the date such disbursement is to be made no
Event of Default shall be continuing, Agent shall disburse to Borrower the Lease
Termination Funds upon satisfaction by Borrower of each of the following
conditions, as applicable:
(a)    Releases for Tenant Improvements. For each disbursement request relating
to Tenant Improvements, the Tenant Improvement Release Conditions shall have
been satisfied.
(b)    Release for Tenant Improvement Allowances and Leasing Commissions. For
each disbursement request relating to Tenant Improvement Allowances or Leasing
Commissions, the Leasing Commission/Allowance Release Conditions shall have been
satisfied.
(c)    Agent shall not be required to disburse Lease Termination Funds more
frequently than once each calendar month, nor in an amount less than the Minimum
Disbursement Amount.
(d)    Notwithstanding the foregoing, upon receipt by Agent of a tenant estoppel
certificate or other evidence reasonably acceptable to Agent that, with respect
to any new replacement Lease for any Termination Space with an initial term of
at least four (4) years, all Tenant Improvements required to be completed by
Borrower pursuant to such replacement Lease, if any, have been completed and all
Tenant Improvement Allowances and Leasing Commissions required to be paid by
Borrower with respect to such replacement Lease, if any, have been paid, and no
Event of Default or Cash Sweep Event Period then exists, Agent shall disburse to
Borrower all Lease Termination Funds on deposit with respect to such Termination
Space.
Section 6.7.    Cash Trap Funds.


103
 

--------------------------------------------------------------------------------





6.7.1.    Deposits of Cash Trap Funds. Upon the occurrence and during the
continuance of a Cash Sweep Event Period, Borrower shall deposit, or cause to be
deposited pursuant to the Cash Management Agreement, all Excess Cash Flow with
Agent to be held as additional collateral for the Loan. Amounts deposited
pursuant to this Section 6.7.1 are referred to herein as the “Cash Trap Funds”.
The Cash Trap Funds shall be held in the Excess Cash Flow Subaccount (as defined
in the Cash Management Agreement), which shall be an Interest Bearing Account.
6.7.2.    Release of Cash Trap Funds. Notwithstanding the foregoing or anything
herein to the contrary, during the continuance of a Cash Sweep Event Period,
provided no Event of Default has occurred and is continuing, Agent shall
disburse Cash Trap Funds to Borrower upon written request from Borrower for (i)
Approved Operating Expenses and Debt Service, (ii) Leasing Costs (provided that,
the conditions set forth in Section 6.5.2, as applicable, are satisfied), and/or
(iii) Capital Expenditures approved by Agent (provided that, the conditions set
forth in Section 6.4.2 are satisfied). At such time as a Cash Sweep Event Period
shall no longer be in effect, all funds on deposit as Cash Trap Funds less any
outstanding Leasing Costs (provided that such Leasing Costs are not covered by
any Leasing Costs Future Advance made or to be made) shall be promptly disbursed
to Borrower. Any Cash Trap Funds remaining after the Debt has been paid in full
shall be promptly paid to Borrower.
Section 6.8.    Interest Reserve Funds.
6.8.1.    Deposit of Interest Reserve Funds. On the Closing Date, Borrower shall
deposit with Agent or Servicer on behalf of Agent an amount equal to $1,000,000
in respect of potential Debt Service shortfalls. Until the WeWork Condition is
satisfied, following Agent’s release of amounts from the Interest Reserve Funds,
Borrower shall within ten (10) Business Days after each such release deposit
with Agent an amount sufficient to restore to the balance of such funds on
deposit to $1,000,000 (an “Interest Reserve True-Up Deposit”). Amounts deposited
pursuant to this Section 6.8.1 are referred to herein as the “Interest Reserve
Funds”. The Interest Reserve Funds shall be held in an Interest Bearing Account.
6.8.2.    Release of Interest Reserve Funds. So long as no Event of Default is
then continuing, upon written notice by Borrower not less than two (2) Business
Days prior to the applicable Monthly Payment Date, Agent shall pay to Lenders
the amount requested by Borrower in such notice from the Interest Reserve Funds
and apply such amount to the monthly interest payment then due on the applicable
Monthly Payment Date; provided, however, that Agent shall have no obligation to
release Interest Reserve Funds to the extent that Borrower fails to deposit any
Interest Reserve True-Up Deposit. Notwithstanding the foregoing or anything
herein to the contrary, upon delivery to Agent of an estoppel certificate
reasonably acceptable to Agent executed and delivered by WeWork Tenant
certifying that (1) WeWork has accepted possession of the WeWork Premises, (2)
the WeWork Tenant Lease is in full force and effect, (3) neither WeWork Tenant
nor Borrower is in default under the WeWork Tenant Lease, and no event has
occurred which with the passage of time or the giving of notice or both would
give rise to a default under the WeWork Tenant


104
 

--------------------------------------------------------------------------------





Lease, and (4) WeWork Tenant is paying full, unabated rent (without offsets,
defenses or credits) under the WeWork Tenant Lease (the “WeWork Condition”),
Agent shall disburse any amounts remaining in the Interest Reserve Funds to
Borrower.
Section 6.9.    Application of Reserve Funds. During the continuance of an Event
of Default, Agent, at its option, may withdraw the Reserve Funds and apply the
Reserve Funds to the items for which the Reserve Funds were established or to
payment of the Debt in such order, proportion and priority as Agent may
determine in its sole discretion. Agent’s right to withdraw and apply the
Reserve Funds shall be in addition to all other rights and remedies provided to
Agent or Lenders under the Loan Documents.
Section 6.10.    Security Interest in Reserve Funds and Interest on Reserve
Funds.
6.10.1.    Grant of Security Interest. Borrower shall be the owner of the
Reserve Funds. Borrower hereby pledges, assigns and grants a security interest
to Agent for the ratable benefit of Lenders, as security for payment of the Debt
and the performance of all other terms, conditions and covenants of the Loan
Documents on Borrower’s part to be paid and performed, in all of Borrower’s
right, title and interest in and to the Reserve Funds. The Reserve Funds shall
be under the sole dominion and control of Agent.
6.10.2.    Interest on Reserve Funds. Interest accrued, if any, on the Reserve
Funds shall become part of the applicable Reserve Fund and shall be disbursed in
accordance with the disbursement procedures contained herein applicable to such
Reserve Fund.
6.10.3.    Income Taxes. Borrower shall report on its federal, state and local
income tax returns all interest or income accrued on the Reserve Funds.
6.10.4.    Prohibition Against Further Encumbrance. Borrower shall not, without
the prior consent of Agent, further pledge, assign or grant any security
interest in the Reserve Funds or permit any lien or encumbrance to attach
thereto, or any levy to be made thereon, or any UCC 1 Financing Statements,
except those naming Agent as the secured party, to be filed with respect
thereto.
6.10.5.    Reserve Fund Indemnification. Borrower shall indemnify Agent and
Lenders and hold Agent and Lenders harmless from and against any and all Losses
arising from or in any way connected with the Reserve Funds, the sums deposited
therein or the performance of the obligations for which the Reserve Funds were
established, except to the extent arising from the gross negligence or willful
misconduct of Agent, its agents or employees. Borrower shall assign to Agent all
rights and claims Borrower may have against all Persons supplying labor,
materials or other services which are to be paid from or secured by the Reserve
Funds; provided, however, that Agent may not pursue any such right or claim
unless an Event of Default has occurred and remains uncured.


105
 

--------------------------------------------------------------------------------





6.10.6.    Reserve Fund Fees and Expenses. Borrower acknowledges and agrees that
it solely shall be, and shall at all times remain, liable to Agent or Servicer
for all actual, out-of-pocket fees, charges, costs and expenses in connection
with the Reserve Funds, this Agreement and the enforcement hereof, including,
without limitation, any monthly or annual fees or charges as may be assessed by
Cash Management Bank in connection with maintaining the Reserve Funds and the
reasonable fees and expenses of legal counsel to Agent and Servicer as needed to
enforce, protect or preserve the rights and remedies of Agent, Lenders and/or
Servicer under this Agreement.


ARTICLE VII.    

PROPERTY MANAGEMENT AND LEASING AGREEMENTS
Section 7.1.    The Management Agreement. Borrower shall use commercially
reasonable efforts to cause Manager to manage the Property in accordance with
the Management Agreement. Borrower shall (a) diligently perform and observe all
of the material terms, covenants and conditions of the Management Agreement on
the part of Borrower to be performed and observed, (b) promptly notify Agent of
any notice to Borrower or Manager of any default by Borrower in the performance
or observance of any material terms, covenants or conditions of the Management
Agreement on the part of Borrower to be performed and observed, and (c) promptly
deliver to Agent a copy of all material notices received by it (including,
without limitation, any notices relating to the Ground Lease, the Reciprocal
Easement and any Joint Manager (as defined in the Reciprocal Easement Agreement)
and, upon request by Agent, any other financial statement, business plan,
capital expenditures plan, report and estimate received by it under the
Management Agreement (but excluding any immaterial general correspondence and
internal discussion drafts of any such plans, reports or estimates); and (iv)
promptly enforce the performance and observance of all of the material covenants
required to be performed and observed by Manager under the Management Agreement.
If Borrower shall default in the performance or observance of any material term,
covenant or condition of the Management Agreement on the part of Borrower to be
performed or observed, then, without limiting Agent’s other rights or remedies
under this Agreement or the other Loan Documents, and without waiving or
releasing Borrower from any of its obligations hereunder or under the Management
Agreement, Agent shall have the right, but shall be under no obligation, to pay
any sums and to perform any act as may be appropriate to cause all the material
terms, covenants and conditions of the Management Agreement on the part of
Borrower to be performed or observed.
Section 7.2.    Prohibition Against Termination or Modification of Management
Agreement. Borrower shall not surrender, terminate, cancel, modify, renew or
extend the Management Agreement, or enter into any other agreement relating to
the management or operation of the Property with Manager or any other Person, or
consent to the assignment by the Manager of its interest under the Management
Agreement, or waive or release any of its material rights and remedies under the
Management Agreement, in each case without the express consent


106
 

--------------------------------------------------------------------------------





of Agent, which consent shall not be unreasonably withheld or delayed; provided,
however, that, as long as no Event of Default has occurred and is continuing,
Borrower shall have the right, without Agent’s prior written consent, to replace
the Manager with a Qualified Manager provided that (a) Borrower enters into a
replacement Management Agreement with such Qualified Manager that is on an
arms’-length basis and under which the fees payable thereunder shall not exceed
three percent (3%) of Operating Income, (b) if such Qualified Manager is an
Affiliate of Borrower, Borrower delivers a New Non-Consolidation Opinion in
accordance with Rating Agency Criteria and reasonably acceptable to Agent, with
respect to such Affiliated Manager, and (c) such Qualified Manager and Borrower
shall execute a subordination of management agreement in substantially the same
form as the Assignment of Management Agreement or otherwise reasonably
acceptable to Agent.
Section 7.3.    Replacement of Manager. Agent shall have the right to require
Borrower to replace the Manager with a Person which is not an Affiliate of, but
is chosen by, Borrower and approved by Agent (such approval not to be
unreasonably withheld, conditioned or delayed) upon the occurrence of any one or
more of the following events: (a) at any time following the occurrence and
during the continuance of an Event of Default, (b) if Manager shall be insolvent
or a debtor in a bankruptcy proceeding, (c) if Manager shall be in material
default under the Management Agreement beyond any applicable notice and cure
period or (d) if at any time the Manager has engaged in gross negligence, fraud
or willful misconduct.
ARTICLE VIII.

PERMITTED TRANSFERS
Section 8.1.    Permitted Transfers of Equity Interests. (I) Notwithstanding the
restrictions contained in Section 4.2.1 hereof, in Article 6 of the Mortgage or
in any other provision of the Loan Documents, the following transfers (but in no
event pledges except as expressly permitted herein) shall be permitted transfers
without the consent of Agent or any Lender or the payment of any transfer fee or
other charges (but subject to Borrower’s or the applicable transferee’s payment
of Lender’s reasonable, out-of-pocket costs and expenses actually incurred in
connection with such transfer), and the same shall not trigger an Event of
Default or acceleration of the Debt, provided that, all applicable conditions
specified below are complied with by Borrower (each a “Permitted Transfer”):
(a)    transfers (but not pledges) in one or a series of transactions, of the
stock, partnership interests or membership interests (as the case may be) in any
Restricted Party (whether to current holders of such interests or to Persons who
are not holders of such interests as of the date hereof);
(b)    subject to clause (II) below, the transfer (but not an encumbrance or
pledge) of 100% of the indirect interests in Borrower to a public or private
REIT (each, a “Permitted


107
 

--------------------------------------------------------------------------------





REIT Transferee”) provided that the shares of any public REIT are listed on the
New York Stock Exchange or another nationally recognized stock exchange (a
“Permitted REIT Transfer”);
(c)    any Permitted Pledge;
(d)    any transfer by operation of law resulting from merger, consolidation, or
non-bankruptcy reorganization, of Black Creek Fund and/or Black Creek Operating
Partnership;
(e)    the direct or indirect transfer, issuance, conversion and/or redemption
of partnership interests in Black Creek Operating Partnership;
(f)    transfers by devise or descent or by operation of law upon the death of a
natural person;
(g)    transfers (but not pledges other than any Permitted Pledge) of direct or
indirect interests in Borrower for estate planning purposes to the spouse, any
lineal descendant, sibling or parent of such transferor, (including any of the
foregoing by adoption), or to a trust for the benefit of any one or more of such
Persons; or
(h)    any transfer (including a pledge), sale, or issuance of shares of
preferred or common stock in any Restricted Party that is a publicly traded
entity, provided such shares of preferred or common stock are listed on the New
York Stock Exchange or another nationally recognized stock exchange (a “Publicly
Traded Restricted Party”);
(i)    any transfer (including a pledge), sale, or issuance of shares of
preferred or common stock in any Restricted Party that is a publicly registered
non-listed real estate investment trust to third party investors through
licensed U.S. broker-dealers in accordance with applicable law (a “Publicly
Registered Restricted Party”);
(j)    transfers (including a pledge) of the stock, partnership interests or
membership interests (as the case may be) in any Person that owns a direct or
indirect interest in any Publicly Traded Restricted Party and/or Publicly
Registered Restricted Party; provided that, clauses (h), (i) and (j) shall not
be deemed to waive, qualify or otherwise limit Borrower’s obligation to comply
(or to cause the compliance with) the other covenants set forth herein and in
the other Loan Documents (including, without limitation, the covenants contained
herein relating to ERISA matters));
provided, further, that, with respect to the transfers listed in clauses (a),
(c), (d), (e), (f) and (g) above, (i) no Event of Default shall have occurred
and be continuing (provided that, this clause (i) shall not apply to (x) the
transfers referred to in clause (e) above by any Non-Dividend Limited Partner or
any direct or indirect interests in any Non-Dividend Limited Partner (including,
without limitation, any redemptions of interest in Black Creek Operating
Partnership to any such Non-Dividend Limited Partner) or (y) the transfer, sale
and/or pledge of any direct or indirect interest in


108
 

--------------------------------------------------------------------------------





any Restricted Party that is a publicly registered non-listed real estate
investment trust by any Person that (1) owns less than a 10% indirect interest
in Borrower, (2) is not an Affiliate of Borrower and (3) does not Control
Borrower or any SPE Party), (ii) Agent shall receive not less than thirty (30)
days’ prior written notice of such transfer (provided that, Borrower shall not
be obligated to give Agent notice of any transfer of less than a 10% direct or
indirect interest in Borrower (including, without limitation, any redemptions of
interest in Black Creek Operating Partnership that are less than a 10% direct or
indirect interest in Borrower) unless such interest is a Controlling interest
and Borrower shall not be obligated to give prior notice of any transfer if such
prior notice would violate applicable law (in which case, Borrower shall give
notice within five (5) days of such transfer)), (iii) no such transfer shall
result in a change of Control in Guarantor, (iv) after giving effect to such
transfers, Black Creek Fund shall (x) own at least a 51% direct or indirect
equity ownership interest in each of Borrower and any SPE Party; (y) Control
Borrower and any SPE Party; and (z) control the day-to-day operation of the
Property, (v) in the case of the transfer of any direct equity ownership
interests in Borrower or in any SPE Party, such transfers shall be conditioned
upon continued compliance with the provisions of Section 3.1.24 hereof, (vi)
such transfers shall be conditioned upon Borrower’s ability to, after giving
effect to the equity transfer in question, (A) remake the representations
contained herein relating to ERISA matters and the Patriot Act, OFAC and matters
concerning Embargoed Persons (and, upon Agent’s request, Borrower shall deliver
to Agent (x) an Officer’s Certificate containing such updated representations
effective as of the date of the consummation of the applicable equity transfer,
and (y) lien, bankruptcy, Patriot Act and litigation searches acceptable to
Agent for any entity or individual owning, directly or indirectly, ten percent
(10%) or more of the interests in Borrower as a result of such transfer), (B)
certify to Agent that each Person owning directly or indirectly ten percent
(10%) of the interests in the Borrower as a result of such transfer is an
Acceptable Person, and (C) comply with the covenants contained herein relating
to ERISA matters and Prescribed Laws, it being agreed that if such transfer will
trigger Agent’s right to request searches or certifications, Borrower shall
deliver prior notice of such transfer to Agent and such transfer shall not be
deemed permitted hereunder until such search results and certifications are
received and approved by Agent, (vii) prior to any transfer which, after giving
effect to such transfer, results in more than forty-nine (49%) of the direct or
indirect interests in Borrower being transferred to a Person not owning at least
forty-nine (49%) of the direct or indirect interests in Borrower prior to such
transfer, Borrower shall deliver to Agent a New Non-Consolidation Opinion with
respect to the proposed transfer, which New Non-Consolidation Opinion shall be
reasonably acceptable to Agent and, if required by Agent, the Rating Agencies,
and (viii) such transfer shall not trigger any right of first refusal, option to
purchase or default under the Reciprocal Easement Agreement or the Ground Lease
that has not expired or been waived in writing prior to the consummation of such
transfer, any default under the Ground Lease or Management Agreement which has
not been waived in writing by the ground lessor or Manager, as applicable, prior
to the consummation of such transfer. Borrower shall pay all reasonable
third-party out-of-pocket costs and expenses of Agent incurred in connection
with Agent’s review of any transfer or proposed transfer, including, without
limitation, reasonable attorneys’ fees and expenses.


109
 

--------------------------------------------------------------------------------





(II)    Notwithstanding the foregoing or anything herein to the contrary, a
Permitted REIT Transfer shall only be permitted, provided that the conditions
set forth in Sections 8.1(I)(i) through (viii) above have been satisfied and,
provided further, that the following conditions are met: (A) such Permitted REIT
Transferee shall be externally advised during the term of the Loan by Black
Creek Fund, (B) on the date of the Permitted REIT Transfer, Permitted REIT
Guarantor (I) shall have a minimum Net Worth (as defined in the Guaranty) of not
less than $100,000,000.00 (excluding the Property) and (II) shall have a
Liquidity (as defined in the Guaranty) of not less than $15,000,000.00
(excluding the Property), (D) the Permitted REIT Transferee or its operating
partnership (the “Permitted REIT Guarantor”) shall provide Lender with a
recourse guaranty and environmental indemnity in form and substance
substantially the same as the Guaranty and the Environmental Indemnity
Agreement, and (E) such Permitted REIT Guarantor shall (x) own at least a 51%
direct or indirect equity ownership interest in each of Borrower and any SPE
Party; (y) Control Borrower and any SPE Party; and (z) control the day-to-day
operation of the Property. Notwithstanding the foregoing or anything contained
herein or in any of the other Loan Documents to the contrary, following a
Permitted REIT Transfer, Black Creek Fund shall not be released from the
Guaranty or the Environmental Indemnity Agreement until such time as Permitted
REIT Guarantor (I) shall have a minimum Net Worth of not less than
$100,000,000.00(excluding the Property) and (II) shall have a Liquidity of not
less than $15,000,000.00 excluding the Property).
ARTICLE IX.

SALE OF LOAN OR COMPONENTS
Section 9.1.    Sale of Loan or Components.
(a)    Subject to the terms and provisions of Section 11.27, each Lender shall
have the right (i) to sell or otherwise transfer its Note or any portion thereof
or (ii) to sell participation interests in its Note (each, a “Secondary Market
Transaction”).
(b)    If requested by any Lender, Borrower shall use commercially reasonable
efforts to cooperate with such Lender in satisfying the market standards to
which such Lender customarily adheres or which may be reasonably required in the
marketplace in connection with any Secondary Market Transactions, including,
without limitation, to:
(i)    (A)    provide updated financial and other information with respect to
the Property, the business operated at the Property, Borrower, Guarantor,
Sponsor, and the Manager, (B) provide updated budgets relating to the Property
and (C) provide updated appraisals ordered by Agent, market studies,
environmental reviews (Phase I’s and, if appropriate, Phase II’s), property
condition reports and other due diligence investigations of the Property (the
“Updated Information”), together, if customary, with appropriate verification of
the Updated Information through letters of auditors or opinions of counsel
reasonably acceptable to Lender;


110
 

--------------------------------------------------------------------------------





(ii)    provide opinions of counsel, which may be relied upon by Lender, the
Rating Agencies and their respective counsel, agents and representatives, as to
non-consolidation, matters of Delaware and federal bankruptcy law relating to
single-member limited liability companies, or any other opinion that is
reasonably requested by Agent and customary in similar Secondary Market
Transactions with respect to the Property and Borrower and Affiliates, which
counsel and opinions shall be reasonably satisfactory in form and substance to
Lender;
(iii)    provide updated, as of the closing date of the Secondary Market
Transaction, representations and warranties made in the Loan Documents;
(iv)    execute such amendments to the Loan Documents and Borrower or any SPE
Party’s organizational documents as may be reasonably requested by Lender or
requested by the Rating Agencies or otherwise to effect the Securitization;
provided, however, that Borrower shall not be required to modify or amend any
Loan Document if such modification or amendment would (a) change the weighted
average of the Applicable Interest Rate among such components or notes (except
in connection with (i) a prepayment pursuant to the terms and provisions of
Section 2.4.2 or (ii) an Event of Default), (b) change the aggregate principal
balance of the Loan, the stated maturity or the amortization of principal as set
forth herein or in the Note, (c) modify or amend the exculpation provisions
contained in Section 11.22 hereof, (d) increase, except to a de minimis extent,
Borrower’s obligations under the Loan Documents, or (e) decrease, except to a de
minimis extent, Borrower’s rights under the Loan Documents;
(v)    at any time prior to a Secondary Market Transaction, execute such
amendments to the Loan Documents as requested by Lender, in its discretion, to
extend the Maturity Date to a Monthly Payment Date no more than three (3) months
beyond the initial Maturity Date set forth herein (the “Extended Maturity
Date”). In connection with such amendment, the defined term “Maturity Date”
shall then be replaced with the term “Extended Maturity Date,” together with
such corresponding changes to other defined terms herein as reasonably requested
by Agent; and
(vi)    without limiting Section 2.1.5, execute such amendments to the Loan
Documents and Borrower’s organizational documents as may be reasonably requested
by Lender in connection with a bifurcation of the Loan into two or more
components and/or separate notes and/or creating a senior/subordinate note
structure (any of the foregoing, a “Loan Bifurcation”); provided, however, that
Borrower shall not be required to modify or amend any Loan Document if such
modification or amendment would (a) change the weighted average of the
Applicable Interest Rate among such components or notes except in connection
with (i) a prepayment pursuant to the terms and provisions of Section 2.4.2 or
(ii) an Event of Default), (b) change the aggregate principal balance of the
Loan, the stated maturity or the amortization of principal as set forth herein
or in the Note,


111
 

--------------------------------------------------------------------------------





(c) modify or amend the exculpation provisions contained in Section 11.22
hereof, (d) increase, except to a de minimis extent, Borrower’s obligations
under the Loan Documents, or (e) decrease, except to a de minimis extent,
Borrower’s rights under the Loan Documents.
Section 9.2.    Cooperation Costs and Expenses. Borrower shall comply with its
obligations under this Article IX at no expense to Borrower, but at Lender’s
expense (including, without limitation, Borrower’s reasonable attorneys’ fees
and other reasonable out-of-pocket costs and expenses).
Section 9.3.    Servicing Expenses. At the option of Agent, the Loan may be
serviced by a servicer (the “Servicer”) selected by Agent and Agent may delegate
all or any portion of its responsibilities under this Agreement and the other
Loan Documents to the Servicer pursuant to a servicing agreement (the “Servicing
Agreement”) between Agent and Servicer. Borrower shall not be responsible for
any set-up fees or any other costs relating to or arising under the Servicing
Agreement, including the monthly servicing fee due to the Servicer under the
Servicing Agreement; provided however, Borrower shall be required to pay any
special servicing fees and other fees as more particularly set forth in Section
11.13 hereof incurred as a result of an Event of Default by Borrower or after
written notice from Borrower or its Affiliate that an Event of Default is
imminently likely to occur.
Section 9.4.    Mezzanine Option. Without limiting Agent’s or Lenders’ rights to
implement a Loan Bifurcation, Agent and Lenders shall have the right at any time
to divide the loan into two or more parts, a mortgage loan and one or more
mezzanine loan(s), provided, that (i) the total loan amounts for such mortgage
loan and such mezzanine loan(s) shall equal the then outstanding principal
amount of the Loan immediately prior to Agent’s or Lenders’ exercise of its
rights pursuant to this Section 9.4, and (ii) the weighted average interest rate
of such mortgage loan and such mezzanine loan(s) immediately after Agent’s or
Lenders’ exercise of its rights pursuant to the terms and provisions of this
Section 9.4 shall equal the Applicable Interest Rate, and (iii) so long as an
Event of Default shall not be continuing, all prepayments shall be made pro rata
to the Loan and Mezzanine Loan(s). Borrower shall cooperate with Agent and
Lender in Agent’s or Lenders’ exercise of the its rights under this Section 9.4
in good faith and in a timely manner, which such cooperation shall include, but
not be limited to, (i) executing such amendments to the Loan Documents and
Borrower or any SPE Party’s organizational documents as may be reasonably
requested by Agent; provided, however, that, except as otherwise described in
this Section 9.4, in no event shall the creation of a mezzanine loan(s) (y)
increase, except to a de minimis extent, Borrower’s obligations or (z) decrease,
except to a de minimis extent, Borrower’s rights, under the Loan Documents;
provided, however, Borrower acknowledges and agrees that the time necessary to
complete a mezzanine foreclosure may be shorter than the time necessary to
complete a mortgage foreclosure and each mezzanine loan shall have its own
consent and approval rights independent of the Loan and neither of these
features of a mezzanine loan shall constitute an increase in Borrower’s
obligations or a decrease in Borrower’s rights under the Loan Documents; (ii)
creating one or more single purpose, bankruptcy remote entities satisfying the
requirements of Section 3.1.24


112
 

--------------------------------------------------------------------------------





hereof and meeting Rating Agency Criteria, which such mezzanine borrowers shall
(A) own, directly or indirectly, one hundred percent (100%) of the equity
ownership interests in Borrower, and (B) together with such constituent equity
owners of such mezzanine borrower as may be designated by Agent or Lender,
execute such agreements, instruments and other documents as may be required by
Agent or Lender in connection with the mezzanine loan(s) (including, without
limitation, a promissory note evidencing each mezzanine loan and a pledge and
security agreement pledging the equity ownership interests in Borrower to Agent
for the ratable benefit of Lenders as security for each mezzanine loan); and
(iii) delivering such opinions, title endorsements, UCC insurance policies,
mezzanine endorsements to owner’s policies and other materials as may be
required by Agent, Lender and Rating Agency Criteria.
ARTICLE X.

DEFAULTS
Section 10.1.    Event of Default.
(a)    Each of the following events shall constitute an event of default
hereunder (an “Event of Default”):
(i)    if (A) the payment due on the Maturity Date is not paid when due, (B) any
monthly installment of principal and/or interest due under the Note or any
amount required to be deposited into the Reserve Funds is not paid when due, or
(C) any other portion of the Debt is not paid when due and such failure to pay
continues for five (5) Business Days following written notice thereof from
Agent;
(ii)    if any of the Taxes or Other Charges are not paid when due (unless, with
respect to Taxes, sufficient Tax Funds are on deposit with Agent pursuant to
Section 6.2.1 hereof and Agent’s access to such funds has not been restricted or
constrained in any manner by applicable Legal Requirements, injunction or other
court order (not due to the actions of Agent), or as a result of any action,
inaction or omission by any Borrower Party;
(iii)    if the Policies are not kept in full force and effect;
(iv)    if Borrower breaches or permits or suffers a breach of Sections 4.2.1 or
4.2.2 hereof, or Article 6 of the Mortgage;
(v)    if any representation or warranty made by Borrower herein or in any other
Loan Document, or in any report, certificate, financial statement or other
instrument, agreement or document furnished to Agent shall have been false or
misleading in any material respect as of the date the representation or warranty
was made;


113
 

--------------------------------------------------------------------------------





(vi)    if Borrower, any SPE Party or Guarantor shall make an assignment for the
benefit of creditors;
(vii)    if a receiver, liquidator or trustee shall be appointed for Borrower,
any SPE Party or Guarantor or if Borrower, any SPE Party or Guarantor shall be
adjudicated a bankrupt or insolvent, or if any petition for bankruptcy,
reorganization or arrangement pursuant to federal bankruptcy law, or any similar
federal or state law, shall be filed by or against, consented to, or acquiesced
in by, Borrower, any SPE Party or Guarantor, or if any proceeding for the
dissolution or liquidation of Borrower, any SPE Party or Guarantor shall be
instituted; provided, however, if such appointment, adjudication, petition or
proceeding was involuntary and not consented to by Borrower, any SPE Party or
Guarantor, upon the same not being discharged, stayed or dismissed within ninety
(90) days;
(viii)    if the Property becomes subject to any mechanic’s, materialman’s or
other Lien other than a Lien for local real estate taxes and assessments not
then due and payable and the Lien shall remain undischarged of record (by
payment, bonding or otherwise) for a period of forty-five (45) days;
(ix)    if Borrower attempts to assign its rights under this Agreement or any of
the other Loan Documents or any interest herein or therein in contravention of
the Loan Documents;
(x)    if any of the factual assumptions contained in the Non-Consolidation
Opinion (other than those relating to Agent or Lender), or in any New
Non-Consolidation Opinion delivered to Agent in connection with the Loan, or in
any other non-consolidation opinion delivered subsequent to the closing of the
Loan, were not true and correct in any material respect as of the date of such
Non-Consolidation Opinion or New Non-Consolidation Opinion, as applicable;
provided, that no Event of Default shall be deemed to have occurred (A) if such
untruth was inadvertent or immaterial, (B) if such untruth is curable, Borrower
shall promptly commence to cures same within ten (10) Business Days of notice
from Agent and (C) if reasonably requested by Agent, within fifteen (15)
Business Days of request by Agent, Borrower delivers to Agent a New
Non-Consolidation Opinion to the effect that such breach shall not in any
material respect impair, negate or amend the opinions rendered in the
Non-Consolidation Opinion or the New Non-Consolidation Opinion most recently
delivered to Agent, which opinion shall be acceptable to Agent in its reasonable
discretion;
(xi)    Borrower or any SPE Party (if any) breaches any representation, warranty
or covenant contained in Section 3.1.24 hereof; provided, that such breach shall
not constitute an Event of Default if (A) such breach was inadvertent or
immaterial, (B) if such breach is curable, Borrower shall promptly commence to
cure such breach within ten (10) days of notice from Agent, (C) such breach is
cured within thirty (30) days, as the same may be extended for such time as is
reasonably necessary for Borrower


114
 

--------------------------------------------------------------------------------





in the exercise of due diligence to cure such default, and (D) if requested by
Agent, within fifteen (15) Business Days of request by Agent, Borrower delivers
to Agent a New Non-Consolidation Opinion to the effect that such breach shall
not in any material respect impair, negate or amend the opinions rendered in the
Non-Consolidation Opinion or the New Non-Consolidation Opinion most recently
delivered to Agent, which opinion shall be acceptable to Agent in its reasonable
discretion;
(xii)    if Borrower or Guarantor fails to comply with the covenants as to the
Patriot Act and OFAC as set forth in Sections 3.1.40, 3.1.41 and 4.1.1;
(xiii)    if Borrower breaches any of the negative covenants contained in
Section 4.2.11;
(xiv)    if Guarantor breaches in any material respect any covenant, warranty or
representation contained in the Guaranty;
(xv)    if Borrower shall fail to obtain and/or maintain the Interest Rate
Protection Agreement or replacement Interest Rate Protection Agreement, as
applicable, as required pursuant to Section 4.1.18 hereof;
(xvi)    if (A) Borrower shall fail in the payment of any rent, additional rent
or other charge mentioned in or made payable by the Ground Lease as and when
such rent or other charge is payable (unless waived by the ground lessor), (B)
there shall occur any default, beyond all applicable notice and cure periods, by
Borrower, as tenant under the Ground Lease, in the observance or performance of
any term, covenant or condition of the Ground Lease on the part of Borrower, to
be observed or performed (unless waived by the ground lessor), (C) if any one or
more of the events referred to in the Ground Lease shall occur which would cause
the Ground Lease to terminate without notice or action by the ground lessor
under the Ground Lease or which would entitle the ground lessor to terminate the
Ground Lease and the term thereof by giving notice to Borrower, as tenant
thereunder (unless waived by the ground lessor) without any further time to
cure, (D) if the leasehold estate created by the Ground Lease shall be
surrendered or the Ground Lease shall be terminated or canceled for any reason
or under any circumstances whatsoever or (E) if any of the terms, covenants or
conditions of the Ground Lease shall in any manner be modified, changed,
supplemented, altered, or amended without the consent of Agent;
(xvii)    if Borrower shall continue to be in Default under any of the other
terms, covenants or conditions of this Agreement not specified in clauses (i) to
(xvi) above, for ten (10) days after notice to Borrower from Agent, in the case
of any Default which can be cured by the payment of a sum of money, or for
thirty (30) days after notice from Agent in the case of any other Default;
provided, however, that if such non-monetary Default is susceptible of cure but
cannot reasonably be cured within such thirty (30) day period and provided
further that Borrower shall have commenced to cure such Default within


115
 

--------------------------------------------------------------------------------





such thirty (30) day period and thereafter diligently and expeditiously proceeds
to cure the same, such thirty (30) day period shall be extended for such time as
is reasonably necessary for Borrower in the exercise of due diligence to cure
such Default, such additional period not to exceed ninety (90) days;
(xviii)    if Borrower shall fail to perform as required by the Ground Lease
with respect to the Ground Lease Put on or before the date that is ten (10) days
prior to the date the Association (as defined in the Agreement Concerning
Interests) may compel Borrower to perform under the Ground Lease Put on the
Association’s behalf under the Agreement Concerning Interests; and
(xix)    if there shall be default or breach under any of the other Loan
Documents beyond any applicable notice and/or cure periods contained in such
Loan Documents, whether as to Borrower, Guarantor or the Property, or if any
other such event shall occur or condition shall exist, if the effect of such
event or condition is to accelerate the maturity of any portion of the Debt or
to permit Agent to accelerate the maturity of all or any portion of the Debt.
(b)    Upon the occurrence of an Event of Default (other than an Event of
Default described in clauses (vi) or (vii) above with respect to the Borrower
and/or SPE Party only) and at any time thereafter Agent may, in addition to any
other rights or remedies available to it pursuant to this Agreement and the
other Loan Documents or at law or in equity, take such action, without notice or
demand, that Agent deems advisable to protect and enforce its rights against
Borrower and in and to the Property, including, without limitation, declaring
the Debt to be immediately due and payable, and Agent may enforce or avail
itself of any or all rights or remedies provided in the Loan Documents against
Borrower and the Property, including, without limitation, all rights or remedies
available at law or in equity; and upon any Event of Default described in
clauses (vi) or (vii) above with respect to Borrower and/or SPE Party only, the
Debt and all other obligations of Borrower hereunder and under the other Loan
Documents shall immediately and automatically become due and payable, without
notice or demand, and Borrower hereby expressly waives any such notice or
demand, anything contained herein or in any other Loan Document to the contrary
notwithstanding.
Section 10.2.    Remedies.
(a)    Upon the occurrence of an Event of Default, all or any one or more of the
rights, powers, privileges and other remedies available to Agent against
Borrower under this Agreement or any of the other Loan Documents executed and
delivered by, or applicable to, Borrower or at law or in equity may be exercised
by Agent, for the benefit of Lenders, at any time and from time to time, whether
or not all or any of the Debt shall be declared due and payable, and whether or
not Agent shall have commenced any foreclosure proceeding or other action for
the enforcement of its rights and remedies under any of the Loan Documents with
respect to the Property. Any such actions taken by Agent and/or Lenders shall be
cumulative and concurrent and may be


116
 

--------------------------------------------------------------------------------





pursued independently, singly, successively, together or otherwise, at such time
and in such order as Agent and/or Lenders, as applicable, may determine in its
sole discretion, to the fullest extent permitted by law, without impairing or
otherwise affecting the other rights and remedies of Agent and Lenders permitted
by law, equity or contract or as set forth herein or in the other Loan
Documents. Without limiting the generality of the foregoing, if an Event of
Default is continuing (i) neither Agent nor Lenders are subject to any “one
action” or “election of remedies” law or rule, and (ii) all liens and other
rights, remedies or privileges provided to Agent and Lenders shall remain in
full force and effect until Agent has exhausted all of its remedies against the
Property and the Mortgage has been foreclosed, sold and/or otherwise realized
upon in satisfaction of the Debt or the Debt has been paid in full.
(b)    Agent shall have the right from time to time to partially foreclose the
Mortgage in any manner and for any amounts secured by the Mortgage then due and
payable as reasonably determined by Agent in its sole discretion including,
without limitation, the following circumstances: (i) in the event Borrower
defaults beyond any applicable grace period in the payment of one or more
scheduled payments of principal and interest, Agent may foreclose the Mortgage
to recover such delinquent payments, or (ii) in the event Agent elects to
accelerate less than the entire outstanding principal balance of the Loan, Agent
may foreclose the Mortgage to recover so much of the principal balance of the
Loan as Agent may accelerate and such other sums secured by the Mortgage as
Agent may elect. Notwithstanding one or more partial foreclosures, the Property
shall remain subject to the Mortgage to secure payment of sums secured by the
Mortgage and not previously recovered.
(c)    Agent shall have the right from time to time to sever the Note and the
other Loan Documents into one or more separate notes, mortgages and other
security documents (the “Severed Loan Documents”) in such denominations as Agent
shall determine in its sole discretion for purposes of evidencing and enforcing
its rights and remedies provided hereunder. Borrower shall execute and deliver
to Agent from time to time, promptly after the request of Agent, a severance
agreement and such other documents as Agent shall request in order to effect the
severance described in the preceding sentence, all in form and substance
reasonably satisfactory to Agent. Borrower hereby absolutely and irrevocably
appoints Agent as its true and lawful attorney, coupled with an interest, in its
name and stead to make and execute all documents necessary or desirable to
effect the aforesaid severance, Borrower ratifying all that its said attorney
shall do by virtue thereof; provided, however, Agent shall not make or execute
any such documents under such power until three (3) Business Days after notice
has been given to Borrower by Agent of Agent’s intent to exercise its rights
under such power. Except during the continuance of an Event of Default or as may
be required pursuant to Article IX or Section 2.1.5 hereof, Borrower shall not
be obligated to pay any costs or expenses incurred in connection with the
preparation, execution, recording or filing of the Severed Loan Documents and
the Severed Loan Documents shall not contain any representations, warranties or
covenants not contained in the Loan Documents and any such representations and
warranties contained in the Severed Loan Documents will be given by Borrower
only as of the Closing Date.


117
 

--------------------------------------------------------------------------------





(d)    Any amounts recovered from the Property or any other collateral for the
Loan after an Event of Default may be applied by Agent toward the payment of any
interest and/or principal of the Loan and/or any other amounts due under the
Loan Documents in such order, priority and proportions as Agent in its sole
discretion shall determine.
Section 10.3.    Right to Cure Defaults. Agent may, but without any obligation
to do so and without notice to or demand on Borrower (except as otherwise
expressly provided in the Loan Documents and/or required by applicable Legal
Requirements) and without releasing Borrower from any obligation hereunder or
being deemed to have cured any Event of Default hereunder, make, do or perform
any obligation of Borrower hereunder in such manner and to such extent as Agent
may deem necessary. Agent is authorized to enter upon the Property for such
purposes, or appear in, defend, or bring any action or proceeding to protect its
interest in the Property for such purposes, and the cost and expense thereof
(including reasonable attorneys’ fees to the extent permitted by law), with
interest as provided in this Section 10.3, shall constitute a portion of the
Debt and shall be due and payable to Agent upon demand. All such costs and
expenses incurred by Agent in remedying such Event of Default or such failed
payment or act or in appearing in, defending, or bringing any action or
proceeding shall bear interest at the Default Rate, for the period after such
cost or expense was incurred until the date of payment to Agent. All such costs
and expenses incurred by Agent together with interest thereon calculated at the
Default Rate shall be deemed to constitute a portion of the Debt and be secured
by the liens, claims and security interests provided to Agent under the Loan
Documents and shall be immediately due and payable upon demand by Agent
therefor.
Section 10.4.    Remedies Cumulative. The rights, powers and remedies of Agent
on behalf of Lenders under this Agreement shall be cumulative and not exclusive
of any other right, power or remedy which Agent may have against Borrower
pursuant to this Agreement or the other Loan Documents, or existing at law or in
equity or otherwise. Agent’s rights, powers and remedies on behalf of Lender may
be pursued singly, concurrently or otherwise, at such time and in such order as
Agent may determine in Agent’s sole discretion. No delay or omission to exercise
any remedy, right or power accruing upon an Event of Default shall impair any
such remedy, right or power or shall be construed as a waiver thereof, but any
such remedy, right or power may be exercised from time to time and as often as
may be deemed expedient. A waiver of one Default or Event of Default with
respect to Borrower shall not be construed to be a waiver of any subsequent
Default or Event of Default by Borrower or to impair any remedy, right or power
consequent thereon.
ARTICLE XI.

MISCELLANEOUS
Section 11.1.    Successors and Assigns. All covenants, promises and agreements
in this Agreement, by or on behalf of Borrower, Lenders and Agent, as
applicable, shall inure to the


118
 

--------------------------------------------------------------------------------





benefit of the respective legal representatives, successors and assigns of
Agent, Lenders and Borrower, as applicable.
Section 11.2.    Lender’s Discretion. Whenever pursuant to this Agreement Agent
and/or a Lender exercises any right given to it to approve or disapprove, or any
arrangement or term is to be satisfactory to Agent and/or any Lender, the
decision of Agent and/or any Lender to approve or disapprove or to decide
whether arrangements or terms are satisfactory or not satisfactory shall (except
as is otherwise specifically herein provided) be in the sole discretion of Agent
and/or such Lender and shall be final and conclusive absent manifest error.
Whenever pursuant to this Agreement Agent’s right to approve or disapprove is to
be reasonably exercised, or any arrangement or term is to be reasonably
satisfactory to Agent, Agent’s approval shall not be unreasonably withheld,
condition or delayed.
Section 11.3.    Governing Law.
(a)    THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK BY BORROWER AND
AGENT, THE LOAN WAS MADE BY LENDERS AND ACCEPTED BY BORROWER IN THE STATE OF NEW
YORK, AND THE PROCEEDS OF THE LOAN DELIVERED PURSUANT HERETO WERE DISBURSED FROM
THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL
RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY,
AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT,
THE NOTE AND THE OTHER LOAN DOCUMENTS AND THE OBLIGATIONS ARISING HEREUNDER AND
THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE
(WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS) AND ANY APPLICABLE LAW OF THE
UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE
CREATION, PERFECTION, PRIORITY AND ENFORCEMENT OF THE LIEN AND SECURITY INTEREST
CREATED PURSUANT HERETO AND PURSUANT TO THE OTHER LOAN DOCUMENTS (OTHER THAN
WITH RESPECT TO LIENS AND SECURITY INTERESTS IN PROPERTY WHOSE PERFECTION AND
PRIORITY IS COVERED BY ARTICLE 9 OF THE UCC (INCLUDING, WITHOUT LIMITATION, THE
ACCOUNTS) WHICH SHALL BE GOVERNED BY THE LAW OF THE JURISDICTION APPLICABLE
THERETO IN ACCORDANCE WITH SECTIONS 9-301 THROUGH 9-307 OF THE UCC AS IN EFFECT
IN THE STATE OF NEW YORK) SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE
LAW OF THE STATE IN WHICH THE PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO
THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF
NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL


119
 

--------------------------------------------------------------------------------





LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. TO
THE FULLEST EXTENT PERMITTED BY LAW, AGENT, EACH LENDER AND BORROWER HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS AGREEMENT, THE NOTE AND THE OTHER LOAN
DOCUMENTS, AND THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW EXCEPT AS
SPECIFICALLY SET FORTH ABOVE.
(b)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST ANY AGENT, EACH LENDER OR
BORROWER ARISING OUT OF OR RELATING TO THIS AGREEMENT MAY AT AGENT’S OPTION BE
INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW
YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND
AGENT, EACH LENDER AND BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR
HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT,
ACTION OR PROCEEDING, AND AGENT, EACH LENDER AND BORROWER HEREBY IRREVOCABLY
SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING.
BORROWER DOES HEREBY DESIGNATE AND APPOINT:
CT CORPORATION SYSTEM
111 EIGHTH AVENUE
NEW YORK, NEW YORK 10011


AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AUTHORIZED AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID
SERVICE MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE
DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER, IN ANY SUCH
SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE
PROMPT NOTICE TO AGENT OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER,
(II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED
AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE
SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III)
SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO
HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A
SUCCESSOR.


120
 

--------------------------------------------------------------------------------





Section 11.4.    Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement
or of any other Loan Document, nor consent to any departure by Borrower
therefrom, shall in any event be effective unless the same shall be in a writing
signed by Agent, and then such waiver or consent shall be effective only in the
specific instance, and for the purpose, for which given. Except as otherwise
expressly provided herein, no notice to, or demand on Borrower, shall entitle
Borrower to any other or future notice or demand in the same, similar or other
circumstances.
Section 11.5.    Delay Not a Waiver. Neither any failure nor any delay on the
part of Agent and/or Lenders in insisting upon strict performance of any term,
condition, covenant or agreement, or exercising any right, power, remedy or
privilege hereunder, or under any other Loan Document, shall operate as or
constitute a waiver thereof, nor shall a single or partial exercise thereof
preclude any other future exercise, or the exercise of any other right, power,
remedy or privilege. In particular, and not by way of limitation, by accepting
payment after the due date of any amount payable under this Agreement or any
other Loan Document, neither Agent nor Lenders shall be deemed to have waived
any right either to require prompt payment when due of all other amounts due
under this Agreement or the other Loan Documents, or to declare a default for
failure to effect prompt payment of any such other amount. Agent and/or Lenders
shall have the right to waive or reduce any time periods that Agent and/or
Lenders is entitled to under the Loan Documents in its sole and absolute
discretion.
Section 11.6.    Notices. All notices, demands, requests, consents, approvals or
other communications (any of the foregoing, a “Notice”) required, permitted, or
desired to be given hereunder shall be in writing sent by registered or
certified mail, postage prepaid, return receipt requested, or delivered by hand
or reputable overnight courier addressed to the party to be so notified at its
address hereinafter set forth, or to such other address as such party may
hereafter specify in accordance with the provisions of this Section 11.6. Any
Notice shall be deemed to have been received: (a) three (3) days after the date
such Notice is so mailed, (b) on the date of delivery by hand if delivered
during business hours on a Business Day (otherwise on the next Business Day),
and (c) on the next Business Day if sent by an overnight commercial courier, in
each case addressed to the parties as follows:
If to Agent:
Morgan Stanley Mortgage Capital Holdings LLC
1585 Broadway, 25th Floor
New York, New York 10036
Attention: Daniel C. Ho
crelamfinreport@morganstanley.com

with a copy to:
Alston & Bird, LLP
90 Park Avenue
New York, NY 10016
Attention: Ellen M. Goodwin, Esq.



121
 

--------------------------------------------------------------------------------





If to Lenders:
At their respective Applicable Lending Office set forth opposite their
signatures hereto.

If to Borrower:
DPF 655 Montgomery LP
c/o Black Creek Diversified Property Fund Inc.
518 17th Street, 17th Floor
Denver, CO 80202
Attention: Lainie Minnick

with a copy to:
DPF 655 Montgomery LP
c/o Black Creek Diversified Property Fund Inc.

518 17th Street, 17th Floor
Denver, CO 80202
Attention: General Counsel


and to:
Hogan Lovells US LLP
1999 Avenue of the Stars, Suite 1400
Los Angeles, CA 90067
Attention: Al Stemp, Esq.

Any party may change the address to which any such Notice is to be delivered by
furnishing ten (10) days written notice of such change to the other parties in
accordance with the provisions of this Section 11.6. Notices shall be deemed to
have been given on the date as set forth above, even if there is an inability to
actually deliver any such Notice because of a changed address of which no Notice
was given, or there is a rejection or refusal to accept any Notice offered for
delivery. Notice for any party may be given by its respective counsel.
Additionally, Notice from Agent may also be given by Servicer and Agent hereby
acknowledges and agrees that Borrower shall be entitled to rely on any Notice
given by Servicer as if it had been sent by Agent.


122
 

--------------------------------------------------------------------------------





Section 11.7.    Trial by Jury. BORROWER, AGENT AND EACH LENDER EACH HEREBY
AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND
WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL
NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM,
COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER, AGENT AND
EACH LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH
ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH
PARTY IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER.
Section 11.8.    Headings. The Article and/or Section headings and the Table of
Contents in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.
Section 11.9.    Severability. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
Section 11.10.    Preferences. Agent and each Lender shall have the continuing
and exclusive right to apply or reverse and reapply any and all payments by
Borrower to any portion of the obligations of Borrower hereunder. To the extent
Borrower makes a payment or payments to Agent and/or any Lender, which payment
or proceeds or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, state or federal law,
common law or equitable cause, then, to the extent of such payment or proceeds
received, the obligations hereunder or part thereof intended to be satisfied
shall be revived and continue in full force and effect, as if such payment or
proceeds had not been received by Agent or such Lender.
Section 11.11.    Waiver of Notice. Borrower shall not be entitled to any
notices of any nature whatsoever from Agent or Lenders except with respect to
matters for which this Agreement or the other Loan Documents specifically and
expressly provide for the giving of notice by Agent and/or Lenders to Borrower
and except with respect to matters for which Borrower is not, pursuant to
applicable Legal Requirements, permitted to waive the giving of notice. Borrower
hereby expressly waives the right to receive any notice from Agent and/or any
Lender with respect to any matter for which this Agreement or the other Loan
Documents do not specifically and expressly provide for the giving of notice by
Agent and/or such Lender to Borrower.
Section 11.12.    Remedies of Borrower. In the event that a claim or
adjudication is made that Agent or any Lender or its agents have acted
unreasonably or unreasonably delayed acting


123
 

--------------------------------------------------------------------------------





in any case where by law or under this Agreement or the other Loan Documents,
Agent or such Lender or such agent, as the case may be, has an obligation to act
reasonably or promptly, Borrower agrees that neither Agent nor such Lender nor
its agents shall be liable for any monetary damages, and Borrower’s sole remedy
shall be limited to commencing an action seeking injunctive relief or
declaratory judgment. The parties hereto agree that any action or proceeding to
determine whether Agent or a Lender has acted reasonably shall be determined by
an action seeking declaratory judgment.
Section 11.13.    Expenses; General Indemnity; Mortgage Tax Indemnity; ERISA
Indemnity.
(a)    Borrower shall pay or, if Borrower fails to pay, reimburse Agent within
ten (10) Business Days following receipt of notice (which shall include invoices
or such other reasonable documentation evidencing the amounts for which
reimbursement is sought) from Agent, for all reasonable out-of-pocket costs and
expenses (including reasonable attorneys’ fees and disbursements) incurred by
Agent in connection with (i) the ongoing performance of and compliance with
agreements and covenants of Borrower and Guarantor contained in this Agreement
and the other Loan Documents, including, without limitation, confirming
compliance with environmental and insurance requirements (but excluding monthly
servicing fees due to the Servicer under the Servicing Agreement); (ii) Agent’s
ongoing performance of and compliance with all agreements and covenants
contained in this Agreement and the other Loan Documents on its part to be
performed or complied with after the Closing Date (but excluding monthly
servicing fees due to the Servicer under the Servicing Agreement); (iii) the
negotiation, preparation, execution, delivery and administration of any
consents, amendments, waivers or other modifications to this Agreement and the
other Loan Documents and any other documents or matters requested by Borrower;
(iv) the filing and recording fees and expenses, title insurance and reasonable
fees and expenses of counsel for providing to Agent all required legal opinions,
and other similar expenses incurred, in creating and perfecting the Liens in
favor of Agent and/or Lenders pursuant to this Agreement and the other Loan
Documents; (v) enforcing or preserving any rights, in response to third party
claims or the prosecuting or defending of any action or proceeding or other
litigation or otherwise, in each case against, under or affecting Borrower, this
Agreement, the other Loan Documents, the Property, or any other security given
for the Loan; (vi) enforcing any obligations of or collecting any payments due
from Borrower and Guarantor under this Agreement, the other Loan Documents or
with respect to the Property; (vii) the cost of any appraisal ordered by Agent
as contemplated by this Agreement; (viii) following the transfer of the Loan to
“special servicing” after an Event of Default or written notice from Borrower or
its Affiliate that an Event of Default is imminently likely to occur, any
“special servicing” fees; and (ix) any cost or expense relating to a
restructuring of the credit arrangements provided under this Agreement in the
nature of a “work out” or of any insolvency or bankruptcy proceedings
(including, without limitation, loan servicing or special servicing fees, loan
advances, and “work-out” and/or liquidation fees); provided, however, that
Borrower shall not be liable for the payment of any such costs and expenses to
the extent the same arise by reason of the


124
 

--------------------------------------------------------------------------------





gross negligence, illegal acts, fraud or willful misconduct of Agent. Any costs
due and payable to Agent may be paid to Agent pursuant to the Cash Management
Agreement.
(b)    Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless Lender Indemnitees (defined below) from and against
any and all Losses (including, without limitation, the reasonable fees and
disbursements of counsel for the Lender Indemnitees in connection with any
investigative, administrative or judicial proceeding commenced or threatened,
whether or not the Lender Indemnitees shall be designated a party thereto),
actually imposed upon, incurred by, or asserted against any Lender Indemnitees
and directly or indirectly arising out of or in any way relating to any one or
more of the following: (i) any breach by Borrower of its obligations under, or
any material misrepresentation by Borrower contained in, this Agreement or the
other Loan Documents, (ii) the use or intended use of the proceeds of the Loan;
(iii) ownership of the Loan, the Mortgage, the Property or any interest therein
or receipt of any Rents; (iv) any amendment to, or restructuring of, the Debt,
the Note, this Agreement, the Mortgage, or any other Loan Documents; (v) any and
all lawful action that may be taken by Agent or Lender in connection with the
enforcement of the provisions of this Agreement, the Mortgage, the Note or any
of the other Loan Documents, whether or not suit is filed in connection with
same, or in connection with Borrower, any guarantor or any indemnitor and/or any
partner, joint venturer or shareholder thereof becoming a party to a voluntary
or involuntary federal or state bankruptcy, insolvency or similar proceeding;
(vi) any accident, injury to or death of persons or loss of or damage to
property occurring in, on or about the Property or any part thereof or on the
adjoining sidewalks, curbs, adjacent property or adjacent parking areas, streets
or ways; (vii) any use, nonuse or condition in, on or about the Property or any
part thereof or on the adjoining sidewalks, curbs, adjacent property or adjacent
parking areas, streets or ways; (viii) any failure on the part of Borrower to
perform or be in compliance with any of the terms of the Mortgage, the Note,
this Agreement or the other Loan Documents; (ix) performance of any labor or
services or the furnishing of any materials or other property in respect of the
Property or any part thereof; (x) the failure of any person to file timely with
the Internal Revenue Service an accurate Form 1099-B, Statement for Recipients
of Proceeds from Real Estate, Broker and Barter Exchange Transactions, which may
be required in connection with the Mortgage, or to supply a copy thereof in a
timely fashion to the recipient of the proceeds of the Loan; (xi) any failure of
the Property to be in compliance with any Legal Requirements; (xii) the
enforcement by any Lender Indemnitee of the provisions of this Section 11.13;
(xiii) any and all claims and demands whatsoever which may be asserted against
Lender by reason of any alleged obligations or undertakings on its part to
perform or discharge any of the terms, covenants, or agreements contained in any
Lease; (xiv) the payment of any commission, charge or brokerage fee to anyone
claiming through Borrower which may be payable in connection with the funding of
the Loan; or (xv) any misrepresentation made by Borrower in this Agreement, the
Mortgage or any other Loan Document; provided, however, that Borrower shall not
have any obligation to the Lender Indemnitees hereunder to the extent that such
Losses arise from the gross negligence, illegal acts, fraud or willful
misconduct of the Lender Indemnitees. To the extent that the undertaking to
indemnify, defend and hold harmless set forth in the preceding sentence may be
unenforceable because it violates any law or public policy, Borrower shall pay
the maximum portion that it is


125
 

--------------------------------------------------------------------------------





permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Losses incurred by the Lender Indemnitees. Any amounts
payable to Lender by reason of the application of this Section 11.13 shall
become immediately due and payable and shall bear interest at the Default Rate
from the date loss or damage is sustained by Lender until paid.
For purposes of this Section 11.13, the term “Lender Indemnitees” shall mean
Agent, Lenders and any Person who is or will have been involved in the
origination of the Loan, any Person who is or will have been involved in the
servicing of the Loan, any Person in whose name the encumbrance created by the
Mortgage is or will have been recorded, persons and entities who may hold or
acquire or will have held a full or partial interest in the Loan, as well as the
respective directors, officers, shareholders, partners, employees, agents,
servants, representatives, contractors, subcontractors, affiliates,
subsidiaries, participants, successors and assigns of any and all of the
foregoing (including but not limited to any other Person who holds or acquires
or will have held a participation or other full or partial interest in the Loan,
whether during the term of the Loan or as a part of or following a foreclosure
of the Loan and including, but not limited to, any successors by merger,
consolidation or acquisition of all or a substantial portion of Agent’s or
Lender’s assets and business).
(c)    Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless each Lender Indemnitee from and against any and all
Losses imposed upon or incurred by or asserted against any Lender Indemnitee and
directly or indirectly arising out of or in any way relating to (i) any tax on
the making and/or recording of the Mortgage, the Note or any of the other Loan
Documents, or (ii) any transfer taxes incurred in connection with the exercise
of remedies hereunder or under the Mortgage by Agent or its designee and any
subsequent transfer of the Property by Agent or its designee.
(d)    Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless each Lender Indemnitee from and against any and all
Losses (including, without limitation, reasonable attorneys’ fees and costs
incurred in the investigation, defense, and settlement of Losses incurred in
correcting any prohibited transaction or in the sale of a prohibited loan, and
in obtaining any individual prohibited transaction exemption under ERISA that
may be required, in Agent’s sole discretion) that Agent or any Lender may incur,
directly or indirectly, as a result of a default under Sections 3.1.8 and/or
4.2.11 of this Agreement and assuming that no portion of the Loan is funded with
“plan assets” within the meaning of Section 3(42) of ERISA and Section 4975 of
the Code.
(e)    Upon written request by any Lender Indemnitee, Borrower shall defend such
Lender Indemnitee (if requested by any Lender Indemnitee, in the name of the
Lender Indemnitee) by attorneys and other professionals reasonably approved by
the Lender Indemnitee. Notwithstanding the foregoing, if the defendants in any
such claim or proceeding include both Borrower and any Lender Indemnitee and
Borrower and such Lender Indemnitee shall have reasonably concluded that there
are any legal defenses available to it and/or other Lender


126
 

--------------------------------------------------------------------------------





Indemnitees that are different from or additional to those available to
Borrower, such Lender Indemnitee shall have the right to select separate counsel
to assert such legal defenses and to otherwise participate in the defense of
such action on behalf of such Lender Indemnitee, provided that no compromise or
settlement shall be entered without Borrower’s consent, which consent shall not
be unreasonably withheld. Upon demand, Borrower shall pay or, in the sole and
absolute discretion of the Lender Indemnitee, reimburse, the Lender Indemnitees
for the payment of reasonable fees and disbursements of attorneys, engineers,
environmental consultants, laboratories and other professionals in connection
therewith.
(f)    The indemnification obligations of Borrower under this Section 11.13
shall survive the repayment of the Debt for two (2) years.
Section 11.14.    Schedules Incorporated. The Schedules annexed hereto are
hereby incorporated herein as a part of this Agreement with the same effect as
if set forth in the body hereof.
Section 11.15.    Offsets, Counterclaims and Defenses. Any assignee of Agent’s
or any Lender’s interest in and to this Agreement and the other Loan Documents
shall take the same free and clear of all offsets, counterclaims or defenses
which are unrelated to such documents which Borrower may otherwise have against
any assignor of such documents, and no such unrelated counterclaim or defense
shall be interposed or asserted by Borrower in any action or proceeding brought
by any such assignee upon such documents and any such right to interpose or
assert any such unrelated offset, counterclaim or defense in any such action or
proceeding is hereby expressly waived by Borrower.
Section 11.16.    No Joint Venture or Partnership; No Third Party Beneficiaries.
(a)    Borrower, Agent and Lenders intend that the relationships created
hereunder and under the other Loan Documents be solely that of borrower and
lender. Nothing herein or therein is intended to create a joint venture,
partnership, tenancy in common, or joint tenancy relationship between Borrower
and Agent or Lenders nor to grant Agent or Lender any interest in the Property
other than that of mortgagee, beneficiary or lender.
(b)    This Agreement and the other Loan Documents are solely for the benefit of
Borrower, Agent and Lenders and nothing contained in this Agreement or the other
Loan Documents shall be deemed to confer upon anyone other than Borrower, Agent
and Lenders any right to insist upon or to enforce the performance or observance
of any of the obligations contained herein or therein. All conditions to the
obligations of Lenders to make the Loan hereunder are imposed solely and
exclusively for the benefit of Agent and Lenders and no other Person shall have
standing to require satisfaction of such conditions in accordance with their
terms or be entitled to assume that Lender will refuse to make the Loan in the
absence of strict compliance with any or all thereof and no other Person shall
under any circumstances be deemed to be a beneficiary of such conditions, any or
all of which may be freely waived in whole or in part by Agent on behalf of
Lenders if, in Agent’s sole discretion, Agent deems it advisable or desirable to
do so.


127
 

--------------------------------------------------------------------------------





Section 11.17.    Publicity. All news releases, publicity or advertising by
Borrower or its Affiliates through any media intended to reach the general
public which refers to the Loan, the Loan Documents or the financing evidenced
by the Loan Documents, to Agent, Lender, Morgan Stanley Bank, N.A. or any of
their Affiliates shall be subject to the prior approval of Agent, not to be
unreasonably withheld, provided that, any news releases, publicity or
advertising required by applicable law or in any judicial or administrative
proceeding, shall not require the prior written approval of Agent. All news
releases, publicity or advertising by Morgan Stanley Bank, N.A., any Lender,
Agent or any of their respective Affiliates or agents through any media intended
to reach the general public which refers to the Loan Documents or the financing
evidencing by the Loan Documents, to Borrower or Guarantor or any of their
Affiliates and/or to the Property shall be subject to the prior written approval
of Borrower, provided that, any news releases, publicity or advertising required
by applicable law or in any judicial or administrative proceeding, shall not
require the prior written approval of Borrower.
Section 11.18.    Waiver of Marshalling of Assets. To the fullest extent
permitted by law, Borrower, for itself and its successors and assigns, waives
all rights to a marshalling of the assets of Borrower, Borrower’s members or
partners and others with interests in Borrower, and of the Property, and shall
not assert any right under any laws pertaining to the marshalling of assets, the
sale in inverse order of alienation, homestead exemption, the administration of
estates of decedents, or any other matters whatsoever to defeat, reduce or
affect the right of Lender under the Loan Documents to a sale of the Property
for the collection of the Debt without any prior or different resort for
collection or of the right of Lenders to the payment of the Debt out of the net
proceeds of the Property in preference to every other claimant whatsoever.
Section 11.19.    Waiver of Offsets/Defenses/Counterclaims. Borrower hereby
waives the right to assert a counterclaim, other than a compulsory counterclaim,
in any action or proceeding brought against it by Agent or Lenders or their
agents or otherwise to offset any obligations to make the payments required by
the Loan Documents. No failure by Agent or Lenders to perform any of its
obligations hereunder shall be a valid defense to, or result in any offset
against, any payments which Borrower is obligated to make under any of the Loan
Documents.
Section 11.20.    Conflict; Construction of Documents; Reliance. In the event of
any conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan without relying in any manner on any statements,
representations or recommendations of Agent or any Lender or any parent,
subsidiary or Affiliate of Agent or such Lender. Agent shall not be subject to
any limitation whatsoever in the exercise of any rights or remedies available to
it under any of the Loan Documents or any other agreements or instruments which
govern the Loan by virtue of


128
 

--------------------------------------------------------------------------------





the ownership by it or any parent, subsidiary or Affiliate of Agent or such
Lender of any equity interest any of them may acquire in Borrower, and Borrower
hereby irrevocably waives the right to raise any defense or take any action on
the basis of the foregoing with respect to Agent’s exercise of any such rights
or remedies. Borrower acknowledges that Agent and each Lender engages in the
business of real estate financings and other real estate transactions and
investments which may be viewed as adverse to or competitive with the business
of Borrower or its Affiliates.
Section 11.21.    Brokers and Financial Advisors. Borrower hereby represents
that it has dealt with no financial advisors, brokers, underwriters, placement
agents, agents or finders in connection with the transactions contemplated by
this Agreement. Borrower shall indemnify, defend and hold Lender Indemnitees
harmless from and against any and all claims, liabilities, costs and expenses of
any kind (including any Lender Indemnitee’s attorneys’ fees and expenses) in any
way relating to or arising from a claim by any Person that such Person acted on
behalf of Borrower or Lender in connection with the transactions contemplated
herein. The provisions of this Section 11.21 shall survive the expiration and
termination of this Agreement and the payment of the Debt.
Section 11.22.    Exculpation. (I) Subject to the qualifications below, neither
Agent nor Lenders shall enforce the liability and obligation of Borrower to
perform and observe the obligations contained in the Note, this Agreement, the
Mortgage or the other Loan Documents by any action or proceeding wherein a money
judgment or any deficiency judgment or other judgment establishing personal
liability shall be sought against Borrower or any principal, director, officer,
employee, beneficiary, shareholder, partner, member, trustee, agent, or
affiliate of Borrower (but specifically excluding Guarantor) or any legal
representatives, successors or assigns of any of the foregoing (collectively,
the “Exculpated Parties”), except that Agent may bring a foreclosure action, an
action for specific performance or any other appropriate action or proceeding to
enable Agent and Lenders to enforce and realize upon its interest under the
Note, this Agreement, the Mortgage and the other Loan Documents, or in the
Property, the Rents, or any other collateral given to Agent and/or Lenders
pursuant to the Loan Documents; provided, however, that, except as specifically
provided herein, any judgment in any such action or proceeding shall be
enforceable against Borrower only to the extent of Borrower’s interest in the
Property, in the Rents and in any other collateral given to Agent, and Lenders
and Agent, by accepting the Note, this Agreement, the Mortgage and the other
Loan Documents, shall not sue for, seek or demand any deficiency judgment
against Borrower or any of the Exculpated Parties, in any such action or
proceeding under or by reason of or under or in connection with the Note, this
Agreement, the Mortgage or the other Loan Documents. The provisions of this
Section shall not, however, (a) constitute a waiver, release or impairment of
any obligation evidenced or secured by any of the Loan Documents; (b) impair the
right of Agent or Lenders to name Borrower as a party defendant in any action or
suit for foreclosure and sale under the Mortgage; (c) affect the validity or
enforceability of any indemnity, guaranty, or similar instrument made in
connection with the Loan or any of the rights and remedies of Agent or Lenders
thereunder; (d) impair the right of Agent or Lenders to obtain the appointment
of a receiver; (e) impair the enforcement of the Assignment of Leases; (f)
impair the right of Agent or Lenders to enforce the provisions of the Guaranty
or the Environmental Indemnity; (g) constitute a


129
 

--------------------------------------------------------------------------------





prohibition against Agent or Lenders to seek a deficiency judgment against
Borrower in order to fully realize on any security given by Borrower in
connection with the Loan or to commence any other appropriate action or
proceeding in order for Agent or Lenders to exercise its remedies against such
security; or (h) constitute a waiver of the right of Lender to enforce the
liability and obligation of Borrower, by money judgment or otherwise, to the
extent of any actual Losses incurred by Agent and Lenders (including
out-of-pocket attorneys’ fees and costs reasonably incurred) arising out of or
in connection with the following (“Loss Liability”):
(i)    fraud or intentional misrepresentation by Borrower, Guarantor or any
Borrower Party in connection with the Loan;
(ii)    the gross negligence or willful misconduct of Borrower, Guarantor or any
Borrower Party in connection with the Loan;
(iii)    the breach of any representation, warranty, covenant or indemnification
provision in the Environmental Indemnity or in any other Loan Document
concerning environmental laws, hazardous substances and asbestos and any
indemnification of Agent and Lenders with respect thereto in any such document;
(iv)    material physical waste to the Property caused by intentional acts or
intentional omissions of Borrower, Guarantor or any Borrower Party, other than
waste (or alleged waste) to the Property resulting from the insufficiency of
cash flow from the Property to prevent such waste and such insufficiency is not
a result of misappropriation of Rents by Borrower, Guarantor or any Borrower
Party or the removal of any material portion of the Property other than in the
ordinary course of business;
(v)    subject to Borrower’s right to contest the same as expressly set forth
herein, (A) failure to pay Taxes, (B) charges for labor or materials, or other
charges that can create Liens, including, without limitation, mechanics’ or
materialmens’ liens, on any portion of the Property (provided that the foregoing
shall not apply to any charges or liens caused by work done by any Tenant at the
Property provided that Borrower is using all commercially reasonable efforts
under the applicable Lease to cause such Tenant to pay such amounts
expeditiously) and/or (C) the failure to pay Insurance Premiums in accordance
with the terms hereof; provided that clauses (A) and (C) shall not apply at any
time that (x) there is not sufficient cash flow to pay the same and such
insufficiency is not due to misappropriation of the same, or (y) there are
sufficient amounts on reserve to pay such amounts and Agent shall not have made
such amounts available to pay the same;
(vi)    the misapplication, misappropriation or conversion by Borrower, or any
Borrower Parties in contravention of the Loan Documents of (A) any insurance
proceeds paid by reason of any loss, damage or destruction to the Property, (B)
any Awards or other amounts received in connection with the Condemnation of all
or a portion of the Property, (C) any Rents paid during the continuance of an
Event of Default,


130
 

--------------------------------------------------------------------------------





(D) any Rents collected more than one (1) month in advance of the date the same
were due, (E) Rents not applied in accordance with the requirements of the Loan
Documents, (F) any amounts disbursed from Reserve Funds, or (G) any proceeds of
any Future Advance;
(vii)    any security deposits, advance deposits or any other deposits collected
with respect to the Property which are not delivered to Agent upon a foreclosure
of the Property or action in lieu thereof, except to the extent any such
security deposits, advance deposits or other deposits were applied in accordance
with the terms and conditions of any of the Leases;
(viii)    the breach of any representation, warranty or covenant of Borrower
with respect to itself or any SPE Party set forth in Section 3.1.24 or Section
3.1.42 hereof (unless such breach is de minimis and promptly cured);
(ix)    any litigation or other legal proceeding related to the Loan filed by
Borrower, Guarantor or any Borrower Party or any Affiliate of Guarantor that is
determined by final, non-appealable judgment of a court of competent
jurisdiction to have been undertaken in bad faith for the sole purpose of
delaying, opposing, impeding, obstructing, hindering, enjoining or otherwise
interfering with or frustrating the efforts of Agent and/or Lenders to exercise
any rights and remedies available to Agent and/or Lenders;
(x)    Borrower’s failure to pay rent, additional rent or any other amounts due
and payable under the Ground Lease to the extent that the revenue from the
Property is sufficient to pay such amounts in the order and priority required by
the Loan Documents;
(xi)    Borrower’s failure to maintain an Interest Rate Protection Agreement in
a notional amount equal to the principal amount of the Loan then advanced and
outstanding;
(xii)    Borrower failing to obtain Agent’s prior written consent to any
transfer as required by the Loan Documents except a transfer meeting the
criteria set forth in clause II(v) below;
(xiii)    if any of the terms, covenants or conditions of the Reciprocal
Easement Agreement shall in any manner be modified, changed, supplemented,
altered, or amended without the consent of Agent;
(xiv)    Borrower failing to pay any amounts payable pursuant to the Ground
Lease and/or the Agreement Concerning Interests in connection with the Ground
Lease Put or Ground Lease ROFR;


131
 

--------------------------------------------------------------------------------





(xv)    the Ground Lease or the Reciprocal Easement Agreement is terminated for
any reason, including, without limitation, as a result of a rejection of the
Ground Lease (by any Person) in a bankruptcy proceeding (relating to any
Person); and/or
(xvi)    there is an Action For Partition brought by any Person.
Notwithstanding anything to the contrary in this Agreement, the Note or any of
the Loan Documents, (A) neither Agent nor Lender shall not be deemed to have
waived any right which Agent and/or Lender may have under Section 506(a),
506(b), 1111(b) or any other provisions of the Bankruptcy Code to file a claim
for the full amount of the Debt or to require that all collateral shall continue
to secure all of the Debt owing to Agent and Lender in accordance with the Loan
Documents, and (B) the Debt shall be fully recourse to Borrower in the event
that (“Full Recourse Liability”): (1) (x) Borrower fails to obtain Agents’ prior
consent, to the extent such consent is expressly required hereunder or under any
other Loan Document, to any voluntary transfer or conveyance of the Property or
(y) a transfer of more than 49% of direct or indirect equity interests in
Borrower or that results in a change of Control in contravention of the terms
hereof or of the Guaranty or the Deed of Trust; (2) Borrower or any Affiliate
thereof files, or joins in the filing of, a petition against Borrower under the
Bankruptcy Code or any other Federal or state bankruptcy or insolvency law, or
solicits or causes to be solicited (or otherwise colludes with) petitioning
creditors for any involuntary petition against Borrower or any SPE Party from
any Person; (3) Borrower or any SPE Party or any Affiliate thereof files an
answer consenting to, or otherwise acquiesces in writing or joins or otherwise
colludes in any involuntary petition filed against Borrower or any SPE Party, by
any other Person under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law, or solicits or causes to be solicited petitioning
creditors for any involuntary petition from any Person; (4) excluding any
proceeding commenced by or on behalf of Agent, Borrower or any SPE Party
consents to or acquiesces in writing or joins in an application for the
appointment of a custodian, receiver, trustee, or examiner for Borrower or any
SPE Party or any portion of the Property (other than at the request of Agent
and/or any Lender); (5) excluding any proceeding commenced by or on behalf of
Agent, Borrower or any SPE Party makes an assignment for the benefit of
creditors, or admits, in writing in any legal proceeding, its insolvency or its
inability to pay its debts as they become due (unless failure to make such
admission would be a violation of applicable law); (6) there is a breach of any
representation, warranty or covenant of Borrower with respect to itself or any
SPE Party set forth in Section 3.1.24 or Section 3.1.42 hereof that results in a
substantive consolidation of Borrower with any other Person; (7) Borrower fails
to obtain Agent’s prior written consent to any additional indebtedness or
voluntary Lien encumbering the Property and not otherwise expressly permitted by
the Loan Documents; (8) the Reciprocal Easement Agreement is terminated for any
reason due to the action or inaction of any Borrower Party or any Affiliate of
any Borrower Party, including, without limitation, as a result of a rejection of
the Ground Lease in a bankruptcy proceeding (relating to any Person); (9) there
is any Action For Partition brought by any Borrower Party or any Affiliate of
any Borrower Party; (10)(x) the Reciprocal Easement Agreement is terminated for
any reason and/or there is an Action For Partition brought by any Person and (y)
Borrower does not, within six (6) months of the date of the termination of


132
 

--------------------------------------------------------------------------------





the Reciprocal Easement Agreement or the commencement of the Action For
Partition, (i) enter into a new reciprocal easement agreement or other similar
easement agreement governing the ownership, operation and maintenance of the
Property and the Residential Project (as defined in the Reciprocal Easement
Agreement) (or any successor to the Residential Project) with respect to the
land and the building as an architectural whole reasonably acceptable to Lender
or (ii) otherwise restructure and/or establish management of the ownership,
operation and maintenance of the Property and Residential Project (or any
successor thereto) with respect to the land and the building as an architectural
whole in a manner reasonably acceptable to Lender.
(II) Notwithstanding the foregoing but subject to the immediately following
paragraph below, there shall be no Loss Liability under clauses (iv), (v),
(viii), (xi), or (xii) above, or Full Recourse Liability under clause (6) above,
in any such case where the circumstance, event or condition that could otherwise
give rise thereto is attributable to one or more of the following: (i)
insufficient revenue from the Property, unless the insufficiency of revenue is
due to the misappropriation or conversion of revenue by any Borrower Party in
contravention of the Loan Documents; (ii) Borrower’s lack of access to revenue
from the Property as a result of Agent’s exercise of its remedies with respect
to Property cash flow or otherwise; (iii) the payment of Borrower’s debts and
obligations as they become due and payable from sources other than revenues from
the Property, provided that, the insufficiency of revenue from the Property to
pay such obligations is not due to the misappropriation or conversion of revenue
by any Borrower Party in contravention of the Loan Documents and provided,
further, that any such payment from sources other than revenues from the
Property is not the basis of the substantive consolidation of the assets and
liabilities of Borrower with the assets and liabilities of any other Person;
(iv) failure to pay the Loan or other permitted obligations or debts of the
Borrower as a result of clauses (i) or (ii) above; (v) a transfer with respect
to which Borrower or any other Person has failed to provide notice to Agent or
the opportunity to review any documentation in connection with such transfer, or
copies of the documentation relating to such transfer, for which such transfer
would otherwise constitute a permitted transfer hereunder if Borrower had
provided such requisite notice and/or provided such documentation to Agent (but
this provision shall not negate the existence of any Event of Default arising
therefrom). Notwithstanding the foregoing or anything herein to the contrary,
Guarantor shall have Full Recourse Liability under clause (6) above if the
bankruptcy proceedings in respect of which there is a substantive consolidation
is a voluntary or collusive involuntary bankruptcy filing of any Borrower Party.


133
 

--------------------------------------------------------------------------------





Section 11.23.    Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, are superseded by the terms of
this Agreement and the other Loan Documents.
Section 11.24.    [Intentionally Omitted].
Section 11.25.    Joint and Several Liability. If more than one Person has
executed this Agreement as “Borrower”, the representations, covenants,
warranties and obligations of all such Persons hereunder shall be joint and
several.
Section 11.26.    Creation of Security Interest. Notwithstanding any other
provision set forth in this Agreement, the Note, the Mortgage or any of the
other Loan Documents, each Lender may at any time create a security interest in
all or any portion of its rights under this Agreement, the Note, the Mortgage
and any other Loan Document (including, without limitation, the advances owing
to it) in favor of (i) any Federal Reserve Bank, any Federal Home Loan Bank or
the central reserve bank or similar authority of any other country to secure any
obligation of such Lender to such bank or similar authority (a “Central Bank
Pledge”) or (ii) the trustee, administrator or receiver (or their respective
nominees, collateral agents or collateral trustees) of a mortgage pool securing
covered mortgage bonds issued by a German mortgage bank, or any other Person
permitted to issue covered mortgage bonds, under German Pfandbrief legislation,
as such legislation may be amended and in effect from time to time, on any
substitute or successor legislation (a “Pfandbrief Pledge”). In the event that
the interest of a Lender that is assigned in connection with a Central Bank
Pledge is foreclosed upon and transferred to the pledge thereof, such Lender
shall have no further liability hereunder with respect to the interest that was
the subject of such transfer and the assignee shall be Lender with respect to
such interest. Lender shall not be required to notify Borrower of any Central
Bank Pledge or Pfandbrief Pledge. Borrower agrees to execute, within fifteen
(15) Business Days after request therefor is made by Agent, any reasonable
documents or any amendments, amendments and restatements, and/or modifications
to any Loan Documents and/or additional documents (including, without
limitation, amended, amended and restated, modified and/or additional promissory
notes) and/or estoppel certificates reasonably requested by Agent in order to
make the Loan Documents eligible under German Pfandbrief legislation; provided,
however, that Borrower shall not be required to enter into any such documents
and amendments which would increase Borrower’s affirmative obligations or
decrease Borrower’s rights under the Loan Documents or adversely affect the
economic or other material terms of the Loan other than to a de minimis extent.
Section 11.27.    Assignments and Participations. Without limiting Lender’s
rights pursuant to Section 9.1, no Lender shall assign, transfer, sell, pledge
or hypothecate all or any portion of its rights or obligations in and to the
Loan to any other Person: (i) without the prior written consent of Agent, which
consent shall not be unreasonably withheld, conditioned or delayed and shall not
be required if the Assignee is an Eligible Assignee; (ii) such transaction shall
be an


134
 

--------------------------------------------------------------------------------





assignment of a constant and not a varying Ratable Share of such Lender’s
interest in the Loan; (iii) [intentionally omitted]; (iv) [intentionally
omitted]; (v) in no event shall the transferee be the Borrower, Guarantor, any
mezzanine lender or any Affiliate of the foregoing; and (vi) the parties to each
such assignment shall execute and deliver to Agent, for its acceptance and
recording in the Agent’s register, Agent’s form of Assignment and Acceptance
Agreement (each, an “Assignment and Acceptance”), together with a processing and
registration fee of $2,500, which fee shall cover Agent’s cost in connection
with the assignments under this Agreement. In addition, the assigning Lender
(other than the initial Lender named herein) shall pay Agent’s counsel’s fees
and expenses in connection with such assignment.
(a)    Each of the Lenders may sell participations to one or more Persons in or
to all or a portion of its rights and obligations under this Agreement without
the consent of any Person; provided, however, that (i) such Lender’s obligations
under this Agreement and the other Loan Documents shall remain unchanged, (ii)
such Lender shall remain solely responsible to the other parties hereto for the
performance of its obligations, (iii) such Lender shall remain the holder of its
Note for all purposes of this Agreement, (iv) Agent and the other Lenders shall
continue to deal solely and directly with Lender in connection with Lender’s
rights and obligations under and in respect of this Agreement and the other Loan
Documents and (v) in no event may any Lender sell a participation in the Loan to
Borrower, Guarantor or an Affiliate of Borrower or Guarantor.
(b)    Agent and Lenders may, in connection with any assignment or participation
or proposed assignment or participation pursuant to this Section 11.27, disclose
to the assignee or Participant or proposed assignee or participant, as the case
may be, any information relating to Borrower or any of its Affiliates or to any
aspect of the Loan that has been furnished to the Agent or Lenders by or on
behalf of Borrower or any of its Affiliates.
(c)    Subject to acceptance and recording thereof pursuant to clause (e) of
this Section 11.27, upon such assignment the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such assignment,
have the rights and obligations of a Lender under this Agreement. Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this Section 11.27 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with clause (b) of this Section 11.27.
(d)    Upon Agent’s request, any assignment or participation pursuant to this
Section 11.27, at the request of Agent or any Lender, Borrower shall (i)
appoint, as its agent, a registrar and transfer agent (the “Agent’s Register”)
reasonably acceptable to Agent which shall maintain, subject to such reasonable
regulations as it shall provide, such books and records as are necessary for the
registration and transfer of the Note in a manner that shall cause the Note to
be considered to be in registered form for purposes of Section 163(f) of the
Code, and (ii) otherwise cooperate with Agent in order to cause the Note to be
in registered form pursuant to Section 163(f) of the Code. The option to convert
the Note into registered form once exercised may not be revoked.


135
 

--------------------------------------------------------------------------------





Any agreement setting out the rights and obligation of the Agent’s Register
shall be subject to the reasonable approval of Agent. Borrower may revoke the
appointment of any particular person as Agent’s Register, effective upon the
effectiveness of the appointment of a replacement Agent Register, reasonably
acceptable to Agent. The Agent’s Register shall not be entitled to any fee from
Borrower, Lender or Agent or any other lender in respect of transfers of the
Note and other Loan Documents.
(e)    Borrower authorizes Agent and each Lender to disclose to any Assignee or
Participant of such Lender any prospective assignee or participant of a Lender’s
interest in the Loan, any Affiliate of such Lender, any derivative counterparty
or any Rating Agency any and all financial or other information in such Lender’s
possession concerning Borrower and its Affiliates which has been delivered to
such Lender by or on behalf of Borrower pursuant to this Agreement or which has
been delivered to Agent or such Lender by or on behalf of Borrower in connection
with such Lender’s credit evaluation of Borrower and its Affiliates prior to
becoming a party to this Agreement.
(f)    Borrower agrees that (i) Borrower shall execute and deliver to Lender any
reasonable amendment and/or other document that may be reasonably necessary to
effectuate such an assignment but in no event shall Borrower be required to sign
any documents which would either (y) increase, except to a de minimis extent,
its obligations or (z) decrease, except to a de minimis extent, its rights,
under the Loan Documents and (ii) after the effective date under such Assignment
and Acceptance, upon the request by Agent, Borrower shall execute and deliver to
such Lender one or more substitute notes of Borrower evidencing such Lender’s
Ratable Share of the Loan, with appropriate insertions as to payee and principal
amount; each such substitute note shall be dated as of the date hereof.
(g)    Borrower shall comply with its obligations under this Section 11.27 at no
expense to Borrower, but at Lender’s expense (including, without limitation,
Borrower’s reasonable attorneys’ fees and other reasonable out-of-pocket costs
and expenses).


136
 

--------------------------------------------------------------------------------





Section 11.28.    [Intentionally Omitted].
Section 11.29.    Set-Off. In addition to any rights and remedies of Agent and
Lender provided by this Agreement and by law, the Agent and Lender shall have
the right, without prior notice to Borrower, any such notice being expressly
waived by Borrower to the extent permitted by applicable law, upon any amount
becoming due and payable by Borrower hereunder (whether at the stated maturity,
by acceleration or otherwise) to set-off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by Agent or Lender or any
Affiliate thereof to or for the credit or the account of Borrower. Agent agrees
promptly to notify Borrower after any such set-off and application made by
Lender; provided that the failure to give such notice shall not affect the
validity of such set-off and application.
Section 11.30.    Acknowledgment and Consent to Bail-In of EEA Financial
.Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


137
 

--------------------------------------------------------------------------------





ARTICLE XII.    

AGENT
Section 12.1.    Appointment and Authorization of Agent; Removal and Resignation
of Agent.
(a)    Each of Borrower and Lender hereby acknowledges and agrees that Agent has
been appointed the administrative agent for the Loan, and each Lender hereby
irrevocably authorizes and directs Agent to act as agent for and in the best
interest of the Lenders and to take such actions as the Lenders are obligated or
entitled to take under the provisions of this Agreement and the other Loan
Documents and to exercise such powers as are set forth herein or therein,
together with such other powers as are reasonably incidental thereto. This
Agreement is not intended to be, and shall not be construed to be, the formation
of a partnership or joint venture between Agent and any Lender. In performing
its functions and duties under the Loan Documents, Agent shall act solely as
agent of the Lenders and does not assume, and shall not be deemed to have
assumed, any obligations toward or relationship of agency or trust with or for
Borrower.
(b)    Subject to the other provisions of this Section 12.1, unless and to the
extent prohibited from doing so by any applicable law, MSMCH (or one of its
Affiliates, including, without limitation, MSBNA) shall at all times remain
Agent hereunder. Lenders and Borrower hereby agree that MSMCH may assign its
role as Agent hereunder to MSBNA or any Affiliate of MSMCH or MSBNA upon notice
to Lenders and Borrower but without the requirement for obtaining any prior
written consent of any Lenders or Borrower. The provisions of this subsection
(b) shall not apply from and after the occurrence of an Event of Default.
(c)    Notwithstanding anything contained in Section 12.1(b) to the contrary, if
MSMCH and its Affiliates are no longer regularly engaged in the business of
originating, or acting as administrative agent for, commercial real estate
mortgage loans, Agent may resign from the performance of all of its functions
and duties hereunder at any time, by giving at least sixty (60) days’ prior
written notice to the Lenders and Borrower.
(d)    Notwithstanding anything contained in Section 12.1(b) to the contrary, if
Agent (i) is grossly negligent or commits intentional misconduct with respect to
the performance of its duties under this Agreement, the other Loan Documents or
the Co-Lender Agreement, (ii) or its Affiliates is a Defaulting Lender, (iii) is
the subject of a Bankruptcy Event, or (iv) and its Affiliates, as applicable, no
longer hold any ownership interest in the Loan following a transfer in
accordance with this Agreement, Borrower acknowledges that the Applicable
Lenders may remove Agent from its role as administrative agent for Lenders,
without affecting Agent’s rights or obligations as a Lender, and appoint a
successor Agent in accordance with the Co-Lender Agreement.


138
 

--------------------------------------------------------------------------------





Section 12.2.    Reliance on Agent. Each Lender acknowledges and agrees for the
benefit of Agent that Agent shall be, and Borrower shall be entitled to deal
with Agent as, the exclusive representative of the Lenders on all matters
relating to the Loan, the Loan Agreement and each of the other Loan Documents,
and, subject to the terms hereof and the terms of the Co-Lender Agreement, each
Lender shall be bound by the acts of Agent with respect to the Loan.
Section 12.3.    Administrative Fee. On the Closing Date Borrower shall pay to
Agent an administrative fee equal to $25,000.00 per annum (the “Administrative
Fee”). Additionally, annually thereafter, commencing with the first anniversary
of the Closing Date, Borrower shall pay the Administrative Fee within ten (10)
Business Days of demand from Agent. The Administrative Fee shall be prorated for
any partial year during the term of the Loan. Such fees are the sole property of
the Agent and not of any Lender.
Section 12.4.    Agent as a Lender. The agency created pursuant hereto and the
Loan Agreement shall in no way impair or affect any of the rights and powers of,
or impose any additional duties or obligations upon, any Lender that becomes
Agent in accordance with the provisions of this Agreement in its individual
capacity as a Lender. With respect to its interest in the Loan, except as
specifically provided in this Agreement, Agent shall have the same rights and
powers hereunder as a Lender and may exercise the same as though it were not
performing the duties and functions delegated to it, as Agent, hereunder. The
term “Lenders” or “Lender” or any similar term shall, unless the context clearly
otherwise indicates, include any Lender that becomes Agent in accordance with
the provisions of this Agreement in its individual capacity as a Lender and not
as Agent. Agent, Lenders and each of their respective Affiliates may accept
deposits from, lend money to and generally engage in any kind of banking, trust,
financial advisory or other business with Borrower or any of its Affiliates (in
each case not related to the Loan) as if it were not performing its duties as
Agent or Lender (as applicable) specified herein, and may accept fees and other
consideration from Borrower or its Affiliates for services in connection
therewith and otherwise without having to account for the same to Agent or the
other Lenders, as applicable.
[NO FURTHER TEXT ON THIS PAGE]




139
 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.
LENDER:
MORGAN STANLEY BANK, N.A., a national banking association
By:    /s/ Cynthia Eckes    
Name: Cynthia Eckes
Title: Authorized Signatory
Applicable Lending Office:

1585 Broadway, 25th Floor
New York, NY 10036
AGENT:
MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC, a New York limited liability
company
By:    /s/ Kristin Sansone    
Name: Kristin Sansone
Title: Authorized Signatory




 

--------------------------------------------------------------------------------





BORROWER:
 
 
 
 
 
 
 
DPF 655 MONTGOMERY LP, a Delaware limited partnership
By: DPF 655 Montgomery GP LLC, a Delaware limited liability company, its general
partner
 
By: DPF 655 Montgomery Holdings Limited Partnership, a Delaware limited
partnership, its sole member
 
 
By: DPF TRS Holdings I LLC, a Delaware limited liability company, its general
partner
 
 
 
By: DCTRT Leasing Corp., a Delaware corporation, its sole member
 
 
 
 
By: Black Creek Diversified Operating Partnership LP, a Delaware limited
partnership, its sole shareholder
 
 
 
 
 
By: Black Creek Diversified Property Fund Inc., a Maryland corporation, its
general partner
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Lainie P. Minnick
 
 
 
 
 
Name:
Lainie P. Minnick
 
 
 
 
 
Title:
Managing Director









 

--------------------------------------------------------------------------------






SCHEDULE I
RENT ROLL
(attached hereto)




















































































 

--------------------------------------------------------------------------------





a655loanexhibitdepiction001.jpg [a655loanexhibitdepiction001.jpg]
















 

--------------------------------------------------------------------------------





a655loanexhibitdepiction002.jpg [a655loanexhibitdepiction002.jpg]
a655loanexhibitdepiction003.jpg [a655loanexhibitdepiction003.jpg]




 

--------------------------------------------------------------------------------





a655loanexhibitdepiction004.jpg [a655loanexhibitdepiction004.jpg]


a655loanexhibitdepiction005.jpg [a655loanexhibitdepiction005.jpg]




 

--------------------------------------------------------------------------------






SCHEDULE II
[INTENTIONALLY OMITTED]










 

--------------------------------------------------------------------------------






SCHEDULE III
ORGANIZATIONAL CHART
(attached hereto)




















































































 

--------------------------------------------------------------------------------





a655loanexhibitdepiction006.jpg [a655loanexhibitdepiction006.jpg]




 

--------------------------------------------------------------------------------





a655loanexhibitdepiction007.jpg [a655loanexhibitdepiction007.jpg]




 

--------------------------------------------------------------------------------






SCHEDULE IV
[INTENTIONALLY OMITTED]










 

--------------------------------------------------------------------------------






SCHEDULE V
RATABLE SHARE
Morgan Stanley Bank. N.A.
 
100
%





- 1 -
 

--------------------------------------------------------------------------------







SCHEDULE 3.1.17


INSURANCE REP EXCEPTIONS




Date of Loss
Loss Description
Gross Reserve
Status of Claim
5/20/2017
Water damage/plumbing leak
$40,000.00
Closing; claim was below the deductible for location so no indemnity was paid
out, but only expenses
8/29/2017
Water damage/plumbing leak
Estimated between $22,500 and $37,500
Claim in process of being submitted; likely below the deductible for location





- 2 -
 

--------------------------------------------------------------------------------







SCHEDULE 3.1.22


LEASING REP EXCEPTIONS


Outstanding Tenant Improvement Allowances exist for the following Tenants:


1.
Livevox – $400

2.
Xterra – $39,304

3.
WeWork - $4,979,836







- 3 -
 